                        UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF NORTH CAROLINA

                        Civil Action No.: 1:19-cv-00593-LCB-JLW


 ZION WILLIAMSON,
                                                   DEFENDANTS’ AMENDED ANSWER
                              Plaintiff,           TO PLAINTIFF’S FIRST AMENDED
                                                     COMPLAINT WITH AMENDED
                v.
                                                     AFFIRMATIVE DEFENSES AND
 PRIME SPORTS MARKETING, LLC,                        AMENDED COUNTERCLAIMS
 and GINA FORD,                                          AGAINST PLAINTIFF

                     Defendants.


       Defendants PRIME SPORTS MARKETING, LLC and GINA FORD, by and through their

undersigned counsel, hereby respond to and Answer the First Amended Complaint of Plaintiff,

ZION WILLIAMSON, (hereinafter “Plaintiff”) as follows:

       1.     Admit only that Ms. Ford is a domiciliary/residence of the State of Florida and

further admitted that Prime Sports Marketing, LLC’s has its principal place of business is in the

State of Florida. It is expressly denied that Ms. Gina Ford and/or Prime Sports Marketing, LLC

came to North Carolina beginning in approximately early January 2019, seeking to cash in on a

supremely talented collegiate “student athlete” ZION WILLIAMSON. It is further expressly

denied that Ms. Ford and/or Prime Sports Marketing, LLC initiated any contacts with Plaintiff

and/or with Plaintiff’s family. It is further expressly denied that Plaintiff ZION WILLIAMSON

was a student athlete in approximately early January 2019. It is admitted that on April 20, 2019,

Plaintiff voluntarily, knowingly and intelligently entered into a Marketing Agent Agreement with

Defendants. It is expressly denied that Ms. Ford and/or Prime Sports Marketing, LLC initiated

multiple contacts with Plaintiff and his family and it is further expressly denied that Ms. Ford


                                               1                         Exhibit 1

    Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 1 of 149
and/or Prime Sports Marketing, LLC entered the State of North Carolina for the sole purpose of

signing Plaintiff to a marketing agent agreement, (hereinafter “the Contractual Agreement’).

       Plaintiff’s allegation that the Contract Agreement contained draconian terms, such as that

it purports not to be terminable for any reason for five years, and thereafter is terminable by

Plaintiff only for cause, states legal conclusions to which no response is necessary. To the extent

a response is deemed necessary, it is expressly denied by Ms. Ford and Prime Sports Marketing,

LLC that the Contractual Agreement between Gina Ford, Prime Sports Marketing, LLC and

Plaintiff contains draconian terms but, it is admitted that one of the terms of same Contractual

Agreement between Ms. Ford, Prime Sports Marketing, LLC and Plaintiff is that same Contract is

not terminable for any reason for five years and is thereafter only terminable for cause.

       The allegations that Ms. Ford and Prime Sports Marketing, LLC flagrantly disregard clear

obligations under North Carolina Law, that the Contractual Agreement contains draconian terms

and that Plaintiff had remaining eligibility as a collegiate athlete are argumentative and statements

of Plaintiff’s alleged and purported legal conclusions to which no response is necessary. To the

extent a response is deemed necessary, it is expressly denied that Ms. Ford and Prime Sports

Marketing, LLC flagrantly or otherwise disregarded any obligations under North Carolina law. It

is further expressly denied that Contractual Agreement between the Ms. Ford, Prime Sports

Marketing, LLC and the Plaintiff, which was signed by Plaintiff, an adult, in Plaintiff’s home in

North Carolina and in the presence of the Plaintiff’s mother and father, contains draconian terms.

It is further expressly denied that Plaintiff had remaining eligibility as a college athlete before and

at the time the Plaintiff entered into the Contractual Agreement with Ms. Ford and Prime Sports

Marketing, LLC and, it is expressly denied that Ms. Ford and Prime Sports Marketing, LLC did

not inform Plaintiff that by signing the April 20, 2019 Contract, Plaintiff would immediately forfeit



                                                  2



    Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 2 of 149
his alleged and purported remaining eligibility as a collegiate athlete.        Except as expressly

admitted, all allegations contained in this paragraph are denied.

          2.     Admit that Ms. Ford and Prime Sports Marketing, LLC were/are a successful and

experienced Marketing Agent/Marketing Agency with the requisite expertise to maximize Mr.

Williamson’s brand and further admit that Ms. Ford and Prime Sports Marketing, LLC was/is/are

a Marketing Agent/Agency for/of Olympic Athlete Usain Bolt, and admit that Ms. Ford and Prime

Sports Marketing, LLC have served and are serving as Marketing Agent/Agency for other highly

successful athletes. Except as expressly admitted, all allegations contained in this paragraph are

denied.

          3. The allegations of paragraph no. 3 state arguments and Plaintiff’s alleged and purported

legal conclusions to which no response is necessary.          To the extent a response is deemed

necessary, Ms. Ford and Prime Sports Marketing, LLC are without knowledge or information

sufficient to form a belief as to the foresight of North Carolina General Assembly and particularly

in 2003. To the extent that a response is deemed necessary, Ms. Ford and Prime Sports Marketing,

LLC admit that the North Carolina General Assembly enacted the North Carolina Uniform Athlete

Agent Act, N.C. Gen. Stat. 78C-85 et seq. (the “UAAA”) and that the statue cited by Plaintiff

speaks for itself. Ms. Gina Ford and Prime Sports Marketing, LLC admit that North Carolina’s

“UAAA” statute establishes a process by which student athletes are protected, not non-student

athletes like Plaintiff herein. It is expressly denied that Ms. Ford and Prime Sports Marketing,

LLC exploited or sought to exploit the Plaintiff and it is further expressly denied that the North

Carolina General Assembly enacted any Statute/Law that prohibited any acts performed by Ms.

Gina Ford and/or Prime Sports Marketing, LLC in entering into the Contractual Agreement with

Plaintiff, an adult, who was not a student athlete covered by the UAAA and who knowingly,



                                                   3



    Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 3 of 149
intelligently and voluntarily entered into a valid and enforceable Contractual Agreement with Ms.

Gina ford and Prime Sports Marketing, LLC.

       It is further expressly denied that the General Assembly enacted legislation to protect the

Plaintiff, an adult and who was not a student athlete and it is further expressly denied that Ms. Ford

and Prime Sports Marketing, LLC engaged in any unscrupulous behavior that gives rise to the

within action relative to the Plaintiff, an adult, who knowingly, intelligently and voluntarily

entered into the Contractual Agreement. It is specifically denied that the UAAA forbids an

individual from acting as an athlete agent without holding a certificate of registration from the

Athlete Agent Registration Office of the North Carolina Secretary of State and further deny that

any purported agency contract resulting from actions taken without registration is void but, it is

admitted that the UAAA forbids an individual from acting as a “[s]tudent [a]thlete” agent. It is

further admitted that the UAAA is applicable only to the State of North Carolina.

       It is further admitted that Ms. Ford is not registered as an agent in North Carolina and that

Ms. Ford and Prime Sports Marketing, LLC are without knowledge or information sufficient to

form a belief as to Plaintiff’s allegation that no one associated with Prime Sports Marketing, LLC

is registered as an agent in North Carolina. Plaintiff’s allegation in paragraph 3 that, as a matter

of law, the Contractual Agreement between Ms. Ford, Prime Sport Marketing, LLC and Plaintiff

is null, void and has no legal effect states arguments and Plaintiff’s alleged and purported legal

conclusions to which no response is necessary. To the extent a response is deemed necessary, it

is expressly denied herein. Except as expressly admitted, all allegations contained in paragraph 3

are denied.

       4.      The allegations of paragraph no. 4 state states arguments and Plaintiff’s alleged and

purported legal conclusions to which no response is necessary. To the extent a response is deemed



                                                  4



    Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 4 of 149
necessary, Ms. Ford and Prime Sports Marketing, LLC deny the allegations set forth in paragraph

no. 4, except admit that the UAAA applies and governs the State of North Carolina, the UAAA

only applies and governs contracts with “[s]tudent [a]thletes” and not an “athlete”, and, that the

April 20, 2019 Contractual Agreement between Ms. Ford, Prime Sports Marketing, LLC and the

Plaintiff is not a contract with a “[s]tudent [a]thlete” requiring adherence to the notice provision

because Plaintiff was not a “student athlete”. Except as expressly admitted, all allegations

contained in paragraph 4 are denied.

       5.      The allegations of paragraph no. 5 state legal conclusions to which no response is

necessary. To the extent a response is deemed necessary, Ms. Ford and Prime Sports Marketing,

LLC deny the allegations set forth in paragraph no. 5, except admit that the “UAAA” Statute cited

by the Plaintiff speaks for itself and further admits that same Statute outlines “code of conduct”

for agents in the State of North Carolina in communicating with “[s]tudent [a]thletes”. Except as

expressly admitted, all allegations contained in paragraph 5 are denied.

       6.    The allegations of paragraph no. 6 state legal conclusions to which no response is

necessary. To the extent a response is deemed necessary, Ms. Ford and Prime Sports Marketing,

LLC deny the allegations set forth in paragraph no. 5, except admit after Gina Ford and Prime

Sports Marketing, LLC performed and demonstrated potential performance under the April 20,

2019, Contractual Agreement, after Plaintiff accepted money from Ms. Ford and Prime Sports

Marketing, LLC and after Plaintiff had fraudulently induced Ms. Ford and Prime Sports Marketing

to provide Plaintiff with Ms. Ford’s and Prime Sports Marketing, LLC’s Marketing Plan, Plaintiff

and/or someone acting on Plaintiff’s behalf did send communication to Ms. Ford and Prime Sports

Marketing, LLC in the State of Florida not only seeking to avoid his lawful obligations to Ms.

Ford and Prime Sports Marketing, LLC under the April 20, 2019 Contractual Agreement, but



                                                 5



    Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 5 of 149
expressly stated that he would keep the monies that he demanded as an advancement from Ms.

Ford and Prime Sports Marketing, LLC which was sent to him from Florida to Plaintiff as an

advancement and further threatened to take legal action against Ms. Ford and Prime Sports

Marketing, LLC, not only to avoid his lawful obligation under the terms and conditions of the

April 20, 2019 Agreement, but also of his intent of keeping monies that he demanded of Ms. Ford

and Primes Sports Marketing, LLC as an advancement on the April 19, 2020 Contract. Ms. Ford

and Prime Sports Marketing, LLC further admit that upon receipt of the Plaintiff’s threatening

communication, Ms. Ford and Prime Sports Marketing, LLC responded to the Plaintiff and that

response included advising the Plaintiff that, based upon Ms. Ford’s and Prime Sports Marketing,

LLC’s performance under the Contract Agreement and the anticipated performance from Ms. Ford

and Prime Sports Marketing, LLC, Plaintiff’s unlawful breach of the April 20, 2019 Contract will

cause Ms. Ford and Prime Sports Marketing, LLC to sustain loss of earnings which will exceed

One Hundred Million Dollars, ($100,000,000.00). Except as expressly admitted, all allegations

contained in paragraph 6 are denied.

       7.      Ms. Ford and Prime Sports Marketing, LLC deny the allegations set forth in

paragraph no. 7, specifically it is expressly denied that Ms. Ford and Prime Sports Marketing, LLC

threatened the Plaintiff and it further expressly denied that any perceived threat form any basis

and/or necessitated Plaintiff bringing the within action as the Plaintiff in written correspondence

which preceded any communication from Ms. Ford and Prime Sports Marketing, LLC first

threatened to bring suit against Ms. Ford and Prime Sports Marketing, LLC. It is further expressly

denied that the Plaintiff was induced and/or fraudulent induced to sign the April 20, 2019

Contractual Agreement and that same contract , which was signed in the comfort of the Plaintiff’s

home by the Plaintiff, in the presence of both of his parents, who, as Plaintiff, are well informed



                                                6



    Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 6 of 149
relative to the NCAA regarding “student athletes”, its rules and regulations, the UAAA, its rules

and regulations regarding “student athletes” and who had years of experience and knowledge in

making informed strategic decisions relative to Plaintiff and their collective goal and objective

from the very early years of Plaintiff’s life to one day play professional basketball in the NBA,

was signed and/or negotiated in total regards and/or in lack of regard to Plaintiff’s legal rights.

Ms. Ford and Prime Sports Marketing, LLC admit that the Plaintiff knowing, voluntarily and

intelligently signed the April 20, 2019 contract with full knowledge of all his rights, including full

knowledge of his own prior conduct that voided his eligibility to be a “student athlete”. Except as

expressly admitted, all allegations contained in paragraph 7 are denied.

                                          THE PARTIES

         8.    Ms. Gina Ford and Prime Sports Marketing, LLC are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained within paragraph

no. 8 of Plaintiffs complaint, and these allegations are therefore deemed denied.

         9.    Admit that Prime Sports Marketing, LLC is a Florida limited liability company with

its principal place of business in Miami, Florida. Denied that Prime Sports Marketing, LLC

members only include Ms. Gina Ford.

         10.   Admit.

                                 JURISDICTION AND VENUE

         11.   Admit.

         12.   The allegations of paragraph no. 12 state arguments and Plaintiff’s alleged and

purported legal conclusions to which no response is necessary. To the extent a response is deemed

necessary, Ms. Ford and Prime Sports Marketing, LLC deny the allegations set forth in paragraph

no 12.



                                                  7



    Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 7 of 149
               AS TO PLAINTIFF’S CLAIMED FACTUAL ALLEGATIONS

       I.       As to the claimed background on Plaintiff:

       13.     Ms. Ford and Prime Sports Marketing, LLC admit that over the past year, Plaintiff

was a standout basketball athlete, that the Plaintiff has become a household name and further admit

that the Plaintiff was selected as the number one draft pick in the 2019 NBA draft. Ms. Ford and

Prime Sports Marketing, LLC specifically deny the allegations set forth in paragraph no. 13 that

Plaintiff was a “student athlete”. Ms. Ford and Prime Sports Marketing, LLC are without

knowledge or information sufficient to form a belief as to the allegation that Plaintiff is known

[b]est for his electrifying slam dunks and abounding energy and admit that the Plaintiff is known

nationally and internationally for his ability to play basketball, as well as other marketable

qualities. Except as expressly admitted, all allegations contained in paragraph 13 are denied.

       14.     Ms. Gina Ford and Prime Sports Marketing, LLC are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained within paragraph

no. 8 of Plaintiffs complaint, and these allegations are therefore deemed denied.

       15.     The allegations of paragraph no.15, that specifically allege that at the time the

Plaintiff enrolled at Duke University in 2018 he was a “student athlete” states arguments and

Plaintiff’s alleged and purported legal conclusions to which no response is necessary.        To the

extent a response is deemed necessary, Ms. Ford and Prime Sports Marketing, LLC deny the

allegations set forth in paragraph no. 15 that allege that at the time the Plaintiff enrolled at Duke

University in 2018 he was a “student athlete” as defined by the NCAA and/or the UAAA, and

more specifically, it is expressly denied that at the time Plaintiff enrolled at Duke University in

2018 he was a “student-athlete” or an eligible “student-athlete” as the term student athlete is

defined by the NCAA and/or the UAAA, as, long before Plaintiff entered Duke University and



                                                 8



    Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 8 of 149
long before Plaintiff ever had any contact with Defendants, and prior to April 20, 2019, Plaintiff,

his mother, his stepfather and/or a third party(ies) acting on Plaintiff’s behalf received, accepted,

requested and/or solicited monies, financial compensation, improper benefits, prohibited benefits,

improper housing and employment opportunities and/or otherwise from/by Nike, Adidas, Duke

University, Coach K from Duke University, Thomas Morris, Merl Code, Kansas University, Coach

Townsend from Kansas University, Slavko Duric, MMG and others that rendered Plaintiff

permanently ineligible to be, to ever be and/or to remain a “student-athlete”. Accordingly, the

UAAA does not apply to Plaintiff and the April 20, 2019 Contract between Plaintiff and

Defendants is valid and enforceable herein. Ms. Ford and Prime Sports Marketing, LLC admits

the other remaining aspects of paragraph 15 as to the Plaintiff’s basketball accomplishments while

playing for Duke University.

       II.     As to Ms. Ford and Prime Sports Marketing, LLC:

       16.     Admit that Prime Sports Marketing, is a Florida Limited Liability Company and

further admit that Prime Sports Marketing, LLC filed on March 21, 2018 an Electronic Article of

Organization for Florida Limited Liability Company with the Secretary of State of the State of

Florida which were deemed effective by the Florida Secretary of State on April 1, 2018. Ms. Ford

and Prime Sports Marketing further admits that Ms. Gina Ford is the President, Manager and

Registered Agent for service of process for Prime Sports Marketing, LLC and is not a registered

athlete in the State of North Carolina, an agent certified by the National Basketball Players

Association or a registered athlete agent in her home state of Florida. Except as expressly admitted,

all allegations contained in paragraph 16 are denied.

       III.    Ms. Ford and Prime Sports Marketing did not initiate contact with Plaintiff:

       17.     Denied.



                                                 9



    Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 9 of 149
       18.     Ms. Ford and Prime Sports Marketing, LLC deny all of the allegations set forth in

paragraph no. 18 except admit that text messages by and between Defendants and Plaintiff’s

mother and/or stepfather exist, except admit that Defendants have been in Durham, North Carolina

in 2019, except admit that Ms. Ford was in attendance at a Duke Basketball game in the year 2019.

Except as expressly admitted, all allegations contained in paragraph 18 are denied.

       19.     Ms. Gina Ford and Prime Sports Marketing, LLC are without knowledge or

information sufficient to form a belief as to the truth of the allegations contained within paragraph

no. 19 as to the date that Plaintiff posted a video on Instagram, but admits that Plaintiff did at some

point prior to signing the Contractual Agreement with Ms. Ford and Prime Sports Marketing, LLC

posted a video on Instagram expressing his gratitude to, thanking his teammates and coach and

further announcing that he would not be returning to Duke University—"as he was one and done”-

-as he intended to pursue his childhood dream of playing in the NBA and as such, he would be

declaring his eligibility for the 2019 draft. The allegations of paragraph no.19 that alleges that

Plaintiff’s public statement and posting on Instagram does not cause a “student athlete” to forgo

his ability to return to college and continue playing collegiate basketball state legal conclusions to

which no response is necessary.      To the extent a response is deemed necessary, Ms. Ford and

Prime Sports Marketing, LLC deny the allegations set forth in paragraph no. 19 that alleges and/or

seeks to implicitly allege that at the time Plaintiff posted the video on Instagram, Plaintiff was a

“student athlete” as defined by the NCAA and/or the UAAA. Except as expressly admitted, all

allegations contained in paragraph 19 are denied.

       20.     Deny.

       21.     Admit that on April 21, 2019, the Plaintiff, an adult, in the comfort of his home, in

the presence of his mother and stepfather affixed his signature to and knowingly, intelligently and



                                                  10



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 10 of 149
voluntarily entered into the Contractual Agreement with Ms. Ford and Prime Sports Marketing,

LLC. The allegations of paragraph no.21 that alleges that Plaintiff was a “student athlete” in April

2019, state legal conclusions to which no response is necessary.         To the extent a response is

deemed necessary, Ms. Ford and Prime Sports Marketing, LLC deny the allegations set forth in

paragraph no. 21 that alleges at the time Plaintiff signed the Contractual Agreement, the Plaintiff

was a “student athlete”.

       IV.     North Carolina’s Uniform Athlete Agents Act:

       22.     The allegations of paragraph no. 22 state arguments and Plaintiff’s alleged and

purported legal conclusions to which no response is necessary. To the extent a response is deemed

necessary, Ms. Ford and Prime Sports Marketing, LLC are without knowledge or information

sufficient to form a belief which state if any state, exacted legislature phased and predicated upon

the basis as alleged and stated by the Plaintiff. To the extent that a response is deemed necessary,

Ms. Ford and Prime Sports Marketing, LLC admit that States including the North Carolina General

Assembly, have enacted laws, statutes and/or regulation and that those laws, statutes and

regulations independently, respectively and collectively speak for themselves.         Ms. Gina Ford

and Prime Sports Marketing, LLC admit that in 2003, the North Carolina General Assembly

enacted the UAAA and that the UAAA establishes a process that only provides protection to and

for “[s]tudent [a]thletes” so that these “student athletes” can make knowing, voluntary and

intelligent decisions and to inform them of the injurious consequences of engaging in certain

conduct relative to their “[s]tudent [a]thlete” status and eligibility. It is further admitted that the

UAAA prohibits acts of agent’s recruitment and solicitation of “student athletes” and states agent

registration requirements and, to some extent, language that should be included in a contract only

with a “student athlete”. Ms. Ford and Prime Sports Marketing, LLC further admit that the rights,



                                                  11



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 11 of 149
privileges and benefits of the UAAA is only applicable to a “student athlete” and/or an eligible

“student-athlete” and not to an “athlete” like Plaintiff herein who was not a “student athlete” nor

an eligible “student-athlete” at all relevant times herein, as, long before Plaintiff entered Duke

University and long before Plaintiff ever had any contact with Defendants, and prior to April 20,

2019, Plaintiff, his mother, his stepfather and/or a third party(ies) acting on Plaintiff’s behalf

received, accepted, requested and/or solicited monies, financial compensation, improper benefits,

prohibited benefits, improper housing and employment opportunities and/or otherwise from/by

Nike, Adidas, Duke University, Coach K from Duke University, Thomas Morris, Merl Code,

Kansas University, Coach Townsend from Kansas University, Slavko Duric, MMG and others that

rendered Plaintiff permanently ineligible to be, to ever be and/or to remain a “student-athlete”.

Accordingly, the UAAA does not apply to Plaintiff and the April 20, 2019 Contract between

Plaintiff and Defendants is valid and enforceable herein. Except as expressly admitted, all

allegations contained in paragraph 22 are denied.

       23.     The allegations of paragraph no. 23 state arguments and Plaintiff’s alleged and

purported legal conclusions legal conclusions to which no response is necessary. To the extent

that a response is deemed necessary, Ms. Ford and Prime Sports Marketing, LLC admit that the

UAAA in all aspects, sections and subsections speaks for itself.       Ms. Ford and Primes Sports

Marketing, LLC admit that Section 78C-88 of the UAAA outlines the way one becomes and

engages in the act of becoming an “student athlete’s” agent in the State of North Carolina. It is

further admitted that Section 78C-86 of the UAAA defines an “Athlete Agent” but it is denied as

to any effort by Plaintiff in his allegations to imply or otherwise that the UAAA and/or any section

cited by Plaintiff herein is applicable to the within matter as Plaintiff was not a “student athlete”

nor an eligible “student-athlete” at all times relevant herein as Plaintiff, and/or a third party(ies)



                                                 12



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 12 of 149
acting on Plaintiff’s behalf, long before Plaintiff entered Duke University and long before Plaintiff

ever had any contact with Defendants, and prior to April 20, 2019, received, accepted, requested

and/or solicited monies, financial compensation, improper benefits, prohibited benefits, improper

housing and employment opportunities and/or otherwise from/by Nike, Adidas, Duke University,

Coach K from Duke University, Thomas Morris, Merl Code, Kansas University, Coach Townsend

from Kansas University, Slavko Duric, MMG and others that rendered Plaintiff permanently

ineligible to be, to ever be and/or to remain a “student-athlete”. Accordingly, the UAAA does not

apply to Plaintiff and the April 20, 2019 Contract between Plaintiff and Defendants is valid and

enforceable herein. Except as expressly admitted, all allegations contained in paragraph 23 are

denied.

          24.   The allegations of paragraph no. 24 state arguments and Plaintiff’s alleged and

purported legal conclusions to which no response is necessary. To the extent that a response is

deemed necessary, Ms. Ford and Prime Sports, Marketing, LLC admit that the UAAA in all aspect,

sections and subsections speaks for itself. Ms. Ford and Primes Sports Marketing, LLC admits

that the UAAA defines Agency Contract and Endorsement Contracts but deny any effort to allege

implicitly or otherwise that the UAAA and/or any section cited by Plaintiff herein is applicable to

the within matter, as Plaintiff was not a “student athlete” nor an eligible “student-athlete” at all

times relevant herein. The allegations of paragraph no. 24 that state that the Contractual Agreement

that Defendants enticed Mr. Williams to sign state arguments and Plaintiff’s alleged and purported

legal conclusions legal conclusions to which no response is necessary. To the extent that a

response is deemed necessary, it is further specifically denied that Plaintiff, an adult, in the comfort

of his home and in the presence of both his parents, was induced by Ms. Ford and/or by Prime

Sports Marketing, LLC to affix his signature to the April 20, 2019 Contractual Agreement between



                                                  13



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 13 of 149
Ms. Ford, Prime Sports Marketing, LLC and the Plaintiff.           Except as expressly admitted, all

allegations contained in paragraph 24 are denied.

        25.     Deny.

        26.     Deny.

        27.     The allegations of paragraph no. 27 state arguments and Plaintiff’s alleged and

purported legal conclusions to which no response is necessary. To the extent that a response is

deemed necessary, Ms. Ford and Prime Sports Marketing, LLC admit that the UAAA in all aspect,

sections and subsections speaks for itself. Ms. Ford and Prime Sports Marketing, LLC admit that

Plaintiff accurately quotes Section 78C-88 of the UAAA in paragraph 27 of Plaintiff’s complaint.

Ms. Ford and Sports Marketing, LLC specifically deny the allegations that the Contractual

Agreement between Ms. Ford, Prime Sports Marketing, LLC and the Plaintiff is void for any

reason including that Ms. Ford and Prime Sports Marketing, LLC were not permitted under the

law to enter into an agency agreement with the Plaintiff.     Ms. Ford and Prime Sports Marketing,

LLC further specifically deny any effort to allege implicitly or otherwise that the UAAA and/or

any section cited by Plaintiff herein is applicable to the within matter as Plaintiff was not a “student

athlete” at all times relevant herein and as the UAAA does not apply to the April 20, 2019 Contract

between Plaintiff and Defendants. Except as expressly admitted, all allegations contained in

paragraph 27 are denied.

        28.     The allegations of paragraph no. 28 state arguments and Plaintiff’s alleged and

purported legal conclusions to which no response is necessary. To the extent that a response is

deemed necessary, Ms. Ford and Prime Sports Marketing, LLC admit that the UAAA in all aspect,

sections and subsections speaks for itself. Ms. Ford and Prime Sports Marketing, LLC specifically

deny engaging in any unlawful conduct and further deny that Ms. Ford and Prime Sports



                                                  14



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 14 of 149
Marketing, LLC cannot rely upon any exception to the UAAA rule herein and that none of the

exceptions of the UAAA rules are applicable to Ms. Ford and Prime Sports Marketing, LLC herein.

Ms. Ford and Prime Sports Marketing, LLC admit that the Plaintiff accurately quotes the first and

second prongs of Section 78C-88 of the UAAA in quotations in paragraph 28 of Plaintiff’s

complaint.    Ms. Ford and Prime Sports Marketing, LLC further specifically deny any effort to

allege, implicitly or otherwise, that the UAAA and/or any section cited by Plaintiff herein is

applicable to the within matter as Plaintiff was not a “student athlete” at all times relevant herein

and as the UAAA does not apply to the April 20, 2019 Contract between Plaintiff and Defendants.

Except as expressly admitted, all allegations contained in paragraph 28 are denied.

        29.     Admit.

        30.     Deny. Ms. Ford and Prime Sports Marketing, LLC further specifically deny any

effort to allege implicitly or otherwise that the UAAA and/or any section cited by Plaintiff herein

is applicable to the within matter as Plaintiff was not a “student athlete” at all times relevant herein,

and as the UAAA does not apply to the April 20, 2019 Contract between Plaintiff and Defendants,

as long before Plaintiff entered Duke University and long before Plaintiff ever had any contact

with Defendants, and prior to April 20, 2019, Plaintiff, his mother, his stepfather and/or a third

party(ies) acting on Plaintiff’s behalf received, accepted, requested and/or solicited monies,

financial compensation, improper benefits, prohibited benefits, improper housing and employment

opportunities and/or otherwise from/by Nike, Adidas, Duke University, Coach K from Duke

University, Thomas Morris, Merl Code, Kansas University, Coach Townsend from Kansas

University, Slavko Duric, MMG and others that rendered Plaintiff permanently ineligible to be, to

ever be and/or to remain a “student-athlete”. Accordingly, the UAAA does not apply to Plaintiff




                                                   15



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 15 of 149
and the April 20, 2019 Contract between Plaintiff and Defendants is valid and enforceable herein.

Except as expressly admitted, all allegations contained in paragraph 30 are denied.

       31.     The allegations of paragraph no. 31 state arguments and Plaintiff’s alleged and

purported legal conclusions to which no response is necessary. To the extent that a response is

deemed necessary, Ms. Ford and Prime Sports Marketing, LLC admit that the UAAA in all aspect,

sections and subsections speaks for itself. Ms. Ford and Prime Sports Marketing, LLC admit that

the Plaintiff accurately recites/quotes Section 78C-94 of the UAAA.    Ms. Ford and Prime Sports

Marketing, LLC further specifically deny any effort to allege implicitly or otherwise that the

UAAA and/or any section cited by Plaintiff herein is applicable to the within matter as Plaintiff

was not a “student athlete” at all times relevant herein and as the UAAA does not apply to the

April 20, 2019 Contract between Plaintiff and Defendants.      Except as expressly admitted, all

allegations contained in paragraph 31are denied.

       32.   The allegations of paragraph no. 32 state arguments and Plaintiff’s alleged and

purported legal conclusions to which no response is necessary. To the extent that a response is

deemed necessary, Ms. Ford and Prime Sports Marketing, LLC admit that the UAAA in all aspect,

sections and subsections speaks for itself. Ms. Ford and Prime Sports Marketing, LLC admit that

the Plaintiff accurately recites/quotes Section 78C-94 of the UAAA.    Ms. Ford and Prime Sports

Marketing, LLC further specifically deny any effort to allege, implicitly or otherwise, that the

UAAA and/or any section cited by Plaintiff herein is applicable to the within matter as Plaintiff

was not a “student athlete” at all times relevant herein, and as the UAAA does not apply to the

April 20, 2019 Contract between Plaintiff and Defendants, as long before Plaintiff entered Duke

University and long before Plaintiff ever had any contact with Defendants, and prior to April 20,

2019, Plaintiff, his mother, his stepfather and/or a third party(ies) acting on Plaintiff’s behalf



                                               16



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 16 of 149
received, accepted, requested and/or solicited monies, financial compensation, improper benefits,

prohibited benefits, improper housing and employment opportunities and/or otherwise from/by

Nike, Adidas, Duke University, Coach K from Duke University, Thomas Morris, Merl Code,

Kansas University, Coach Townsend from Kansas University, Slavko Duric, MMG and others that

rendered Plaintiff permanently ineligible to be, to ever be and/or to remain a “student-athlete”.

Accordingly, the UAAA does not apply to Plaintiff and the April 20, 2019 Contract between

Plaintiff and Defendants is valid and enforceable herein. Except as expressly admitted, all

allegations contained in paragraph 32 are denied.

       33.    Deny.

       34.    The allegations of paragraph no. 34 state arguments and Plaintiff’s alleged and

purported legal conclusions to which no response is necessary. To the extent a response is deemed

necessary, Ms. Ford and Prime Sports Marketing, LLC deny the allegations set forth in paragraph

no. 5, except admit that after Gina Ford and Prime Sports Marketing, LLC performed and

demonstrated potential performance under the April 20, 2019 Contractual Agreement after

Plaintiff accepted money from Ms. Ford and Prime Sports Marketing, LLC and after Plaintiff had

fraudulently induced Ms. Ford and Prime Sports Marketing, LLC to provide Plaintiff with Ms.

Ford’s and Prime Sports Marketing, LLC’s Marketing Plan, Plaintiff and/or someone acting on

Plaintiff’s behalf did send communication to Ms. Ford and Prime Sports Marketing, LLC in the

State of Florida not only seeking to avoid his lawful obligations to Ms. Ford and Prime Sports

Marketing, LLC under the April 20, 2019 Contractual Agreement, but expressly stated that he

would and intended to keep the monies that he demanded as an advancement from Ms. Ford and

Prime Sports Marketing, LLC which was sent to him from Florida. It is further admitted that in

same communication Plaintiff threatened to take legal action against Ms. Ford and Prime Sports



                                               17



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 17 of 149
Marketing, LLC not only to avoid his lawful obligation under the terms and conditions of the April

20, 2019 Agreement, but also of his intent of keeping monies that he demanded of Ms. Ford and

Primes Sports Marketing, LLC as an advancement on the April 20, 2019 Contract. Except as

expressly admitted, all allegations contained in paragraph 34 are denied.

       35.     The allegations of paragraph no. 35 state arguments and Plaintiff’s alleged and

purported legal conclusions to which no response is necessary. To the extent that a response is

deemed necessary, Ms. Ford and Prime Sports Marketing, LLC admit that the UAAA in all aspect,

sections and subsections speaks for itself. Ms. Ford and Prime Sports Marketing, LLC admit that

the Plaintiff accurately recites/quotes portions of Section 78C-98 of the UAAA identified as (1),

(2), (3), and (4) in Plaintiff’s Amended Complaint.    Ms. Ford and Prime Sports Marketing, LLC

denies any effort to allege implicitly or otherwise that the UAAA and/or any section cited by

Plaintiff herein is applicable to the within matter, as Plaintiff was not a “student athlete” at all

times relevant herein, as, long before Plaintiff entered Duke University and long before Plaintiff

ever had any contact with Defendants, and prior to April 20, 2019, Plaintiff, his mother, his

stepfather and/or a third party(ies) acting on Plaintiff’s behalf received, accepted, requested and/or

solicited monies, financial compensation, improper benefits, prohibited benefits, improper housing

and employment opportunities and/or otherwise from/by Nike, Adidas, Duke University, Coach K

from Duke University, Thomas Morris, Merl Code, Kansas University, Coach Townsend from

Kansas University, Slavko Duric, MMG and others that rendered Plaintiff permanently ineligible

to be, to ever be and/or to remain a “student-athlete”. Accordingly, the UAAA does not apply to

Plaintiff and the April 20, 2019 Contract between Plaintiff and Defendants is valid and enforceable

herein. Ms. Ford and Prime Sports Marketing, LLC specifically deny Plaintiff’s allegation that




                                                 18



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 18 of 149
Defendants engaged in all four categories of prohibited conduct under the UAAA.           Except as

expressly admitted, all allegations contained in paragraph 35 are denied.

       V.      Plaintiff’s Claims as to the Contractual Agreement:

       36.     Ms. Ford and Prime Sports Marketing, LLC deny all the allegations set forth in

paragraph no. 36 except admit that text messages by and between Defendants and Plaintiff’s

mother and/or stepfather exist, except admit that Ms. Ford and Prime Sports Marketing, LLC did

eventually meet with Plaintiff, Plaintiff’s mother and Plaintiff’s stepfather to discuss the prospect

of the Plaintiff, entering into a Marketing Agreement with Ms. Ford and Prime Sports Marketing,

LLC. Except as expressly admitted, all allegations contained in paragraph 36 are denied.

       37.     The allegations of paragraph no. 37 state states arguments and Plaintiff’s alleged

and purported legal conclusions to which no response is necessary. To the extent that a response

is deemed necessary, Ms. Ford and Prime Sports Marketing, LLC specifically deny the allegations.

Except as expressly admitted, all allegations contained in paragraph 37 are denied.

       38.     Deny.

       39.     Ms. Ford and Prime Sports Marketing, LLC deny all the allegations set forth in

paragraph no. 39 except Ms. Ford admits that Ms. Ford was/is a Marketing Agent/Agency of/for

Olympic Athlete Usain Bolt and admit that Ms. Ford and Prime Sports Marketing, LLC have

served and are serving as Marketing Agent/Agency for Mr. Bolt’s electric scooter launched in

London. Ms. Ford and Prime Sports Marketing, LLC admit that Ms. Ford and Prime Sports

Marketing, LLC could and can provide global branding and marketing for the Plaintiff but

expressly deny that Ms. Ford and/or Prime Sports Marketing, LLC promised the Plaintiff and/or

the Plaintiff’s family that Ms. Ford and/or Prime Sports Marketing, LLC could provide the Plaintiff




                                                 19



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 19 of 149
with the same type of global recognition as Usain Bolt. Except as expressly admitted, all

allegations contained in this paragraph are denied.

       40.     Ms. Ford and Prime Sports Marketing, LLC deny all the allegations set forth in

paragraph no. 40 except Ms. Ford admits that Ms. Ford may not be the exclusive Marketing Agent

that represents Mr. Bolt, but that Ms. Ford and Prime Sports Marketing, LLC have served as lead

Marketing Agent on some global marketing ventures on behalf of Mr. Bolt. Except as expressly

admitted, all allegations contained in this paragraph are denied.

       41.     Ms. Ford and Prime Sports Marketing, LLC deny all the allegations set forth in

paragraph no. 41 except Ms. Ford admits that Ms. Ford and Prime Sports Marketing, LLC have

served as Marketing Agent for other NBA draft picks, including first round and other round draft

picks. Except as expressly admitted, all allegations contained in this paragraph are denied.

       42.     Ms. Ford and Prime Sports Marketing, LLC deny all of the allegations set forth in

paragraph no. 42 except Ms. Ford admits that on April 20, 2019, the Plaintiff, the Plaintiff’s mother

and/or the Plaintiff’s stepfather, who are all adults and are very knowledgeable and who have a

demonstrated history of strategically sophisticated decision making as to Plaintiff’s basketball

career, knowingly, voluntarily and willingly invited Ms. Ford to their home in North Carolina and

further provided Ms. Ford with the address of their home, knowingly opened the door and invited

Ms. Ford inside their home where Plaintiff knowingly, voluntarily, intelligently entered into the

Contractual Agreement of April 20, 2019 by affixing his signature to same in the presence of his

mother and his step-father after they all individually and collectively reviewed, discussed,

negotiated and deliberated over the terms and conditions of same contract and further suggested

that Plaintiff take pictures of the Plaintiff and Ms. Ford in the Plaintiff’s home to memorialize the

execution of the contract and the beginning of their relationship.     Ms. Ford and Prime Sports



                                                 20



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 20 of 149
Marketing, LLC further expressly deny that the April 20, 2019 Contract was unlawful and deny

that Plaintiff at that time was a “student athlete” under the UAAA as, long before Plaintiff entered

Duke University and long before Plaintiff ever had any contact with Defendants, and prior to April

20, 2019, Plaintiff, his mother, his stepfather and/or a third party(ies) acting on Plaintiff’s behalf

received, accepted, requested and/or solicited monies, financial compensation, improper benefits,

prohibited benefits, improper housing and employment opportunities and/or otherwise from/by

Nike, Adidas, Duke University, Coach K from Duke University, Thomas Morris, Merl Code,

Kansas University, Coach Townsend from Kansas University, Slavko Duric, MMG and others that

rendered Plaintiff permanently ineligible to be, to ever be and/or to remain a “student-athlete”.

Accordingly, the UAAA does not apply to Plaintiff and the April 20, 2019 Contract between

Plaintiff and Defendants is valid and enforceable herein. Ms. Ford and Prime Sports Marketing,

LLC admits that Paragraph 7(a) of the Contractual Agreement identifies Ms. Ford as Prime Sports

Marketing, LLC designated individual for all purposes of the Contractual Agreement between Ms.

Ford, Prime Sports Marketing, LLC and the Plaintiff. Except as expressly admitted, all allegations

contained in this paragraph are denied.

       43.     Deny.

       44.     The allegations of paragraph no. 44 state arguments and Plaintiff’s alleged and

purported legal conclusions to which no response is necessary. To the extent that a response is

deemed necessary, Ms. Ford and Prime Sports Marketing, LLC specifically deny this allegation.

Except as expressly admitted, all allegations contained in this paragraph are denied.

       45.     The allegations of paragraph no. 45 state arguments and Plaintiff’s alleged and

purported legal conclusions to which no response is necessary. To the extent that a response is

deemed necessary, Ms. Ford and Prime Sports Marketing, LLC deny the allegations set forth in



                                                 21



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 21 of 149
paragraph no. 45 except admit that Ms. Ford never held a UAAA certificate under section 78C-88

of the UAAA.      Ms. Ford and Prime Sports Marketing, LLC further specifically deny that the

agreement is void and/or voidable under Section 78C-88(d) of the UAAA as the Plaintiff at all

relevant times herein was not a “student athlete”, and the UAAA does not apply to the Plaintiff

nor to the April 20, 2019 Contract between Plaintiff and Defendants herein, a long before Plaintiff

entered Duke University and long before Plaintiff ever had any contact with Defendants, and prior

to April 20, 2019, Plaintiff, his mother, his stepfather and/or a third party(ies) acting on Plaintiff’s

behalf received, accepted, requested and/or solicited monies, financial compensation, improper

benefits, prohibited benefits, improper housing and employment opportunities and/or otherwise

from/by Nike, Adidas, Duke University, Coach K from Duke University, Thomas Morris, Merl

Code, Kansas University, Coach Townsend from Kansas University, Slavko Duric, MMG and

others that rendered Plaintiff permanently ineligible to be, to ever be and/or to remain a “student-

athlete”. Accordingly, the UAAA does not apply to Plaintiff and the April 20, 2019 Contract

between Plaintiff and Defendants is valid and enforceable herein. Except as expressly admitted,

all allegations contained in this paragraph are denied.

       46.     The allegations of paragraph no. 46 state arguments and Plaintiff’s alleged and

purported legal conclusions to which no response is necessary. To the extent that a response is

deemed necessary, Ms. Ford and Prime Sports Marketing, LLC deny the allegations set forth in

paragraph no. 46. Ms. Ford and Prime Sports Marketing, LLC further specifically deny that the

agreement is void and/or voidable under Section 78C-94 of the UAAA as the Plaintiff, at all

relevant time herein, was not a “student athlete”, and the UAAA does not apply to the Plaintiff nor

to the April 20, 2019 Contract between Plaintiff and Defendants herein, as long before Plaintiff

entered Duke University and long before Plaintiff ever had any contact with Defendants, and prior



                                                  22



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 22 of 149
to April 20, 2019, Plaintiff, his mother, his stepfather and/or a third party(ies) acting on Plaintiff’s

behalf received, accepted, requested and/or solicited monies, financial compensation, improper

benefits, prohibited benefits, improper housing and employment opportunities and/or otherwise

from/by Nike, Adidas, Duke University, Coach K from Duke University, Thomas Morris, Merl

Code, Kansas University, Coach Townsend from Kansas University, Slavko Duric, MMG and

others that rendered Plaintiff permanently ineligible to be, to ever be and/or to remain a “student-

athlete”. Accordingly, the UAAA does not apply to Plaintiff and the April 20, 2019 Contract

between Plaintiff and Defendants is valid and enforceable herein.

        47.     The allegations of paragraph no. 47 state arguments and Plaintiff’s alleged and

purported legal conclusions to which no response is necessary. To the extent that a response is

deemed necessary, Ms. Ford and Prime Sports Marketing, LLC deny the allegations set forth in

paragraph no. 47.



VI.      The Plaintiff sought to avoid his lawful duties and obligations under the Contractual
                                   Agreement into which he entered:


        48.     Deny.

        49.     Deny.

        50.     Admit.

        51.     Admit.

 VII.    Ms. Ford and Prime Sports Marketing, LLC informed Plaintiff of his rights under
                                  the Contractual Agreement:


        52.     Admit.




                                                  23



      Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 23 of 149
        53.     Admitted that on June 4, 2019, attorneys for Plaintiff and further admits that the

letter speaks for itself and that the letter sought to inform the Plaintiff that Ms. Ford and Prime

Sports Marketing, LLC are prepared to seek court intervention to enforce the April 20, 2019

Contractual Agreement. Plaintiff’s interpretation of the letter that alleges that the letter states that

it was the Plaintiff’s declaring his eligibility for the NBA draft that supports a valid contract

between the Ms. Ford, Prime Sports and the Plaintiff is specifically denied. Except as expressly

admitted, all allegations contained in this paragraph are denied.

                                      CLAIMS FOR RELIEF

                                              COUNT I

        54.     Ms. Ford and Prime Sports Marketing, LLC expressly deny each and every

allegation set forth in Paragraphs 1-53 of Plaintiff’s First Amended Complaint with exception as

for those allegations that are specifically admitted by Ms. Ford and/or Prime Sports Marketing,

LLC.

        55.     Deny.

        56.     Admit.

        57.     Deny.

        58.     Deny.

        59.     The allegations of paragraph no. 59 state arguments and Plaintiff’s alleged and

purported legal conclusions, legal requests and/or legal relief that the Plaintiff is seeking to which

no response is necessary. To the extent that a response is deemed necessary, Ms. Ford and Prime

Sports Marketing, LLC deny the allegations set forth in paragraph no 59. Specifically, Ms. Ford

and Prime Sports Marketing, LLC expressly deny that Declaratory relief will resolve the legal

issues between the parties pertaining to the enforceability of the Contractual Agreement and



                                                  24



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 24 of 149
pertaining to allegations of Ms. Ford’s and Prime Sports Marketing, LLC’s alleged conduct in

inducing Plaintiff to sign the Contractual Agreement. Except as expressly admitted, all allegations

contained in this paragraph are denied.

        60.     The allegations of paragraph no. 60 state arguments and Plaintiff’s alleged and

purported legal conclusions, legal requests and/or legal relief that the Plaintiff is seeking to which

no response is necessary. To the extent that a response is deemed necessary, Ms. Ford and Prime

Sports Marketing, LLC deny the allegations set forth in paragraph no. 60 and further expressly

deny that the Plaintiff is entitled lawfully entitled Judicial Declaration that the Contractual

Agreement is void as a matter of law and that Ms. Ford and Prime Sports Marketing, LLC engaged

in prohibited conduct by the UAAA.           Ms. Ford and Prime Sports Marketing, LLC further

expressly deny that Plaintiff is lawfully entitled to the alternative relief of Judicial Declaration that

Ms. Ford and Prime Sports Marketing, LLC engaged in conduct prohibited by the UAAA, that the

Agreement fails to meet the required form of contract under the UAAA, further deny that the

Contractual Agreement is voidable and, further deny that Plaintiff voided the Contractual

Agreement. Except as expressly admitted, all allegations contained in this paragraph are denied.

                                              COUNT II

Alleged Violation of North Carolina’s Unfair and Deceptive Trade Practices Act N.C. Gen
                                Stat. Section 75-1.1, sea)

        61.     Ms. Ford and Prime Sports Marketing, LLC expressly deny each and every

allegation set forth in Paragraphs 1-60 of Plaintiff’s First Amended Complaint with exception as

to for those allegations that are specifically admitted by the Ms. Ford and/or Prime Sports

Marketing, LLC.

        62.     The allegations of paragraph no. 62 state arguments and Plaintiff’s alleged and

purported legal conclusions to which no response is necessary. To the extent that a response is

                                                   25



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 25 of 149
deemed necessary, Ms. Ford and Prime Sports Marketing, LLC admit that the N.C. Gen. Stat.

Section 75-1.1 (the “NC UDTPA”) speaks for itself.

       63.    Deny.

       64.    Deny.

       65.    Deny.

       66.    Deny.

       67.    Deny

       68.    Deny.

                                         COUNT III

                       Alleged Fraudulent Inducement and Rescission

       69.    Ms. Ford and Prime Sports Marketing, LLC expressly deny each and every

allegation set forth in Paragraphs 1-68 of Plaintiff’s First Amended Complaint with exception as

to for those allegations that are specifically admitted by the Ms. Ford and/or Prime Sports

Marketing, LLC.

       70.    Deny.

       71.    Deny.

       72.    Deny.

       73.    Deny.

       74.    Deny.

       75.    Deny.

       76.    Deny.

       77.    Deny.




                                              26



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 26 of 149
                                   ALLEGED PRAYER FOR RELIEF.

        Ms. Ford and Prime Sports Marketing, LLC deny that the Plaintiff, Zion Williamson is

entitled to any of the relief sought in his prayer for relief, specifically and inclusive of those listed

in the Plaintiff’s Prayer for Relief listed and identified as (a)---(g). Each and every allegation of

the Plaintiff’s First Amended Complaint not elsewhere responded to is hereby expressly denied.

                                   AFFIRMATIVE DEFENSES

        Pursuant to the Federal Rules of Procedure Civil Procedure (12)(b)(1), 12(b)(2) and Rule

8(c) of the North Carolina Rules of Civil Procedure, Ms. Ford and Prime Sports Marketing, LLC

state the following as affirmative defenses to Plaintiff’s claims.

         AS AND FOR MS. FORD’S AND PRIME SPORTS MARKETING, LLC’S
                        FIRST AFFIRMATIVE DEFENSE

        At the time Plaintiff registered for and entered Duke University as a Freshman in 2018,

the Plaintiff was not a “student athlete” as defined by the NCAA and/or as defined by UAAA as

Plaintiff, and/or third parties acting on the Plaintiff’s behalf, had violated one or more of the NCAA

and/or UAAA rules that voided Plaintiff’s eligibility to be a “student-athlete”, that rendered him

ineligible to be/remain a “student athlete” and/or that rendered his eligibility voidable under the

NCAA and/or the UAAA rules and regulations as Plaintiff lost/forfeited any possible eligibility to

ever be a “student-athlete” by: agreeing orally or in writing to be represented by any individual

other than a NCAA–certified agent, accepting any benefits from an individual other than a NCAA-

certified agent, and/or, accepting any benefits from a NCAA-certified agent that are not expressly

permitted by the NCAA legislation or outside of the permissible timeframe allowed by NCAA

legislation.

        To that end, long before Plaintiff entered Duke University and long before Plaintiff ever

had any contact with Defendants, and prior to April 20, 2019, Plaintiff, his mother, his stepfather

                                                   27



    Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 27 of 149
and/or a third party(ies) acting on Plaintiff’s behalf received, accepted, requested and/or solicited

monies, financial compensation, improper benefits, prohibited benefits, improper housing and

employment opportunities and/or otherwise from/by Nike, Adidas, Duke University, Coach K

from Duke University, Thomas Morris, Merl Code, Kansas University, Coach Townsend from

Kansas University, Slavko Duric, MMG and others that rendered Plaintiff permanently ineligible

to be, to ever be and/or to remain a “student-athlete”.

       Among the improper benefits Williamson and his family received prior to his enrollment

at Duke University were the following:

       • Williamson’s Mother was retained as a “consultant” by Nike and received
          improper payments from Nike in an effort to induce Williamson to attend Duke
          University and to later endorse Nike’s products.
       • In December of 2017, Williamson’s step-father received an improper benefit in
          the form of a 2015 Cadillac Escalade.
       • In February of 2018, Williamson’s mother received an improper benefit in the
          form of a 2015 Cadillac Escalade.
       • Williamson’s mother and step-father received an improper benefit in the form of
          funds sufficient to pay a full year of rent in advance on a $5000 per month rental
          home in Durham, North Carolina.
       • In October of 2018, Williamson received an improper benefit in the form of a
          $500,000 payment for entering into a marketing agreement with Maximum
          Management Group, Inc.


        Accordingly, the UAAA does not apply to Plaintiff and the April 20, 2019 Contract

between Plaintiff and Defendants is valid and enforceable herein.

        AS AND FOR MS. FORD’S AND PRIME SPORTS MARKETING, LLC’S
                     SECOND AFFIRMATIVE DEFENSE

       That prior to ever meeting Ms. Ford and Prime Sports Marketing, LLC and/or having any

discussions with Ms. Ford and/or Prime Sports Marketing, PLLC, and prior to April 20, 2019,

Plaintiff, and/or third parties acting on the Plaintiff’s behalf, engaged in conduct that rendered and

renders him ineligible to be or remain a student-athlete including, but not limited to:



                                                 28



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 28 of 149
   (a) He agrees orally or in writing to be represented by any individual other than a NCAA-

   certified agent;

   (b) He accepts any benefits from an individual other than a NCAA-certified agent; and

   (c) He entered the NBA Draft AND did not intend to and did not take the appropriate steps to

       withdraw and declare any intention of resuming intercollegiate participation and, in fact,

       repeatedly and publicly declared and made it abundantly clear that he was not ever

       returning to intercollegiate basketball.

   To that end, long before Plaintiff entered Duke University and long before Plaintiff ever had

any contact with Defendants, and prior to April 20, 2019, Plaintiff, his mother, his stepfather and/or

a third party(ies) acting on Plaintiff’s behalf received, accepted, requested and/or solicited monies,

financial compensation, improper benefits, prohibited benefits, improper housing and employment

opportunities and/or otherwise from/by Nike, Adidas, Duke University, Coach K from Duke

University, Thomas Morris, Merl Code, Kansas University, Coach Townsend from Kansas

University, Slavko Duric, MMG and others that rendered Plaintiff permanently ineligible to be, to

ever be and/or to remain a “student-athlete”.

       Among the improper benefits Williamson and his family received prior to his enrollment

at Duke University were the following:

       • Williamson’s Mother was retained as a “consultant” by Nike and received
          improper payments from Nike in an effort to induce Williamson to attend Duke
          University and to later endorse Nike’s products.
       • In December of 2017, Williamson’s step-father received an improper benefit in
          the form of a 2015 Cadillac Escalade.
       • In February of 2018, Williamson’s mother received an improper benefit in the
          form of a 2015 Cadillac Escalade.
       • Williamson’s mother and step-father received an improper benefit in the form of
          funds sufficient to pay a full year of rent in advance on a $5000 per month rental
          home in Durham, North Carolina.




                                                  29



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 29 of 149
       • In October of 2018, Williamson received an improper benefit in the form of a
         $500,000 payment for entering into a marketing agreement with Maximum
         Management Group, Inc.


   Accordingly, the UAAA does not apply to Plaintiff and the April 20, 2019 Contract between

Plaintiff and Defendants is valid and enforceable herein.

        AS AND FOR MS. FORD’S AND PRIME SPORTS MARKETING, LLC’S
                       THIRD AFFIRMATIVE DEFENSE

                               THE PAROL EVIDENCE RULE

       Plaintiff’s causes of action is/are barred by the Parol Evidence Rule which precludes, as a

matter of law, the Plaintiff from introducing and/or seeking to introduce evidence outside of the

four corners of the contract to undermine and/or contradict the contract, the terms of the contract

where, as in the within matter, the April 20, 2019 Contractual Agreement between the Ms. Ford,

Prime Sports Marketing, LLC and the Plaintiff in Paragraph 13 clearly states right above the

signature line where the Plaintiff executed affixed his signature that:

       “13. All prior understandings and negotiations between Firm and Client, both written and
       oral, are void. This Agreement represents the final understanding and entire agreement
       between the parties. No other representation, inducement or promise has been made or
       relied upon by either party. This Agreement may on only be altered or modified by a
       written mutually agreed upon and signed by both parties.” See exhibit “B”, supra.

        AS AND FOR MS. FORD’S AND PRIME SPORTS MARKETING, LLC’S
                     FOURTH AFFIRMATIVE DEFENSE

       The April 20, 2019 Contract between Ms. Ford, Prime Sports Marketing, LLC and the

Plaintiff is a lawfully binding contract which is not subject to the UAAA Statute and/or to any

provision thereof that would render the April 20, 2019 Contractual Agreement between Ms. Ford,

Prime Sports Marketing, PLLC and the Plaintiff void and/or voidable as the UAAA does not apply

to Plaintiff, does not apply to the Defendants and does not apply to the April 20, 2019 Contract

between Plaintiff and Defendants as, long before Plaintiff entered Duke University and long before

                                                 30



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 30 of 149
Plaintiff ever had any contact with Defendants, and prior to April 20, 2019, Plaintiff, his mother,

his stepfather and/or a third party(ies) acting on Plaintiff’s behalf received, accepted, requested

and/or solicited monies, financial compensation, improper benefits, prohibited benefits, improper

housing and employment opportunities and/or otherwise from/by Nike, Adidas, Duke University,

Coach K from Duke University, Thomas Morris, Merl Code, Kansas University, Coach Townsend

from Kansas University, Slavko Duric, MMG and others that rendered Plaintiff permanently

ineligible to be, to ever be and/or to remain a “student-athlete”. Accordingly, the UAAA does not

apply to Plaintiff and the April 20, 2019 Contract with Defendants is valid and enforceable herein.

        .AS AND FOR MS. FORD’S AND PRIME SPORTS MARKETING, LLC’S
                        FIFTH AFFIRMATIVE DEFENSE

       That, upon information and belief, prior to April 20, 2019, Plaintiff ZION WILLIAMSON

entered the NBA Draft and did not intend to and did not take the appropriate steps to withdraw

and declare any intention of resuming intercollegiate participation and, in fact, repeatedly and

publicly declared and made it abundantly clear that he was not ever returning to intercollegiate

basketball in violation of a NCAA March 13, 2019 correspondence, to the NCAA Division 1

Directors of Athletics, Senior Compliance Administrators and Men’s Basketball Head Coaches

detailing and highlighting the important NCAA rules related to maintaining NCAA eligibility

while “testing the waters” with the 2019 NBA Draft.            That the March 13, 2019 NCAA

Memorandum details and highlights the rules governing men’s basketball “student athlete”

eligibility and ineligibility and, in particular, those governing the 2019 NBA Draft, as follows:

                       “A men’s basketball student-athlete will lose his eligibility IF:

               Nos. 1-6 below are NEW IN 2019!

               1. He enters the NBA Draft without requesting an Undergraduate Advisory
                  Committee evaluation from the NBA.



                                                 31



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 31 of 149
               2. He agrees orally or in writing to be represented by any individual other than a
                  NCAA–certified agent.

               3. He accepts any benefits from an individual other than a NCAA-certified agent.

               4. He accepts any benefits from a NCAA-certified agent that are not expressly
                  permitted by the NCAA legislation or outside of the permissible timeframe
                  allowed by NCAA legislation.

               5. He participates in a tryout with a NBA team that lasts longer than 48 hours
                  (exception for the NBA Draft Combine and G League Elite Camp held in
                  connection with the Combine), which he has not personally financed, or a
                  NCAA-certified agent has not financed.

               6. He misses class to participate in a tryout, including travel to and from the tryout
                  (exception for the NBA Draft Combine and G League Elite Camp held in
                  connection with the Combine).

               7. He enters the NBA Draft AND does not take the appropriate steps to withdraw
                  and declare his intention to resume intercollegiate participation.

               8. He enters the NBA Draft AND is drafted by a professional team.

                   It is important to note that an institution may cancel a student athlete’s
                   athletic scholarship if he has an agreement with a non-NCAA certified
                   agent or otherwise jeopardizes his eligibility during this process.”

        AS AND FOR MS. FORD’S AND PRIME SPORTS MARKETING, LLC’S
                       SIXTH AFFIRMATIVE DEFENSE

                                    EQUITABLE ESTOPPEL

       The Plaintiff’s causes of action are barred by the Doctrine of Equitable Estoppel in that

after executing the April 20, 2019 Contractual Agreement with Ms. Ford, Prime Sports Marketing,

LLC, the Plaintiff and/or third parties acting on Plaintiff’s behalf, made false representations

and/or further concealed material facts including, but not limited to, those false and misleading

representations that the Plaintiff and/or third parties acting on Plaintiff’s behalf made to Ms. Ford’s

and Prime Sports Marketing, LLC, as detailed below in Ms. Ford’s and Prime Sports Marketing,

LLC’s Counterclaims, in order to fraudulently, deceitfully and unlawfully obtain Ms. Ford’s and



                                                  32



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 32 of 149
Prime Sports Marketing, LLC’s strategic Marketing Plan/Trade Secret and to further conceal

Plaintiff’s true intention to breach the April 20, 2019 Contractual Agreement, which he knew he

intended to and actually breached, and to further unjustly and deceitfully obtain monies as

advancement from Ms. Ford and Prime Sports Marketing, LLC; monies Plaintiff intended and

intends to unlawfully keep.       Plaintiff is further equitably estopped as Plaintiff intended and

expected Ms. Ford and Prime Sports Marketing, LLC to rely and/or act upon Plaintiff’s false

representations and/or concealment of material facts, which was calculated to induce a reasonably

prudent person, as Ms. Ford and Prime Sports Marketing, LLC, to believe that Plaintiff’s conduct

and/or representations were intended or expected to be relied and acted upon which, in fact, Ms.

Ford and Prime Sports Marketing, LLC did.

        Plaintiff is further equitably estopped as Plaintiff and/or third parties acting on Plaintiff’s

behalf, had and continues to have actual knowledge of the real facts behind his conduct and giving

rise to his conduct including, but not limited to, Plaintiff and/or third parties acting on Plaintiff’s

behalf provided Ms. Ford’s and Prime Sports Marketing, LLC’s strategic Marketing Plan/Trade

Secret to third parties in furtherance of Plaintiff’s, and/or third parties acting on Plaintiff’s behalf,

true intention of breaching the April 20, 2019 Contractual Agreement and in furtherance of

Plaintiff’s true intention to obtain financial benefits/compensation by utilizing Ms. Ford’s and

Prime Sports Marketing, LLC’s strategic Marketing Plan/Trade Secret without any intent of

compensating Ms. Ford and Prime Sports Marketing, LLC to date.

        Plaintiff is further equitably estopped because Ms. Ford and Prime Sports Marketing, LLC

lacked knowledge of the truth as to the facts giving rise to Plaintiff’s, and/or third parties acting

on Plaintiff’s behalf, conduct and Ms. Ford and Prime Sports Marketing, LLC, as detailed below

in their Counterclaims, actually relied upon Plaintiff’s, and/or third parties acting on Plaintiff’s



                                                   33



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 33 of 149
behalf, false representations and concealment of material facts herein which, in turn, caused Ms.

Ford and Prime Sports Marketing, LLC to act in reliance thereof which changed their position

prejudicially.

        AS AND FOR MS. FORD’S AND PRIME SPORTS MARKETING, LLC’S
                     SEVENTH AFFIRMATIVE DEFENSE

                                         UNCLEAN HANDS

       Plaintiff seeks the protections accorded by the laws of the State of North Carolina and the

rules and regulations of the NCAA and the UAAA and avails himself to this court with unclean

hands rendering the relief he seeks herein unavailable. Plaintiff has unclean hands herein as

Plaintiff and/or third parties acting on Plaintiff’s behalf, as detailed below in Ms. Ford’s and Prime

Sports Marketing, LLC’s Counterclaims, acted intentionally, maliciously, deceitfully fraudulently,

unethically and/or in bad faith with respect to his dealings with Ms. Ford and Prime Sports

Marketing, LLC in relation to the April 20, 2019 Contract, including but not limited to:

                 1.       Making materially false statements to Ms. Ford and Prime Sports

       Marketing, LLC to unlawfully obtain Ms. Ford’s and Prime Sports Marketing, LLC’s

       strategic Marketing Plan/Trade Secret and to further conceal Plaintiff’s true intention to

       breach the April 20, 2019 Contractual Agreement which he knew he intended to and did,

       in fact, breach.

                 2.       Plaintiff and/or third parties acting on Plaintiff’s behalf, after unlawfully

       obtaining Ms. Ford’s and Prime Sports Marketing, LLC’s strategic Marketing Plan/Trade

       Secret, provided it to third parties in furtherance of Plaintiff’s, and/or third parties acting

       on Plaintiff’s behalf, true intention of breaching the April 20, 2019 Contractual Agreement

       and in furtherance of Plaintiff’s true intention to obtain financial benefits/compensation by

       utilizing Ms. Ford’s and Prime Sports Marketing, LLC’s strategic Marketing Plan/Trade

                                                   34



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 34 of 149
       Secret without any intent of compensating Ms. Ford and Prime Sports Marketing, LLC to

       date.

               3.      Plaintiff, and/or third parties acting on Plaintiff’s behalf, demanded and

       took monies from Ms. Ford and Prime Sports Marketing, LLC that Plaintiff and/or third

       parties acting on Plaintiff’s behalf falsely represented to Ms. Ford and Prime Sports

       Marketing, LLC that same monies would be an advance on the April 20, 2019, Contractual

       Agreement when and while Plaintiff, and/or third parties acting on Plaintiff’s behalf, knew

       that Plaintiff’s true intent was to breach the Contractual Agreement and keep the monies

       which, in fact, Plaintiff did and did so without returning and without any intent to present

       date of returning same monies to Ms. Ford and/or to Prime Sports Marketing, LLC. Ms.

       Ford and Prime Sports Marketing, LLC relied upon Plaintiff’s, and/or third parties acting

       on Plaintiff’s behalf, immoral and unconscionable conduct which caused and continues to

       cause damages and injuries to Ms. Ford and Prime Sports Marketing, LLC to present date.

        AS AND FOR MS. FORD’S AND PRIME SPORTS MARKETING, LLC’S
                         EIGHTH AFFIRMATIVE DEFENSE

                                    UNJUST ENRICHMENT

       Plaintiff has been conferred property and benefits including, but not limited to, monies

and/or the proprietary information/Trade Secrets of Ms. Ford and of Prime Sports Marking, LLC

and the benefits from the use thereof has conferred property and benefit on Plaintiff who has

knowledge thereof without any compensation to Ms. Ford and/or to Prime Sports Marketing, LLC

which, in turn, legally and equitably obligates Plaintiff to account for the benefits he has received

and continues to receive to present date. Plaintiff have been unjustly enriched as he has received

the foregoing property and benefits by and through his own improper conduct, as detailed below

in the Counterclaims of solicitation and inducement to receive the foregoing and as Plaintiff has

                                                 35



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 35 of 149
not received same by accident or mistake. Plaintiff has improperly, voluntarily and intentionally

accepted and retains the benefits conferred and, the circumstances are such that it would be

inequitable for Plaintiff to retain the benefits without paying the value thereof to the Ms. Ford and

to Prime Sports Marketing, LLC.


         AS AND FOR MS. FORD’S AND PRIME SPORTS MARKETING, LLC’S
                        NINTH AFFIRMATIVE DEFENSE

                         FAILURE TO STATE A CAUSE OF ACTION

        Plaintiff’s Complaint fails to state a claim upon which relief can be granted and is therefore

barred pursuant to Federal Rules of Civil Procedure 12(b)(6) and Rule 12(b)(6) of the North

Carolina Rules of Civil Procedure.


         AS AND FOR MS. FORD’S AND PRIME SPORTS MARKETING, LLC’S
                        TENTH AFFIRMATIVE DEFENSE

                          FAILURE TO JOIN A NECESSARY PARTY

        Plaintiff has failed to join a necessary party.

         AS AND FOR MS. FORDS AND PRIME SPORTS MARKETING, LLC’S
                     ELEVENTH AFFIRMATIVE DEFENSE

        Plaintiff’s breach of the April 20, 2019 Contractual Agreement and his breach of the

implied duty of good faith and fair dealings bars Plaintiff from any right of recovery herein.

         AS AND FOR MS. FORD’S AND PRIME SPORTS MARKETING, LLC’S
                     TWELFTH AFFIRMATIVE DEFENSE

        Plaintiff’s damage/recovery, if any, is barred by Plaintiff’s failure to mitigate damages, or

in the alternative that Plaintiff’s damages/recovery, if any, must be reduced by those damages that

Plaintiff failed to mitigate.




                                                  36



    Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 36 of 149
           AS AND FOR MS. FORD’S AND PRIME SPORTS MARKETING, LLC’S
                      THIRTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s damages/recovery, if any, is caused in whole by the culpable conduct of the

Plaintiff with no conduct on the part of Ms. Ford and/or Prime Sports Marketing, LLC contributing

thereto.

           AS AND FOR MS. FORD’S AND PRIME SPORTS MARKETING, LLC’S
                      FOURTEENTH AFFIRMATIVE DEFENSE

       Plaintiff is barred from recovery as to all his claims herein as Plaintiff and/or a third party

acting on Plaintiff’s behalf has committed fraud, as detailed in Ms. Ford’s and Prime Sports

Marketing, LLC’s Counterclaims below.

           AS AND FOR MS. FORD’S AND PRIME SPORTS MARKETING, LLC’S
                       FIFTEENTH AFFIRMATIVE DEFENSE

       Plaintiff’s action is barred as the laws of the State of Florida govern the April 20, 2019

Contract between the parties and the laws of North Carolina do not apply to the within dispute.

           AS AND FOR MS. FORD’S AND PRIME SPORTS MARKETING, LLC’S
                          SIXTEENTH AFFIRMATIVE DEFENSE

                                        RATIFICATION

       Assuming arguendo that the April 20, 2019 Contractual Agreement is voidable, Plaintiff is

barred from all recovery, damages, relief and/or remedies herein including, but not limited to,

being barred from obtaining declaratory judgment as by Plaintiff’s, and/or third parties acting on

Plaintiff’s behalf, acts, words, deeds and/or conduct with full knowledge of the facts surrounding

and relating to the April 20, 2019 Contractual Agreement, Plaintiff intended to and actually gave

validity to the April 20, 2019 Contractual Agreement and to any and all circumstances and acts,

or omissions surrounding same. The conduct of Plaintiff that supports Plaintiff being barred from




                                                 37



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 37 of 149
obtaining any relief herein and that ratified the April 20, 2019 Contractual Agreement herein

include, but is not limited to:

        1. Plaintiff and/or a third party acting on Plaintiff’s behalf, after Plaintiff executed the

            April 20, 2019 Contract with full knowledge of the facts surrounding same Contract,

            demanded and received a monetary advance from Ms. Ford and Prime Sports

            Marketing, LLC;

        2. Consistent with the terms and conditions of the April 20, 2019 Contractual Agreement,

            Plaintiff travelled to California with Ms. Ford, with Ms. Ford and Prime Sports

            Marketing, LLC representing Plaintiff as Plaintiff’s Marketing Agent and Marketing

            Agency, where Plaintiff appeared in a nationally televised commercial promoting the

            movie Hobbs and Shaw for which payment for Plaintiff’s services was tendered to

            Prime Sports Marketing, LLC. In turn, Prime Sports Marketing, LLC, from Florida,

            paid Plaintiff same compensation from the Hobbs and Shaw commercial and the

            compensation earned from Plaintiff’s foregoing appearance was distributed to Plaintiff,

            Ms. Ford and Prime Sports Marketing, LLC in a manner consistent with the terms and

            conditions of the April 20, 2019 Contract;

        3. Consistent with the terms and conditions of the April 20, 2019 Contractual Agreement,

            Ms. Ford and Prime Sports Marketing, LLC, as Plaintiff’s Agent and Marketing

            Agency, negotiated, finalized and contracted a number of marketing deals and contracts

            on behalf of Plaintiff and, after these deals where finalized, Plaintiff breached the April

            20, 2019 Contract but yet still performed, continues to perform and accepted/accepts

            compensation for/from the very same deals that Ms. Ford and Prime Sports Marketing,

            LLC negotiated on Plaintiff’s behalf under the terms and conditions of the April 20,



                                                  38



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 38 of 149
             2019 contract without tendering any compensation to Ms. Ford and/or Prime Sports

             Marketing, LLC and without seeking to void performing under those contracts.

         AS AND FOR MS. FORD’S AND PRIME SPORTS MARKETING, LLC’S
                      SEVENTEENTH AFFIRMATIVE DEFENSE

        Ms. Ford and Prime Sports Marketing, LLC reserve the right to further assert any other

affirmative defenses that come to light through further investigation, during discovery or by

proof at trial.

    AS AND FOR DEFENDANTS PRIME SPORTS MARKETING, LLC’S AND GINA
       FORD’S COUNTERCLAIMS AGAINST PLAINTIFF ZION WILLIAMSON

        1.        This is an action for counterclaims against Plaintiff ZION WILLIAMSON for

breach of contract, breach of the implied duty of good faith and fail dealings, fraud, tortuous

interference with a contract, civil conspiracy, unjust enrichment, misappropriation, violation of

North Carolina Trade Secrets Protection Act, Declaratory Judgment, Injunction Relief, Punitive

Damages, and related counterclaims, for damages in excess of One Hundred Fifty Thousand

Dollars ($150,000.00), exclusive of attorney’s fees and costs.

                                            PARTIES

        2.        Defendant PRIME SPORTS MARKETING, LLC is a Florida Limited Liability

Company, with its Principal Place of Business/Principle Office located at 13465 SW, 151 Terrace,

Miami, Florida 33186.

        3.        Defendant GINA FORD is the President of Defendant PRIME SPORTS

MARKETING, LLC and is also a resident of the State of Florida.

        4.        Plaintiff ZION WILLIAMSON is a resident of the State of South Carolina.

          INTERESTED/RELEVANT/RELATED ENTITIES AND INDIVIDUALS




                                                39



    Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 39 of 149
       5.      CREATIVE ARTISTS AGENCY, LLC (“CAA”) is a limited Liability Corporation

with its Principal Place of Business located at 2000 Avenues of the Stars, Los Angeles, California,

with additional headquarters located at 405 Lexington Avenue, 19th Floor, New York, New York

10174, with additional offices located at 420 Lincoln Road, Suite 307, Miami Beach, Florida

33139 and duly organized and existing under and by virtue of the Laws of the States of New York

and/or California.

       6.      AUSTIN BROWN (“Brown”) is resident of the State of Illinois and is an Agent,

NBA Agent, sports Agent, servant, employee, licensee of CAA. Upon information and belief,

Austin Brown, on behalf of CAA, is Plaintiff ZION WILLIAMSON’S current sports/NBA Agent.

       7.      LISA JOSEPHS METELUS (“Metelus”) is a resident of the State of Florida and is

an Agent, marketing Agent, endorsements Agent, branding Agent, servant, employee, licensee of

CAA. Upon information and belief, Lisa Josephs Metelus, on behalf of CAA, is Plaintiff ZION

WILLIAMSON’S current marketing/branding/endorsements Agent.

                       GENERAL AND FACTUAL ALLEGATIONS.

       8.      That all relevant times herein mentioned, Plaintiff ZION WILLIAMSON is an adult

male of high intelligence with exceptional business acumen and one who is acutely cognizant of

his value as a basketball superstar and of his branding, marketability and earning potential.

       9.      That at all relevant times herein mentioned, upon information and belief, Plaintiff

ZION WILLIAMSON, from a very early stage in his life, dreamed of and aspired to becoming a

professional NBA player.

       10.     That at all relevant times herein mentioned, upon information and belief, Plaintiff

ZION WILLIAMSON, and those who advise and support him, including but not limited to his

mother and stepfather, have embarked upon years of strategic maneuvering and decision-making



                                                40



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 40 of 149
to put Plaintiff ZION WILLIAMSON in the best suited position to achieve, at the earliest

opportunity, his dream of becoming a professional NBA player and star.

       11.     That at all relevant times herein mentioned, upon information and belief, Plaintiff

ZION WILLIAMSON has been and continues to be strategic in the planning of his collegiate and

professional basketball career including, but not limited to, his intentional and knowing decision

to attend Duke University—a decision which stunned the basketball community and fans of

Clemson University and, as well as, his intentional and knowing decision to be and declare himself

as an early-entrant to/for the 2019 NBA Draft.

       12.     That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON has

been declared by NBA experts to be one of the most dominant collegiate players in recent history

who has received numerous awards for his basketball athleticism and high-ranking records and

averages.

       13.     That at all relevant times herein mentioned, based upon his performance as the

high-flying dominant forward of Duke University’s male basketball team, many basketball experts

opined and continued to opine that Plaintiff ZION WILLIAMSON, should he declare his eligibility

for the 2019 NBA Draft, would most likely be the No. 1 Draft pick whose marketability could

rival that and/or surpass NBA legends including, but not limited to: LeBron James, Kobe Bryant

and Michael Jordan.

       14.     That at all relevant times herein mentioned, based upon his exceptional basketball

ability exhibited from when he first started playing with Duke from the early stages of the 2018-

2019 NCAA basketball season, coupled with his personality, his demonstrated intelligence and his

overall presentation, experts opined and continued to opine that Plaintiff ZION WILLIAMSON




                                                 41



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 41 of 149
potentially, within a short time, would garner financial revenue of approximately One Billion

Dollars from endorsements, deals and an NBA contract.

       15.    That at all relevant times herein mentioned, in or about before January 2019 and

continuing thereafter, Plaintiff ZION WILLIAMSON, with the support and advice of his mother

and stepfather, started their strategic and analytical assessment as to which NBA team, which

marketing agent/agency, which athletic companies and which associations and/or relationships

would best serve to place Plaintiff ZION WILLIAMSON in the best strategic position to not only

play in the NBA, but, to secure his placement as the 2019 No. 1 Draft pick and to maximize his

monetary potential as an NBA superstar who may realize revenues of One Billion Dollars or more

in the immediate years to come.

       16.    That at all relevant times herein mentioned, in the early stages of the 2018-2019

NCAA season, Plaintiff ZION WILLIAMSON became a national collegiate basketball sensation

and based on this exposure, Plaintiff ZION WILLIAMSON, with his mother and stepfather,

desired that Plaintiff ZION WILLIAMSON not only become a national sensation, but, that he

become an international, worldwide, marketable and rainmaking superstar in order to attract both

domestic and international/worldwide endorsements and opportunities.

       17.    That at all relevant times herein mentioned, upon information and belief, Plaintiff

ZION WILLIAMSON, with his mother and stepfather, knowingly, voluntarily, intelligently and

strategically began to research and evaluate which marketing firms and/or agents would best serve

to help propel Plaintiff ZION WILLIAMSON to become this marketable, international and

worldwide rainmaking superstar.

       18.    That at all relevant times herein mentioned, upon information and belief, Plaintiff

ZION WILLIAMSON with his mother and stepfather, through their research, identified and



                                               42



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 42 of 149
learned of Defendants PRIME SPORTS MARKETING, LLC and GINA FORD and of their

proven history of successful domestic and international branding and marketing of athletes.

       19.     That at all relevant times herein mentioned, in or about February 2019, after

sustaining physical injury while playing for Duke University, upon information and belief,

Plaintiff ZION WILLIAMSON realized that continuing to play at the collegiate level and risking

injury could jeopardize his dream of becoming an NBA player and his dream of becoming not

only a national sensation, but, that he become an international, worldwide, marketable and

rainmaking superstar in order to attract both domestic and international/worldwide endorsements

and opportunities.

       20.     That at all relevant times herein mentioned, from in or about prior to March 2019

and continuing thereafter, Plaintiff ZION WILIAMSON, having already been publicly declared

by experts to be the potential No. 1 2019 NBA Draft pick, and having realized that he risks

sustaining career ending injury while still at the collegiate playing level, repeatedly, continuously,

publicly and privately stated and declared that he would absolutely be declaring as an early entrant

for the 2019 NBA Draft and that even though he returned post injury to play with his team out of

loyalty, once he declares, he absolutely would not and will not be returning to play for Duke

University nor be returning to play as a collegiate basketball player.

       21.      That on or about April 15, 2019, Plaintiff ZION WILLIAMSON publicly declared

eligible for the 2019 NBA draft and, at that time and thereafter, he did not intend to return to Duke

University as a “student athlete” as it was his intent to end his collegiate career.

       22.     That on or before April 15, 2019, and at all relevant times herein mentioned,

Plaintiff ZION WILLIAMSON and his mother and stepfather knew and/or had reasons to know

that he was projected to be and that he would, in fact, be the No. 1 Draft pick for the 2019 NBA



                                                  43



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 43 of 149
Draft and that, as the No. 1 Draft pick, Plaintiff ZION WILLIAMSON in addition to and separate

and apart from endorsements, would immediately be signing a multi-million dollar NBA contract

once picked.

       23.     That at all relevant times herein mentioned, unlike other NCAA collegiate

basketball athletes who may be testing the waters by declaring for the 2019 NBA Draft, Plaintiff

ZION WILLIAMSON, with his mother and stepfather, knew and/or had reasons to know that

Plaintiff ZION WILLIAMSON was not testing the waters by declaring for the 2019 NBA Draft

and that, for all intent and purpose, knew that he would be drafted, knew that he would be drafted

as the No. 1 Draft pick, knew that he would be accepting whichever team selected him and knew

that he was never returning to play collegiate basketball ever again.

       24.     That Plaintiff ZION WILLIAMSON, with his mother and stepfather, continued to

publicly declare, in sum and substance, that while playing for Duke University may have been the

best year of his life up until that point, he was not returning to Duke nor to any collegiate basketball

because the reality in which Plaintiff ZION WILLIAMSON lives is one in which he wants to

realize his ultimate dream of playing in the NBA and taking care of his family.

       25.     That all relevant times herein mentioned, on or about March 13, 2019, the NCAA

issued a Memorandum to the NCAA Division 1 Directors of Athletics, Senior Compliance

Administrators and Men’s Basketball Head Coaches detailing and highlighting the important

NCAA rules related to maintaining NCAA eligibility while “testing the waters” with the 2019

NBA Draft. Annexed hereto and made a part hereof as Exhibit “A” is a copy of the March 13,

2019 NCAA Memorandum.




                                                  44



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 44 of 149
       26.     That the March 13, 2019 NCAA Memorandum details and highlights the rules

governing men’s basketball “student-athlete” eligibility and ineligibility and, in particular, those

governing the 2019 NBA Draft, as follows:

                       “A men’s basketball student-athlete will lose his eligibility IF:

               Nos. 1-6 below are NEW IN 2019!

               9. He enters the NBA Draft without requesting an Undergraduate Advisory
                  Committee evaluation from the NBA.

               10. He agrees orally or in writing to be represented by any individual other than a
                   NCAA–certified agent.

               11. He accepts any benefits from an individual other than a NCAA-certified agent.

               12. He accepts any benefits from a NCAA-certified agent that are not expressly
                   permitted by the NCAA legislation or outside of the permissible timeframe
                   allowed by NCAA legislation.

               13. He participates in a tryout with a NBA team that lasts longer than 48 hours
                   (exception for the NBA Draft Combine and G League Elite Camp held in
                   connection with the Combine), which he has not personally financed, or a
                   NCAA-certified agent has not financed.

               14. He misses class to participate in a tryout, including travel to and from the tryout
                   (exception for the NBA Draft Combine and G League Elite Camp held in
                   connection with the Combine).

               15. He enters the NBA Draft AND does not take the appropriate steps to withdraw
                   and declare his intention to resume intercollegiate participation.

               16. He enters the NBA Draft AND is drafted by a professional team.

                  It is important to note that an institution may cancel a student-athlete’s
                  athletic scholarship if he has an agreement with a non-NCAA certified
                  agent or otherwise jeopardizes his eligibility during this process.”
See Exhibit “A”, supra.

       27.     That upon information and belief, on or about March 13, 2019 and prior to April

15, 2019, and at all relevant times herein mentioned, the March 13, 2019 NCAA Memorandum

regarding the NCAA rules for the eligibility and ineligibility of the men’s basketball “student-

                                                 45



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 45 of 149
athletes” for the 2019 NBA Draft, was provided to Duke University and, in particular, to Duke

University’s men’s basketball head Coach who was, at that time, the coach of Plaintiff ZION

WILLIAMSON.

       28.     That upon information and belief, and at all relevant times herein mentioned, on or

about March 13, 2019 and before April 15, 2019, Duke University and/or its Head Coach, and/or

men’s basketball coaching staff, consistent with the spirit and intent of the NCAA March 13, 2019

Memorandum informed, instructed, advised, discussed, explained, and provided a copy of the

NCAA March 13, 2019 Memorandum to the entire Duke University’s men’s basketball team and,

in particular, to Plaintiff ZION WILLIAMSON.

       29.     That at all relevant times herein mentioned, upon information and belief, in addition

to other conduct/acts, and as a manifest demonstration that Plaintiff ZION WILLIAMSON did

not, would not and will not return to Duke University or any other collegiate basketball, prior to

April 20, 2019 Plaintiff ZION WILLIAMSON engaged in conduct/acts that rendered and renders

him ineligible to be or remain a “student-athlete” including, but not limited to:

                      (a) He agrees orally or in writing to be represented by any individual other

                          than a NCAA-certified agent;

                      (b) He accepts any benefits from an individual other than a NCAA-certified

                          agent; and

                      (c) He entered the NBA Draft AND did not intend to and did not take the

                          appropriate steps to withdraw and declare any intention of resuming

                          intercollegiate participation and, in fact, repeatedly and publicly

                          declared and made it abundantly clear that he was not ever returning to

                          intercollegiate basketball.



                                                46



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 46 of 149
       30.     That at all relevant times herein mentioned, prior to April 20, 2019 and prior to

Plaintiff ZION WILLIAMSON attending Duke University, Plaintiff was not a “student-athlete”

and/or lost and/or forfeited his eligibility to be/remain a “student-athlete” because Plaintiff, and/or

a third-party acting on his behalf including but not limited to Plaintiff’s mother and/or stepfather,

long before Plaintiff attended Duke University and long before Plaintiff had any contacts with

Defendants herein and prior to April 20, 2019, accepted, received, requested and/or solicited

improper/prohibited benefits from non-NCAA certified agents including, but not limited to,

monies from/by Nike to, upon information and belief, improperly and unlawfully recruit Plaintiff

to attend Duke University—a Nike sponsored University.

       31.     That at all relevant times herein mentioned, prior to April 20, 2019 and prior to

Plaintiff ZION WILLIAMSON attending Duke University, Plaintiff’s ineligibility to be and/or

remain a “student-athlete” and/or his loss and/or forfeiture of his eligibility to be/remain a

“student-athlete” is evidenced by/in documents filed with the United States District Court,

Southern District of New York, to wit: text messages dated in February 2017, prior to Plaintiff

attending Duke and prior to Plaintiff meeting Ms. Ford, by and between Nike EYBL men’s

basketball executives Carlton DeBose and Jamal James and Nike Recruiting Coordinator John

Stovall, discussing financial offerings made by Nike to Plaintiff that rendered Plaintiff ineligible

to ever be a “student-athlete” and rendered him not a “student-athlete” long before Plaintiff ever

attended Duke University. Annexed hereto and made a part hereof as Exhibit “B” are true and

accurate copies of publicly filed text messages from the Southern District of New York Docket,

Case No.: 1:19-cr-00373-PGG.

       32.     That at all relevant times herein mentioned, prior to April 20, 2019 and prior to

Plaintiff ZION WILLIAMSON attending Duke University, Plaintiff’s ineligibility to ever be



                                                  47



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 47 of 149
and/or remain a “student-athlete” and/or his loss and/or forfeiture of his eligibility to be/remain a

“student-athlete” long before Plaintiff ever attended Duke University, and prior to Plaintiff having

any contact with Defendants and prior to April 20, 2019, is evidenced by the following February

2017 text messages by and between Nike EYBL executives Debose and James and Nike Recruiting

Coordinator John Stovall:

       On February 11, 2017, a text message to Jamal James states: “…just remember
       that…Zion deals are NOT done yet. We are still in it. Just want u to remember that
       possible financial obligation also”. Id. A February 11, 2017 text message from James
       to Debose states that James: “…just told them we could do the 30k too.” Id. In
       response, on February 11, 2017, it was texted:      “…We’re still in there for
       Zion…??! I thought that ship had sailed”. Id. In response, on same date, James
       receives a text stating: “Nope. Still at the dock. Hoping to have news next week”. Id.

       33.     That at all relevant times herein mentioned, prior to April 20, 2019 and prior to

Plaintiff ZION WILLIAMSON attending Duke University, Plaintiff’s ineligibility to ever be

and/or remain a “student-athlete” and/or his loss and/or forfeiture of his eligibility to be/remain a

“student-athlete” long before Plaintiff ever attended Duke University, and prior to Plaintiff having

any contact with Defendants and prior to April 20, 2019, is evidenced by the following February

2017 text messages by and between Nike EYBL executives Debose and James and Nike Recruiting

Coordinator John Stovall:

       On February 12, 2017, Stovall texts: “…Are we willing to do …whatever may be
       needed for the Zion…situations…” Id. On same February 12, 2017, James receives
       a text confirming: “…Zion – 35 plus…” and Stovall texts that he is: “…willing to
       spend to cripple adidas…is more than worth me spinning the approximate 100k to
       support the efforts…I will figure out the money part.” Id. On February 28, 2017, it
       was texted: “…Update on Williamson?” and on same date, James receives a response
       stating: “Nothing yet. Norm had not talked to them directly in a couple of days. Still
       has not presented our new offer. Only hinted at it. He did not want to put it in print
       which I agreed with.” Id.

       34.     That at all relevant times herein mentioned, in addition to rendering himself

ineligible to be a “student-athlete” requesting, soliciting and/or receiving monies from Nike long



                                                 48



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 48 of 149
before Plaintiff ZION WILLIAMSON ever attended Duke University, at all relevant times herein

mentioned and prior to April 20, 2019 and prior to Plaintiff ever attending Duke University,

Plaintiff and/or a third party acting on his behalf including but not limited to his mother and/or

stepfather, accepted, received, requested and/or solicited improper/prohibited benefits from non-

NCAA certified agents including, but not limited to: monies, housing and/or employment from/by

Adidas to, upon information and belief, improperly and unlawfully recruit Plaintiff to attend

Kansas University – an Adidas sponsored University.

       35.     That at all relevant times herein mentioned, prior to April 20, 2019 and prior to

Plaintiff ZION WILLIAMSON attending Duke University, Plaintiff’s ineligibility to ever be

and/or remain a “student-athlete” and/or his loss and/or forfeiture of his eligibility to be/remain a

“student-athlete” long before Plaintiff ever attended Duke University, and prior to Plaintiff having

any contact with Defendants and prior to April 20, 2019, is evidenced by documents filed with the

United States District Court, Southern District of New York, in a publicly filed trial transcript in

Case No.: 1:17-cr-686-LAK, in which evidence of Adidas improperly and unlawfully offering

prohibited benefits to/for Plaintiff in 2017-2018 was caught on wiretap. Annexed hereto and made

a part hereof as Exhibit “C” is a true and correct copy of relevant pages of official Court trial

transcript, Case No.: 1:17-cr-686-LAK.

       36.     That at all relevant times herein mentioned, prior to April 20, 2019 and prior to

Plaintiff ZION WILLIAMSON attending Duke University, Plaintiff’s ineligibility to ever be

and/or remain a “student-athlete” and/or his loss and/or forfeiture of his eligibility to be/remain a

“student-athlete” long before Plaintiff ever attended Duke University, and prior to Plaintiff having

any contact with Defendants and prior to April 20, 2019, is evidenced by wiretap conversation(s)

that were offered as evidence regarding improper benefits being offered by Kansas Assistant



                                                 49



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 49 of 149
Coach Kurtis Townsend to Plaintiff in 2017-2018 -- before Plaintiff ever attended Duke and before

he met Ms. Ford. See id. In said wiretap conversations, Mr. Merl Code of Adidas and Mr. Kurtis

Townsend of Kansas University discussed paying Plaintiff to attend Kansas and discussed requests

for improper benefits from Kansas University that were made by Plaintiff and/or a third party

acting on Plaintiff’s behalf. See id.

       37.     That at all relevant times herein mentioned, prior to April 20, 2019 and prior to

Plaintiff ZION WILLIAMSON attending Duke University, Plaintiff’s ineligibility to ever be

and/or remain a “student-athlete” and/or his loss and/or forfeiture of his eligibility to be/remain a

“student-athlete” long before Plaintiff ever attended Duke University, and prior to Plaintiff having

any contact with Defendants and prior to April 20, 2019, is evidenced by the following publicly

filed trial transcript of the wiretap conversation between Mr. Code and Mr. Townsend:

       “In this call between Mr. Code and Mr. Townsend, Mr. Townsend says…when they
       are referring to … Zion Williams[on]: ‘…between me and you…he asked about some
       stuff…I said, well, we’ll talk about that you decide.’ …Mr. Code says: ‘I know what
       he’s asking for.’ This is the player. ‘He’s asking for opportunities from an
       occupational perspective. He’s asking for money in the pocket. And he’s asking for
       housing for him and his family.’…Mr. Townsend says: ‘so, I’ve got to just try to work
       and figure out a way. Because if that’s what it takes to get him for ten months, we’re
       going to have to do it some way.’” Id.

       38.     That at all relevant times herein mentioned, upon information and belief based upon

public news, in and around 2016-2017 – long before Plaintiff ZION WILLIAMSON ever attended

Duke University and long before he ever had any contact/meeting with Defendants - Nike was

reported to have paid Plaintiff’s mother Sharonda Sampson for alleged “consulting services” and

to be an alleged “consultant” to Nike when Ms. Sampson’s background and experience was as a

middle school teacher. That at all relevant times herein mentioned, this improper employment

benefit/monies paid to Plaintiff’s mother by Nike was, upon information and belief, the improper

and unlawful recruitment of Plaintiff to attend Duke University – a Nike sponsored University.

                                                 50



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 50 of 149
       39.     That at all relevant times herein mentioned, in addition to the foregoing improper

and unlawful benefits, monies, housing and/or employment that Plaintiff ZION WILLIAMSON,

and/or a third party acting on his behalf including but not limited to his mother and/or stepfather,

received, accepted, requested and/or solicited from Nike, Adidas, Duke University and/or Kansas

University, Plaintiff ZION WILLIAMSON was not a “student-athlete” and was never eligible to

be a “student-athlete” long before Plaintiff had any contact with the Defendants and prior to April

20, 2019 as Plaintiff, his mother and/or stepfather, upon information and belief and based upon a

DMV records search, received, accepted, requested and/or solicited the following improper

benefits from non-NCAA certified agents including, but not limited to, acquiring the following

vehicles:

       a.      A 2018 Mercedes Benz G Wagon: registered in April 2019 to Plaintiff’s stepfather

without record of lien holder;

       b.      A 2016 GMC Yukon: registered to Plaintiff’s stepfather in December 2017;

       c.      A 2015 Cadillac Escalade: registered to Plaintiff’s mother in February 2018.

       40.     That at all relevant times herein mentioned, in addition to the foregoing improper

and unlawful benefits, monies, housing and/or employment that Plaintiff ZION WILLIAMSON,

and/or a third party acting on his behalf including but not limited to his mother and/or stepfather

received, accepted, requested and/or solicited from Nike, Adidas, Duke University and/or Kansas

University, Plaintiff ZION WILLIAMSON was not a “student-athlete” and was never eligible to

be a “student-athlete” long before Plaintiff had any contact with the Defendants and prior to April

20, 2019 as, on April 12, 2019, pursuant to public records, SSA Enterprises LLC was registered in

South Carolina three days before Plaintiff declared for the 2019 NBA Draft and eight days before

Plaintiff entered into the Contract with Defendants herein, with Plaintiff’s mother as the registered



                                                 51



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 51 of 149
agent. Pursuant to public records, thereafter, and before Creative Artists Agency announced that

it had signed Plaintiff to an all-inclusive contract including to serve as his marketing agent in

interference with and breach of Plaintiff’s April 20, 2019 Contract with Defendants, Plaintiff’s

mother through her company SSA Enterprises LLC purchased a house in South Carolina for

$730,000.00. Annexed hereto and made a part hereof as Exhibit “D”, are true and accurate copy

of the Registration of SSA Enterprises and of the deed/title to and picture of the $730,000.00 South

Carolina house. Further, based upon the Recorder of Deeds, the purchase of the foregoing house

may have been a cash purchase as there is no mortgage recorded for same and was purchased at a

time when Plaintiff was not yet drafted to the NBA and/or Plaintiff’s parents were not

employed.

       41.     That at all relevant times herein mentioned, in addition to the foregoing

$730,000.00 South Carolina house and prior to attending Duke University, Plaintiff ZION

WILLIAMSON and his family resided in a South Carolina property which, upon a search of public

records, in or about the time they first rented the property, the rent was approximately $895.00 a

month and which property is valued at approximately $153,000.00. Annexed hereto and made a

part hereof as Exhibit “E”, is a picture of the South Carolina rental property with estimated

market value; https://www.zillow.com/homedetails/845-W-Emerald-Springs-Dr-Boiling-Springs-

SC-29316/58165402_zpid/.

       42.     That at all relevant times herein mentioned, after Plaintiff ZION WILLIAMSON

selected Duke University, over Kansas and Clemson Universities, and moved to North Carolina

from the aforementioned rental property in South Carolina, he and his family resided in a property

which was valued at approximately $950,000.00 at that time and for which the monthly rent was

listed at $4,995.00. See https://www.zillow.com/homedetails/81-edgewood-Dr-Durham-NC-



                                                52



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 52 of 149
27713/84510117_zpid/. Annexed hereto and made a part hereof as Exhibit “F” is a true and

accurate copy of deed/title to and picture of property.

       43.     That at all relevant times herein mentioned, upon information and belief and a

search of public records, the foregoing $950,000.00 North Carolina home with a $4,995.00

monthly rent was owned by a Mr. Thomas Morris and was provided to Plaintiff ZION

WILLIAMSON and his family to reside in while Plaintiff attended his first and only year at Duke

University at a time when Plaintiff was not yet drafted to the NBA and/or when his parents

were unemployed. See id.         Further, upon information and belief, the one year’s rent for the

foregoing $950,000.00 North Carolina home was paid upfront in one full lump sum to the real

estate broker assigned to the listing in a certified check by/from Plaintiff’s mother and/or stepfather

at a time when Plaintiff was not yet drafted to the NBA and/or when his parents were

unemployed.

       44.     That at all relevant times herein mentioned, prior to Plaintiff ZION WILLIAMSON

ever having any contact with Defendants and prior to April 20, 2019, Plaintiff was never a

“student-athlete” and was permanently ineligible to ever be/remain/be eligible to be a “student-

athlete” as Plaintiff and/or a third party acting on his behalf, entered into an agreement and agreed

for Plaintiff to be represented by a non-NCAA certified agent which rendered Plaintiff ineligible

to be and/or to ever be and/or to be eligible to ever be a “student-athlete”. To that end, Plaintiff,

and/or a third party acting on Plaintiff’s behalf, had improperly and unlawfully received financial

compensation in or about October of 2018 from Mr. Slavko Duric, who is President of Maximum

Management Group, Inc. (“MMG”) in exchange for Plaintiff’s oral agreement to be represented

for Marketing purposes by MMG when Plaintiff finishes his first year at Duke University in 2019.

Annexed hereto and made a part hereof as Exhibit “G” is the Affidavit of Mr. Donald Kreiss and



                                                  53



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 53 of 149
the Exhibits attached thereto; see Kreiss’s Affidavit at Exhibit “A”, copy of Letter of Declaration

acknowledging October 2018 monies executed by Plaintiff and Plaintiff’s stepfather.

        45.     That at all relevant times herein mentioned, MMG is a sports marketing agency

based in Burlington, Ontario Canada and represents athletes in Canada, United States and Europe.

See Exhibit “G” at ¶¶ 5, 6.

        46.     That at all relevant times herein mentioned, Mr. Kreiss committed to serving on the

marketing team of MMG to assist Duric and MMG in marketing Plaintiff ZION WILLIAMSON

based upon Plaintiff’s commitment to have MMG serve as Plaintiff’s exclusive marketing agency.

See id. at ¶¶5-7, 9, 10.

        47.     That at all relevant times herein mentioned, after Plaintiff ZION WILLIAMSON’S

oral agreement to be represented by MMG and after already receiving financial compensation from

Duric/MMG in exchange for said oral agreement of representation in October 2018, Plaintiff

thereafter executed a written Marketing Agreement/Contract with MMG for MMG to serve as

Plaintiff’s marketing agent/agency. See id.at Exhibit “B”, copy of Marketing contract between

Plaintiff and MMG.

        48.     That at all relevant times herein mentioned, after receiving the executed MMG

contract, Mr. Kreiss learned that Plaintiff ZION WILLIAMSON had breached the MMG contract

by signing with Creative Artist Agency, (“CAA”) – a co-defendant in the related Florida Action.

Mr. Kreiss attests that, as a result of breaching the MMG contract, Plaintiff and Plaintiff’s

stepfather Lee Anderson agreed and promised to pay MMG between Seven and Ten Million

Dollars ($7,000,000.00-$10,000,000.00) for breaching the MMG contract and signing with

Creative Artists Agency. See id. at ¶¶ 12-14.




                                                54



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 54 of 149
       49.     That at all relevant times herein mentioned, in an effort to assure payment by

Plaintiff ZION WILLIAMSON and Plaintiff’s stepfather Lee Anderson for breaching the MMG

contract and signing with CAA, Duric arranged a joint telephone call with Duric, Kreiss and

Plaintiff’s stepfather Lee Anderson. During this joint telephone call with Lee Anderson and Duric,

Plaintiff’s stepfather Lee Anderson confirmed to Kreiss the deal that Duric had with Plaintiff and

Plaintiff’s stepfather Lee Anderson to pay Duric/MMG for breaching the MMG contract by

signing with CAA, and, Plaintiff’s stepfather Lee Anderson further promised to “make it right”

and to “draw up something and get it to you[Duric/Kreiss]” as Plaintiff had “money coming in the

first week of January 2020”. Plaintiff’s stepfather Lee Anderson further told Kreiss that they

would be happy with what he (Plaintiff’s stepfather Lee Anderson) was going to send them on

behalf of himself and Plaintiff for breaching the MMG contract. See id. at ¶¶ 12-14.

       50.     That at all relevant times herein mentioned, subsequent to the aforementioned joint

telephone call with Kreiss, Plaintiff’s stepfather Lee Anderson and Duric, on or about December

8, 2019, as promised by Lee Anderson during the foregoing joint telephone call, Kreiss received a

document executed by Plaintiff ZION WILLIAMSON and by Plaintiff’s stepfather Lee Anderson

captioned “Letter of Declaration” in which both Plaintiff and Plaintiff’s stepfather declared and

promised: “to pay to Mr. Duric as President of Maximum Management Group, Inc., the sum of

$500,000.00 on or before January 7, 2020 for a repayment of a loan rendered by him to our family

in October 10, 2018” which was accompanied by a color picture of Plaintiff’s South Carolina

Identification. See id. at ¶¶ 18-19 and at Exhibit “A”.

       51.     That at all relevant times herein mentioned, upon information and belief, the monies

which Plaintiff ZION WILLIAMSON and Plaintiff’s family received from Duric/MMG in

October 2018 were monies paid and tendered to Plaintiff and/or to Plaintiff’s family in exchange



                                                55



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 55 of 149
and in return for Plaintiff’s agreement in October of 2018 with MMG for MMG to serve as

Plaintiff’s exclusive marketing agency, and, same October 2018 monies were not a loan despite

Plaintiff’s and Plaintiff’s stepfather Lee Anderson’s attempt to identify same monies as an alleged

“loan” in the aforementioned “Letter of Declaration”. See id. at ¶ 20 and at Exhibit “A”.

       52.    That at all relevant times herein mentioned, upon information and belief, Plaintiff

ZION WILLIAMSON’S and Plaintiff’s stepfather Lee Anderson’s characterization of the October

2018 monies as a “loan” was an attempt by Plaintiff and/or his family to conceal the true nature,

purpose and reason for the October 2018 money exchange by MMG, to wit: for MMG to obtain

the exclusive marketing contract of Plaintiff Zion Williamson. See id. at ¶¶ 19-20.

       53.     That at all relevant times herein mentioned, the signature of Plaintiff ZION

WILLIAMSON on the “Letter of Declaration”, and the accompanying color copy of Plaintiff’s

South Carolina photo identification, are identical to his signatures on the April 20, 2019 Marketing

Agreement with Defendant Prime Sports Marketing, LLC and to his signature on his South

Carolina Driver’s License that accompanied the April 20, 2019 Contract with Defendants. See

Exhibit “G” at Exhibits “A” and “B’; Annexed hereto and made a part hereof as Exhibit “H” is a

copy of Plaintiff’s South Carolina photo identification provided by Plaintiff to Defendants in

accompaniment and furtherance of his execution of the April 20, 2019 Contract with Defendants.

       54.     That at all relevant times herein mentioned, in addition to all the foregoing, upon

information and belief, and according to Plaintiff ZION WILLIAMSON himself, prior to any

contact Plaintiff had with Defendants and prior to April 20, 2019, Coach K from Duke University

and as the head coach of the men’s basketball team at Duke University, made improper promises

to Plaintiff in order to induce Plaintiff to attend Duke University. In a statement attributed to




                                                56



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 56 of 149
Plaintiff himself as to promises made by Coach K to induce him to attend Duke University, and

what Plaintiff states convinced Plaintiff to attend Duke University, Plaintiff states:

        “When Coach K came to my house and spoke to me and my family, it wasn’t just
        about basketball and what he could do for me in one year…It was how he can build
        Zion as a brand on and off the court for like the next 20 years or the rest of my life”.


See     “Zion    Williamson’s      Parents:     5        fast   Facts   you   Need       to   Know”,

https://heavy.com/sports/2019/03/zion-williamson-parents-mom-dad-family/.

        55.     That at all relevant times herein mentioned, the foregoing promise alone by Coach

K to Plaintiff ZION WILLIAMSON rendered Plaintiff ineligible to ever be a “student-athlete” as

Plaintiff lost his amateur status and was rendered permanently ineligible for intercollegiate

basketball if Plaintiff, among other things: “…Accepts a promise of pay even if such pay is to

be received following completion of intercollegiate athletics participation…” See NCAA

2018-2019 NCAA Division I Manual §12.1.2.

        56.     That at all relevant times herein mentioned, upon information and belief, Plaintiff

ZION WILLIAMSON, his mother and/or stepfather conspired together to conceal and had

personal and financial incentive to conceal, from Duke University, from the NCAA and/or from

local and federal criminal authorities, all of the improper monies, employment, housing and/or

other improper and unlawful/prohibited benefits and/or promises of benefits that Plaintiff, his

mother, his stepfather and/or third party(ies) acting on Plaintiff’s behalf received, accepted,

requested and/or solicited from/by Nike, Adidas, Duke University, Coach K from Duke

University, Thomas Morris, Merl Code, Kansas University, Coach Townsend from Kansas

University, Slavko Duric, MMG and others that rendered Plaintiff permanently ineligible to be,

ever be and/or remain a “student-athlete” as set forth above and as evidenced herein.




                                                    57



      Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 57 of 149
        57.     That at all relevant times herein, upon information and belief, CAA not only

represents Coach K but is also a business partner with Coach K in a separate venture and, as CAA

also represents Plaintiff ZION WILLIAMSON herein, Coach K and CAA have incentive to

conceal and/or turn a blind eye to Plaintiff’s ineligibility to ever be a “student-athlete” and that

Plaintiff was rendered permanently ineligible to ever be a “student-athlete” long before Plaintiff

ever attended Duke University, long before Plaintiff ever had any contact with Defendants and

long before April 20, 2019.

        58.     That at all relevant times herein mentioned, upon information and belief, any

alleged investigation by Duke University into allegations that Plaintiff ZION WILLIAMSON

and/or his mother, stepfather and/or third party(ies) acting on Plaintiff’s behalf received, accepted,

requested and/or solicited improper benefits, promises, monies, employment and/or housing that

would render Plaintiff ineligible to be or remain a “student-athlete” and/or that would render

Plaintiff ineligible to play intercollegiate basketball for Duke University, was not a true

investigation and did not require nor ask Plaintiff, his mother nor his stepfather to answer any

questions under oath as to any improper benefits, promises, monies, employment and/or housing

or otherwise that Plaintiff, his mother, his stepfather and/or any third party(ies) acting on Plaintiff’s

behalf received, accepted, requested and/or solicited prior to and/or while Plaintiff attended Duke

University including, but not limited to, any questions under oath about any monies, employment,

housing, and/or promises by/with Nike, Coach K, Adidas, Merl Code, Kansas University, Coach

Townsend from Kansas University, Mr. Thomas Morris, Slavko Duric, MMG and/or otherwise.

        59.     That at all relevant times herein mentioned, upon information and belief, Coach K

and/or Duke University had incentives to conceal the improper benefits, promises, monies,

employment and/or housing or otherwise that Plaintiff ZION WILLIAMSON, his mother, his



                                                   58



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 58 of 149
stepfather and/or any third party(ies) acting on Plaintiff’s behalf received, accepted, requested

and/or solicited prior to and/or while Plaintiff attended Duke University from the authorities, local

and federal, as well as conceal same from the NCAA and further had incentives not to have any

agency, entity and/or criminal authorities find Plaintiff ineligible to ever be, to be and/or to remain

a “student-athlete”.

        60.     That at all relevant times herein mentioned, despite the highly publicized

allegations and/or evidence against Plaintiff ZION WILLIAMSON, his mother and/or stepfather

about the improper benefits, promises, monies, employment and/or housing or otherwise that

Plaintiff, his mother, his stepfather and/or any third party(ies) acting on Plaintiff’s behalf received,

accepted, requested and/or solicited prior to and/or while Plaintiff attended Duke University,

including but not limited to the aforementioned Nike text messages and the aforementioned

wiretap conversations by Merl Code of Adidas and Coach Townsend of Kansas University, the

NCAA never conducted any investigation into same as, upon information and belief, either same

improper benefits, promises, monies, employment and/or housing or otherwise that Plaintiff, his

mother, his stepfather and/or any third party(ies) acting on Plaintiff’s behalf received, accepted,

requested and/or solicited prior to and/or while Plaintiff attended Duke University were concealed

from the NCAA and/or the NCAA, despite knowing of same and/or learning of the allegations of

same, ignore same, intentionally chose not to conduct any investigation into same, and/or,

intentionally elected not to find/render Plaintiff ineligible to be and/or ineligible to remain a

“student-athlete.”

        61.     That at all relevant times herein mentioned, the NCAA had incentives not to

conduct any investigation of/into the allegations of the improper benefits, promises, monies,

employment and/or housing or otherwise that Plaintiff ZION WILLIAMSON, his mother, his



                                                  59



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 59 of 149
stepfather and/or any third party(ies) acting on Plaintiff’s behalf received, accepted, requested

and/or solicited prior to and/or while Plaintiff attended Duke University and had incentives not to

find/render Plaintiff ineligible to ever be, to be and/or to remain a “student-athlete”.

        62.     That at all relevant times herein mentioned and prior to any contact Plaintiff ZION

WILLIAMSON had with Defendants, Plaintiff did not disclose to Duke University that he had

received financial compensation/monies and/or other prohibited benefits that rendered him

ineligible to ever be a “student-athlete” including, but not limited to, failing to disclose any monies,

employment, housing, and/or promises by/with Nike, Coach K, Adidas, Merl Code, Kansas

University, Coach Townsend from Kansas University, Mr. Thomas Morris, Slavko Duric, MMG

and/or otherwise that Plaintiff, his mother, his stepfather and/or third party(ies) acting on Plaintiff’s

behalf received, requested, accepted and/or solicited prior to Plaintiff attending Duke University

and while Plaintiff attended Duke University.

        63.     That at all relevant times herein mentioned, and prior to any contact Plaintiff ZION

WILLIAMSON had with Defendants, Plaintiff, did not disclose to the NCAA that he had received

financial compensation/monies and/or other prohibited benefits that rendered him ineligible to ever

be a “student-athlete” including, but not limited to, failing to disclose any monies, employment,

housing, and/or promises by/with Nike, Coach K, Adidas, Merl Code, Kansas University, Coach

Townsend from Kansas University, Mr. Thomas Morris, Slavko Duric, MMG and/or otherwise

that Plaintiff, his mother, his stepfather and/or third party(ies) acting on Plaintiff’s behalf received,

requested, accepted and/or solicited prior to Plaintiff attending Duke University, while Plaintiff

attended Duke University and prior to April 20, 2019.




                                                   60



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 60 of 149
       64.     That from prior to April 15, 2019 and continuing to on or about April 20, 2019, and

at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON was not and was never a

“student-athlete”.

       65.     That, upon information and belief, prior to April 20, 2019, Plaintiff ZION

WILLIAMSON entered the NBA Draft and did not intend to and did not take the appropriate steps

to withdraw and declare any intention of resuming intercollegiate participation.

       66.     That, upon information and belief, prior to April 20, 2019, Plaintiff ZION

WILLIAMSON, in fact, repeatedly and publicly declared, making it abundantly clear, that he was

not ever returning to intercollegiate basketball.

       67.     That, at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON with

his mother and stepfather, having researched and identified Defendants PRIME SPORTS

MARKETING, LLC and GINA FORD and having assessed Defendants to be the best marketing

firm/agent for Plaintiff’s desire to become a national and international/worldwide marketable

professional athlete, sought out and contacted and/or requested to meet with Defendants in

furtherance of retaining Defendants PRIME SPORTS MARKETING, LLC and GINA FORD to

serve as Plaintiff ZION WILLIAMSON’s exclusive marketing, branding and endorsement firm

and agent to make Plaintiff ZION WILLIAMSON an international and worldwide marketable and

rainmaking superstar in order to attract both domestic and international/worldwide endorsements

and opportunities.

       68.     That on or about April 19, 2019, and at all relevant times herein mentioned, upon

information and belief, in furtherance of Plaintiff ZION WILLIAMSON’s desire to become a

national and international/worldwide marketable professional athlete, Plaintiff ZION

WILLIAMSON with his mother and stepfather contacted, caused to be contacted and invited



                                                    61



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 61 of 149
and/or caused Defendant GINA FORD to be invited to where Plaintiff ZION WILLIAMSON then

resided to discuss and negotiate Defendants’ exclusive representation of Plaintiff ZION

WILLIAMSON for marketing, branding and endorsement opportunities and further to discuss and

negotiate the contract Agreement setting forth the terms and conditions of same.

       69.    That on or about April 20, 2019, and at all relevant times herein mentioned, after

due deliberation, negotiation and agreement, with his mother and father present both of whom

were actively involved in same deliberation, negotiation and agreement, Plaintiff ZION

WILLIAMSON with his mother and stepfather again invited and/or caused to be invited Defendant

GINA FORD back to where Plaintiff ZION WILLIAMSON then resided to meet again with him

and his parents during which they all, again, discussed and agreed upon the terms and conditions

of Defendants’ representation of Plaintiff ZION WILLIAMSON for marketing, branding and

endorsement opportunities.

       70.    That on or about April 20, 2019, and at all relevant times herein mentioned, Plaintiff

ZION WILLIAMSON, as an adult, knowingly, voluntarily and intelligently entered into a

Consulting and Joint Marketing and Branding Agreement with Defendants PRIME SPORTS

MARKETING, LLC and GINA FORD to serve as Plaintiff’s exclusive marketing, branding and

endorsement consultant/firm/agent for a term of five (5) years. That upon entering into the April

20, 2019 Contract with Defendants, Plaintiff ZION WILLIAMSON and/or his parents on his

behalf, demanded an immediate Contract advance in the amount of One Hundred Thousand

Dollars ($100,000.00) which, within days after executing and entering into the April 20, 2019

Contract, Defendants tendered to Plaintiff ZION WILLIAMSON by wiring same into Plaintiff’s

and/or his mother and/or stepfather’s bank account on Plaintiff’s behalf and at Plaintiff ZION

WILLIAMSON’s direction, instruction, permission, knowledge and consent. Annexed hereto and



                                               62



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 62 of 149
made a part hereof as Exhibit “I” is a copy of the April 20, 2019 Consulting and Joint Marketing

and Branding Agreement.

       71.     That at all relevant times herein mentioned, in addition to other terms and

conditions of the April 20, 2019 Consulting and Joint Marketing and Branding

Agreement/contract, Plaintiff ZION WILLIAMSON, in the presence of and with the advice of his

mother and stepfather, knowingly, intelligently and voluntarily discussed, negotiated and agreed

to Defendants PRIME SPORTS MARKETING, LLC and GINA FORD, “…1.6 Giving advice on

the building of client’s brand domestically and internationally…” See id.

       72.     That at all relevant times herein mentioned, in furtherance of the April 20, 2019

contract/Agreement with Plaintiff ZION WILLIAMSON, Defendant GINA FORD, on behalf of

Defendants, agreed for Defendants to serve as the exclusive Global Marketing Firm/Agent for

Plaintiff ZION WILLIAMSON and to decline representation by Defendants, for the first two years

of the April 20, 2019 five year contract with Plaintiff, of any other basketball player; thereby

agreeing for Defendants to forego and decline representation of and to decline income from

representation of any other basketball player. See id.

       73.     That at all relevant times herein mentioned, in addition to other terms and

conditions of the April 20, 2019 Consulting and Joint Marketing and Branding

Agreement/contract, Plaintiff ZION WILLIAMSON, in the presence of and with the advice of his

mother and stepfather, knowingly, intelligently and voluntarily discussed, negotiated and agreed

that, in exchange for the marketing and branding services provided by the Defendants, Plaintiff

ZION WILLIAMSON agreed to pay/compensate Defendants with Fifteen percent (15%) of the

gross value of any compensation received by him from/by any and all of the

branding/marketing/endorsement deals identified, sought out and/or obtained by Defendants on



                                                63



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 63 of 149
Plaintiff’s behalf during the tenure of the Agreement and, further, agreed to pay Defendants the

same 15% of his gross earnings in perpetuity for all compensation/consideration/earnings made

and received by him including after the expiration or termination of the Agreement/contract, that

are/were derived from any and all engagements, contracts and/or agreement introduced by

Defendants and/or entered into and/or substantially negotiated by Defendants on Plaintiff ZION

WILLIAMSON’s behalf. See id.

       74.      That at all relevant times herein mentioned, in addition to other terms and

conditions of the April 20, 2019 Consulting and Joint Marketing and Branding

Agreement/contract, Plaintiff ZION WILLIAMSON, in the presence of and with the advice of his

mother and stepfather, knowingly, intelligently and voluntarily discussed, negotiated and agreed

that all marketing deals and/or endorsement opportunities brought to or presented to Plaintiff ZION

WILLIAMSON, that was not obtained or presented to him by Defendants, were to be presented to

Defendants for Defendants to discuss, negotiate and finalize any and all terms and conditions for

any and all such contracts from any all such third parties deals/opportunities on behalf of Plaintiff

ZION WILLIAMSON and, in exchange for such services, Defendants would receive

compensation.

       75.      That at all relevant times herein mentioned, in addition to other terms and

conditions of the April 20, 2019 Consulting and Joint Marketing and Branding

Agreement/contract, Plaintiff ZION WILLIAMSON, in the presence of and with the advice of his

mother and stepfather, knowingly, intelligently and voluntarily discussed, negotiated and agreed

and covenanted, pursuant to Paragraph 10 of the April 20, 2019 contract/Agreement, “…to keep,

protect and hold confidential all information shared between the parties that is related to the matters




                                                  64



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 64 of 149
of this Agreement. Such information includes but is not limited to, any trade secrets, business

plans, strategies … concerning the Client…” See Exhibit “I”, supra.

       76.     That at all relevant times herein mentioned, in addition to other terms and

conditions of the April 20, 2019 Consulting and Joint Marketing and Branding

Agreement/contract, Plaintiff ZION WILLIAMSON, in the presence of and with the advice of his

mother and stepfather, knowingly, intelligently and voluntarily discussed, negotiated and agreed

that termination of the Consulting and Joint Marketing and Branding Agreement/contract by any

party to same Agreement/contract can only be upon thirty (30) days clear written notice to the

other party and can only be made for cause. See id.

       77.     That at all relevant times herein mentioned, in addition to other terms and

conditions of the April 20, 2019 Consulting and Joint Marketing and Branding

Agreement/contract, Plaintiff ZION WILLIAMSON, in the presence of and with the advice of his

mother and stepfather, knowingly, intelligently and voluntarily discussed, negotiated and agreed

that the validity, interpretation and performance of the Agreement is controlled by and construed

under the laws of the State of Florida. See id.

       78.     That on or about April 20, 2019, and at all relevant times herein mentioned, in

furtherance of same Consulting and Joint Marketing and Branding Agreement/contract, Plaintiff

ZION WILLIAMSON knowingly, voluntarily and intelligently appointed Defendant GINA

FORD, by letter of Authorization dated April 20, 2019, as his Global Marketing Agent. To that

end, Plaintiff ZION WILLIAMSON wrote:

                                      “Letter of Authorization
                                                                   April 20th, 2019
               Prime Sports Marketing
               Gina Ford
               13727 SW 152nd Street #319
               Miami, Fl 33177

                                                  65



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 65 of 149
                I Zion Williamson effective immediately appoint Gina Ford as my Global
        Marketing Agent. I grant full permission to Gina Ford to negotiate and secure
        opportunities on my behalf and to work together to determine how to best position our
        efforts going forward. I look forward to working with you and believe that your guidance
        will be instrumental in assisting me with achieving my long term goals.
        Sincerely,
        Zion Williamson (Athlete)
                ID:”
Annexed hereto and made a part hereof as Exhibit “J” is a copy of the April 20, 2019 Letter of
Authorization and a copy of a photograph of Plaintiff Zion Williamson and Defendant Gina Ford
taken in/at Plaintiff Zion Williamson’s residence on April 20, 2019 after the execution of the April
20, 2019 contract/Agreement and Letter of Authorization.

       79.     That on April 20, 2019 and at all relevant times herein mentioned, demonstrative

of Plaintiff ZION WILLIAMSON being consciously aware that he, by his own prior conduct,

actions, statements and/or omissions/inactions, was no longer a “student-athlete”, Plaintiff ZION

WILLIAMSON signed both the April 20, 2019 Consulting and Joint Marketing and Branding

Agreement and the April 20, 2019 Letter of Authorization appointing Defendant GINA FORD to

be his Global Marketing Agent stating that he was an “athlete” and not a “student-athlete”. See

Exhibits “I” and “J”, supra.

       80.     That at all relevant times herein mentioned, upon information and belief, in

furtherance of the duly entered and executed Consulting and Joint Marketing and Branding

Agreement/contract, Defendants performed the contracted services and successfully identified,

sought out, obtained and/or negotiated on Plaintiff ZION WILLIAMSON’s behalf, numerous

potential and actual multi-million dollar endorsement/branding deals, to wit:

       a.      Defendants      successfully   identified,   sought   out   and   negotiated   actual

marketing/branding deals/endorsements on Plaintiff ZION WILLIAMSON’s behalf with:

Activision Publishing/Call of Duty Video Game Franchise; NBA Live/EA Sports, Fanatics

Authentic & Panini America (Sports Memorabilia and Trading Card Brand); NBA 2K and



                                                 66



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 66 of 149
BioSteel -- all of which Defendants, in performance of the April 20, 2019 contract/Agreement

with Plaintiff ZION WILLIAMSON, had presented to Plaintiff ZION WILLIAMSON for

acceptance; and

       b.      Defendants, using Defendants’ unique skills set, trade secrets, work product and/or

business relationships sought out and identified, contacted, discussed and was engaged in ongoing

fruitful negotiations on Plaintiff ZION WILLIAMSON’S behalf for additional multi-million dollar

endorsement/branding deals with companies including, but not limited to: PUMA, General Mills

(Wheaties), Beats by Dre, Chase Bank, Harper Collins, Monster Hydro, Burger King, Mercedes

Benz, T-Mobile, Kraft Heinz, Powerade (Coca-Cola) and others.

       81.     That at all relevant times herein mentioned, upon information and belief, in

furtherance of the duly entered and executed Consulting and Joint Marketing and Branding

Agreement/contract, Defendants secured for Plaintiff ZION WILLIAMSON a potential

shoe/sneaker deal by which he would not only have his own sneaker/shoe, but would, based upon

Plaintiffs trade secret and work product, obtain a shoe/sneaker deal that would revolutionize the

professional athlete shoe market, particularly for professional basketball players.

       82.     That at all relevant times herein mentioned, upon information and belief, on or

about April 28, 2019, Defendant GINA FORD, with Plaintiff ZION WILLIAMSON’s mother and

stepfather at Plaintiff ZION WILLIAMSON’S direction, permission, authorization and full

knowledge, met with the representative of/for the foregoing potential shoe/sneaker company deal

during which Defendant GINA FORD successfully secured, obtained and negotiated for Plaintiff,

compensation and rights, including, but not be limited to, monetary compensation of an immediate

One Hundred Million Dollars ($100,000,000.00) to be tendered to Plaintiff ZION WILLIAMSON

upon execution of the contract for same shoe/sneaker company deal.



                                                67



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 67 of 149
       83.     That at all relevant times herein mentioned, in furtherance of the duly entered and

executed Consulting and Joint Marketing and Branding Agreement/contract, Defendants reviewed

and negotiated the contract terms for Plaintiff ZION WILLIAMSON, which Plaintiff ZION

WILLIAMSON accepted and agreed to perform, for a photo shoot and interview with Slam

Magazine whereby Plaintiff ZION WILLIAMSON was featured on the cover of Slam Magazine

with a feature spread and interview for the Magazine.

       84.     That on or about April 28, 2019, and at all relevant times herein mentioned, Plaintiff

ZION WILLIAMSON appeared at Duke University with Defendant GINA FORD and he

performed the Slam Magazine photo shoot and feature spread. Annexed hereto and made a part

hereof as Exhibit “K” is a copy of the Slam Magazine interview of Plaintiff Zion Williamson.

       85.     That, at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON, in his

Slam Magazine interview, stated: “…I’m just trying to make the most of what I got. I love

Duke…If I didn’t have as much at stake, I probably would stay for another year. But I can’t…So

if I could come back for a second year I would, but unfortunately that’s just not the reality we live

in. The reality we live in is [that] my ultimate dream is the NBA. It’s what I’ve been dreaming

about as a kid so I have to pursue that. And I have to take care of my family.” See id.

       86.     That, at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON’s

interview with Slam Magazine confirms that he had also already informed his fellow Duke

teammates, prior to his declaring for the Draft, that he was declaring for the 2019 NBA Draft and

that was not coming back to play for Duke/collegiate basketball. See id. Plaintiff ZION

WILLIAMSON further told Slam Magazine that, in response, his Duke teammates told him:

“…We know you love this place but you gotta do what’s best for you and your family. Nobody is

going to hate you for this.” Id.



                                                 68



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 68 of 149
       87.    That on or about April 28, 2019, and at all relevant times herein mentioned, on the

campus of Duke University and during the time of the Slam Magazine photo shoot, Plaintiff ZION

WILLIAMSON, upon information and belief, introduced Defendant GINA FORD, as well as

Defendant GINA FORD’S business partner, to Duke University’s men’s basketball team Head

Coach. Annexed hereto and made a part hereof as Exhibit “L” is a copy of a photograph of

Plaintiff Zion Williamson, Defendant Gina Ford and Duke University men’s basketball coach

taken on April 28, 2019 during the time of the Slam Magazine photo shoot.

       88.    That on or about April 28, 2019 and at all relevant times herein mentioned, based

upon information and belief, on the campus of Duke University and during the time of the Slam

Magazine photo shoot after the foregoing introduction, Defendant GINA FORD’S business partner

advised and told Duke University Men’s Basketball Head Coach that Defendant GINA FORD was

Plaintiff ZION WILLIAMSON’S marketing agent.

       89.    That after the April 28, 2019 Slam Magazine photo shoot, on or about April 29,

2019 Plaintiff ZION WILLIAMSON, with his mother and stepfather, again invited and/or caused

to be invited, Defendant GINA FORD to Plaintiff ZION WILLIAMSON’s then residence and

discussed the strategic vision and future marketing/endorsement opportunities for which

Defendants were in the midst of securing offers to present to Plaintiff ZION WILLIAMSON.

During this meeting, Defendant GINA FORD provided and/or caused to be provided to Plaintiff

ZION WILLIAMSON, and/or to his parents, Defendants’ strategic marketing and branding

ideas/plan to make Plaintiff ZION WILLIAMSON an international, worldwide, marketable and

rainmaking superstar and with Defendants’ strategic plans to attract both domestic and

international/worldwide endorsements and opportunities for Plaintiff ZION WILLIAMSON.




                                              69



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 69 of 149
        90.    That, at all relevant times herein mentioned, in furtherance of the duly entered and

executed Consulting and Joint Marketing and Branding Agreement/contract, Defendants secured

and obtained for Plaintiff ZION WILLIAMSON, a nationally televised commercial for

compensation which Plaintiff ZION WILLIAMSON knowingly, intelligently and voluntarily, and

with the advice of his mother and stepfather, accepted and agreed to perform for which Plaintiff

ZION WILLIAMSON knowingly, intelligently and voluntarily entered into and executed a

contract.

        91.   That on or about May 14, 2019, and at all relevant times herein mentioned, Plaintiff

ZION WILLIAMSON and his parents invited and requested that Defendant GINA FORD appear

with them at the 2019 NBA Draft Lottery in Chicago, Illinois and to appear at same with him as

Plaintiff’s exclusive Global Marketing Agent; same lottery would reveal the team that Plaintiff

ZION WILLIAMSON would contract with, as the projected No. 1 Draft pick, for the 2019 NBA

Draft on June 20, 2019.

        92.   That Defendant GINA FORD did, in fact, appear at Plaintiff’s request to the

foregoing 2019 NBA Draft Lottery in Chicago, Illinois, as Plaintiff ZION WILLIAMSON’S

exclusive Global Marketing Agent as he and his parents requested and invited her to attend with

them.

        93.   That on or about May 14, 2019 at the 2019 NBA Draft Lottery in Chicago, Illinois,

and at all relevant times herein mentioned, upon information and belief, Defendant GINA FORD

and CAA’s Agent Lisa Josephs Metelus discussed that Defendants were representing Plaintiff

ZION WILLIAMSON as Plaintiff ZION WILLIAMSON’s exclusive Global Marketing

Firm/Agent.




                                               70



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 70 of 149
       94.     That at all relevant times herein mentioned, on or about May 14, 2019 at the 2019

NBA Draft Lottery in Chicago, Illinois, where Plaintiff ZION WILLIAMSON personally

appeared, the New Orleans Pelicans won the first draft pick for the 2019 NBA Draft which was

held on June 20, 2019.

       95.     That at all relevant times herein mentioned, on or about May 14, 2019, and

continuing thereafter to date, after hearing that the New Orleans Pelicans won the first draft pick

for the 2019 NBA Draft, Plaintiff ZION WILLIAMSON and/or his stepfather, made it abundantly

clear that Plaintiff ZION WILLIAMSON had long decided that, irrespective of which NBA Team

secured the number one NBA Draft pick in the Lottery, Plaintiff ZION WILLIAMSON was not

and would not return to Duke and/or to collegiate basketball and would, in fact, realize his

childhood dream of playing in the NBA and securing financial compensation to take care of

himself and his family.

       96.     That at all relevant times herein mentioned on or about May 15, 2019, Plaintiff

ZION WILLIAMSON’s stepfather during an interview in Baton Rouge, Louisiana with “Off the

Bench” radio show, again declared and emphasized that returning to collegiate basketball and/or

to Duke University was not even a consideration for Plaintiff ZION WILIAMSON. To that end,

based upon information and belief, Mr. Lee Anderson, Plaintiff ZION WILLIAMSON’s

stepfather, stated that returning for a second season with Duke University’s Blue Devils: “is not

something that we have even considered… it is the process of the NBA and certainly we’re excited

about the Crescent City down there in New Orleans… we met with [David Griffin, the Pelicans

Executive Vice President of Basketball Operations] and had a great conversation and are excited

at the prospect of coming down there and getting settle and looking for a place to stay and all these

good things”. Annexed hereto and made a part hereof as Exhibit “M” is a copy of the May 16,



                                                 71



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 71 of 149
2019, article in the Washington Post entitled “Would Zion Williamson Return to Duke, His

Stepfather Says No, Quieting the Speculation.”.

        97.     That at all relevant times herein mentioned on or about May 15, 2019, based upon

information and belief, when Plaintiff’s ZION WILLIAMSON’s stepfather made the foregoing

statement which, in sum and substance, confirmed and/or demonstrated that Plaintiff ZION

WILLIAMSON’s decision not return to Duke and/or to collegiate basketball had long been made

and that he did so because he knew and/or had reasons to know that Plaintiff ZION WILLIAMSON

had knowingly, voluntarily and intelligently engaged in acts and/or conduct, long before Plaintiff

ever attended Duke or had any contact with Defendants, that rendered Plaintiff ineligible to return

to and/or ineligible to reinstate his “student athlete” status/eligibility including, but not limited to:

improper benefits, promises, monies, employment and/or housing or otherwise that Plaintiff, his

mother, his stepfather and/or any third party(ies) acting on Plaintiff’s behalf received, accepted,

requested and/or solicited prior to and/or while Plaintiff attended Duke University including, but

not limited to, any questions under oath about any monies, employment, housing, and/or promises

by/with Nike, Coach K, Adidas, Merl Code, Kansas University, Coach Townsend from Kansas

University, Mr. Thomas Morris, Slavko Duric, MMG and/or otherwise.

        98.     That at all relevant times herein mentioned, on or about May 15, 2019, Plaintiff

ZION WILLIAMSON’s stepfather, during the same “Off the Bench” radio show interview, stated

that Plaintiff ZION WILLIAMSON and his family accept how the lottery turned out and further

stated that: “One thing that Zion has always been taught is that you accept the things that you can’t

change. You change the things that you can change.”

        99.     That on or about May 23, 2019, and at all relevant times herein mentioned, in

addition to Plaintiff ZION WILLIAMSON’s intentional conduct preceding his April 20, 2019



                                                   72



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 72 of 149
contract with Defendants, Plaintiff ZION WILLIAMSON knew that accepting compensation for

any endorsement deals/opportunities would render him ineligible to return to Duke University

and/or to return to collegiate basketball and/or rescinded his “student-athlete” status. Knowing the

foregoing, Plaintiff ZION WILLIAMSON knowingly, intelligently and voluntarily, upon

information and belief, flew with his mother and stepfather to the State of California and performed

in the nationally televised commercial obtained, negotiated and secured by Defendants for Plaintiff

ZION WILLIAMSON, for which Plaintiff received compensation.

       100.    That on or about May 23, 2019, at the request of Plaintiff ZION WILLIAMSON

and his parents, Defendant GINA FORD met with Plaintiff ZION WILLIAMSON’s stepfather, on

behalf of Plaintiff ZION WILLIAMSON, in California and provided him Defendants’ extensive

and comprehensive marketing plan that included the numerous multi-million dollar strategic

branding and marketing endorsements and opportunities that Defendants had obtained for Plaintiff

ZION WILLIAMSON with companies/brands including, but not limited to: PUMA, General Mills

(Wheaties), Beats by Dre, Chase Bank, Harper Collins, Monster Hydro, Burger King, Mercedes

Benz, T-Mobile, Kraft Heinz, Powerade (Coca-Cola), Biosteel and others.

       101.     That at all relevant times herein mentioned, after meeting with Defendant GINA

FORD in California on or about May 23, 2019 after Plaintiff ZION WILLIAMSON’S television

commercial shoot, Plaintiff ZION WILLIAMSON and his parents instructed, directed and further

authorized Defendant GINA FORD to continue to discuss and negotiate the terms and conditions

of the contracts for/with PUMA, General Mills (Wheaties), Beats by Dre, Chase Bank, Harper

Collins, Monster Hydro, Burger King, Mercedes Benz, T-Mobile, Kraft Heinz, Powerade (Coca-

Cola), BioSteel and others on Plaintiff’s behalf so that same deals could be finalized with contracts

and financial compensation for Plaintiff ZION WILLIAMSON to enter into and execute.



                                                 73



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 73 of 149
        102.   That at all relevant times herein mentioned, at the NBA Draft Lottery on May 14,

2019 and subsequent thereafter, Plaintiff ZION WILLIAMSON, his stepfather and his mother

advised Defendant GINA FORD that Plaintiff and his parents had been contacted by NBA Agents

for the purpose of securing Plaintiff ZION WILLIAMSON a NBA player’s contract with an NBA

Team.

        103.   That at all relevant times herein mentioned, subsequent to May 14, 2019 and prior

to May 29, 2019, Plaintiff ZION WILLIAMSON, his stepfather and his mother, advised Defendant

GINA FORD that during this time period they would be meeting with and negotiating a contract

with prospective NBA Agents to discuss Plaintiff ZION WILLIAMSON signing a NBA Agent for

his professional NBA career, and, that they only intended to sign with and needed a NBA Agent

as Defendants already were Plaintiff ZION WILLIAMSON’s exclusive Global Marketing

Firm/Agent.

        104.   That at all relevant times herein mentioned and on or about May 23, 2019, Plaintiff

ZION WILLIAMSON, and/or his parents, requested that Defendant GINA FORD provide them

with a copy of Defendants’ extensive and comprehensive marketing plan that included the

numerous multi-million dollar strategic branding and marketing endorsements and opportunities

that Defendants had obtained for Plaintiff ZION WILLIAMSON with companies/brands

including, but not limited to: PUMA, General Mills (Wheaties), Beats by Dre, Chase Bank, Harper

Collins, Monster Hydro, Burger King, Mercedes Benz, T-Mobile, Kraft Heinz, Powerade (Coca-

Cola), BioSteel and others.

        105.   That at all relevant times herein mentioned and on or about May 23, 2019, Plaintiff

ZION WILLIAMSON, and/or his parents, told Defendant GINA FORD that the reason Plaintiff

ZION WILLIAMSON wanted a copy of Defendants’ extensive and comprehensive marketing



                                               74



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 74 of 149
plan, that included the numerous multi-million dollar strategic branding and marketing

endorsements and opportunities that Defendants had obtained for Plaintiff ZION WILLIAMSON

with companies/brands including, but not limited to: PUMA, General Mills (Wheaties), Beats by

Dre, Chase Bank, Harper Collins, Monster Hydro, Burger King, Mercedes Benz, T-Mobile, Kraft

Heinz, Powerade (Coca-Cola), BioSteel and others, was to, once Plaintiff ZION WILLIAMSON

signs with a NBA Agent, to establish and/or facilitate a direct working relationship between

Plaintiff ZION WILLIAMSON’s NBA Agent and Defendants as Plaintiff ZION WILLIAMSON’s

exclusive Global Marketing Firm/Agent.

       106.   That at all relevant times herein mentioned, based upon information and belief,

Duke University’s Men’s Basketball Head Coach, Plaintiff ZION WILLIAMSON’S coach while

he played at/for Duke University, was/is represented by and/or was/is associated with CAA.

       107.   That at all relevant times herein mentioned, based upon information and belief,

Duke University’s Men’s Basketball Head Coach, Plaintiff ZION WILLIAMSON’S coach while

he played at/for Duke University, was/is in a business relationship/business partnership/company

co-ownership with CAA.

       108.   That at all relevant times herein mentioned, based upon information and belief,

between April 20, 2019 and May 29, 2019, while Plaintiff ZION WILLIAMSON had already

contracted with Defendants for Defendants to serve and be Plaintiff’s exclusive Global Marketing

Firm/Agent and while Defendants were already performing under said Contract with Plaintiff,

Plaintiff ZION WILLIAMSON and/or his mother and/or stepfather on his behalf, was contacted

by CAA and/or by CAA Agents Austin Brown and/or Lisa Joseph Metelus, and/or by their

agents/servants/employees to meet with CAA, Brown and/or Metelus to discuss and negotiate

CAA’s, Brown’s and/or Metelus’ representation of Plaintiff ZION WILLIAMSON.



                                              75



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 75 of 149
       109.    That at all relevant times herein mentioned, based upon information and belief,

between April 20, 2019 and May 29, 2019, while Plaintiff ZION WILLIAMSON had already

contracted with Defendants for Defendants to serve and be Plaintiff’s exclusive Global Marketing

Firm/Agent and while Defendants were already performing under said Contract with Plaintiff,

when Plaintiff ZION WILLIAMSON, his mother and/or stepfather was contacted by and/or had

communications and/or meetings directly and/or indirectly with CAA, Brown and/or Metelus,

CAA, Brown and/or Metelus had actual knowledge, were aware of and/or had reasons to know

that Plaintiff ZION WILLIAMSON had already entered into a contract with Defendant PRIME

SPORTS MAKETING, LLC on April 20, 2019 for Defendants to serve as Plaintiff ZION

WILLIAMSON’s exclusive Marketing and Branding Firm/Agent.

       110.    That at all relevant times herein mentioned, based upon information and belief,

between April 20, 2019 and May 29, 2019, while Plaintiff ZION WILLIAMSON had already

contracted with Defendants for Defendants to serve and be Plaintiff’s exclusive Global Marketing

Firm/Agent and while Defendants were already performing under said Contract with Plaintiff,

when Plaintiff ZION WILLIAMSON, his mother and/or stepfather was contacted by and/or had

communications and/or meetings directly and/or indirectly with CAA, Brown and/or Metelus,

CAA, Brown and/or Metelus had actual knowledge, were aware of and/or had reasons to know

that, pursuant to Plaintiff ZION WILLIAMSON’s April 20, 2019 Contract with Defendant PRIME

SPORTS MAKETING, LLC, Defendant GINA FORD was already Plaintiff ZION

WILLIAMSON’s exclusive Global Marketing/Branding/Endorsements Agent.

       111.    That at all relevant times herein mentioned, based upon information and belief,

between April 20, 2019 and May 29, 2019 and continuing, while Plaintiff ZION WILLIAMSON

had already contracted with Defendants for Defendants to serve and be Plaintiff’s exclusive Global



                                               76



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 76 of 149
Marketing Firm/Agent and while Defendants were already performing under said Contract with

Plaintiff, when Plaintiff ZION WILLIAMSON and/or his parents were contacted by and were

communicating with CAA, Brown and/or Metelus, Plaintiff ZION WILLIAMSON and/or his

parents on his behalf, actually informed CAA, Brown and/or Metelus that Plaintiff ZION

WILLIAMSON had already entered into a Contract with Defendants on April 20, 2019 for

Defendants to serve as Plaintiff ZION WILLIAMSON’s exclusive Marketing and Branding

Firm/Agent and that Defendants were performing under said Contract by securing and obtaining

marketing, branding and/or endorsement deals on his behalf.

       112.    That at all relevant times herein mentioned, based upon information and belief,

between April 20, 2019 and May 29, 2019, while Plaintiff ZION WILLIAMSON had already

contracted with Defendants for Defendants to serve and be Plaintiff’s exclusive Global Marketing

Firm/Agent and while Defendants were already performing under said Contract with Plaintiff,

Plaintiff ZION WILLIAMSON and/or his mother and/or stepfather on his behalf, actually met

with and/or had communications with CAA, Brown and/or Metelus regarding CAA’s, Brown’s

and/or Metelus’ representation of Plaintiff ZION WILLIAMSON.

       113.    That at all relevant times herein mentioned, based upon information and belief,

between April 20, 2019 and May 29, 2019 and continuing, while Plaintiff ZION WILLIAMSON

had already contracted with Defendants for Defendants to serve and be Plaintiff’s exclusive Global

Marketing Firm/Agent and while Defendants were already performing under said Contract with

Plaintiff, Plaintiff ZION WILLIAMSON and/or his parents on his behalf, actually met with and/or

had communications with CAA, Brown and/or Metelus and provided, and/or caused to be

provided, to CAA, Brown and/or Metelus a copy of the executed agreement/Contract between

Plaintiff ZION WILLIAMSON and Defendants, a copy of the April 20, 2019 Letter of



                                               77



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 77 of 149
Authorization from Plaintiff ZION WILLIAMSON appointing Defendant GINA FORD as

Plaintiff’s ZION WILLIAMSON’s Global Marketing Agent, and, a copy of Defendants’ extensive

and comprehensive marketing plan for Plaintiff that included the numerous multi-million dollar

strategic branding and marketing endorsements and opportunities that Defendants had obtained

for Plaintiff ZION WILLIAMSON with companies/brands including, but not limited to: PUMA,

General Mills (Wheaties), Beats by Dre, Chase Bank, Harper Collins, Monster Hydro, Burger

King, Mercedes Benz, T-Mobile, Kraft Heinz, Powerade (Coca-Cola), BioSteel and others.

       114.    That at all relevant times herein mentioned, Defendants’ strategic, comprehensive

and extensive marketing plan for Plaintiff ZION WILLIAMSON, that included the numerous

multi-million dollar strategic branding and marketing endorsements and opportunities that

Defendants had obtained for Plaintiff ZION WILLIAMSON with companies/brands including, but

not limited to: PUMA, General Mills (Wheaties), Beats by Dre, Chase Bank, Harper Collins,

Monster Hydro, Burger King, Mercedes Benz, T-Mobile, Kraft Heinz, Powerade (Coca-Cola),

BioSteel and others, was/is/remains the proprietary work product/trade secrets of Defendants

PRIME SPORTS MARKETING, LLC and GINA FORD.

       115.    That at all relevant times herein mentioned, based upon information and belief,

between April 20, 2019 and May 29, 2019 and continuing thereafter to present date, CAA, Brown

and/or Metelus, and/or their agents, servants and employees, induced Plaintiff ZION

WILLIAMSON to break/rescind/seek to end/terminate his contract with Defendants, based upon

information and belief, by including, but not limited to:

       a.      Intentionally,   wrongfully    and    unlawfully   undermining   the   terms   and

       conditions of the contract between Plaintiff ZION WILLIAMSON and Defendants

       PRIME SPORTS MARKETING, LLC and GINA FORD;



                                                78



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 78 of 149
  b.     Intentionally, wrongfully and unlawfully telling/informing/communicating to

  Plaintiff ZION WILLIAMSON, and/or to his mother and/or to his stepfather, that CAA,

  Brown and/or Metelus are better suited to serve as Plaintiff ZION     WILLIAMSON’S

  marketing and branding firm/agent;

  c.     Intentionally, wrongfully and unlawfully telling/informing/communicating to

  Plaintiff ZION WILLIAMSON, and/or to his mother and/or to his stepfather, that

  Defendants PRIME SPORTS MARKETING, LLC and GINA FORD are not capable of

  helping Plaintiff ZION WILLIAMSON achieve his objective of becoming an international

  and worldwide marketable and rainmaking superstar capable of attracting both domestic

  and international/worldwide endorsements and opportunities for Plaintiff ZION

  WILLIAMSON and/or that Defendants’ representation of Plaintiff would not serve

  Plaintiff in achieving same goals and objectives;

  d.     Intentionally,   wrongfully    and    unlawfully   promising   Plaintiff   ZION

  WILLIAMSON, and/or his parents, that CAA, Brown and/or Metelus will obtain, secure,

  negotiate and/or provide Plaintiff with more, better and/or more financially lucrative

  marketing, branding and/or endorsement deals and/or opportunities than Defendants

  PRIME SPORTS MARKETING, LLC and GINA FORD can/will;

  e.     Intentionally,   wrongfully    and    unlawfully   promising   Plaintiff   ZION

  WILLIAMSON, and/or his parents, that CAA, Brown and/or Metelus will secure a higher

         compensation for Plaintiff ZION WILLIAMSON on/for the very same

  deals/opportunities/work product that Defendants PRIME SPORTS MARKETING, LLC

  and GINA FORD already secured, identified, obtained, negotiated and/or presented to

  Plaintiff ZION WILLIAMSON, and/or to his parents, with companies/brands including,



                                          79



Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 79 of 149
       but not limited to: PUMA, General Mills (Wheaties), Beats by Dre, Chase Bank, Harper

       Collins, Monster Hydro, Burger King, Mercedes Benz, T-Mobile, Kraft Heinz, Powerade

       (Coca-Cola), Biosteel, and others, than the compensation that Defendants did and/or could

       obtain on Plaintiff ZION WILLIAMSON’s behalf; and/or

       f.     Intentionally, wrongfully and unlawfully telling/informing/communicating to

       Plaintiff ZION WILLIAMSON, and/or to his mother and/or to his stepfather, that CAA

       and/or Brown would not sign Plaintiff ZION WILLIAMSON to a NBA agency contract,

       and that CAA and/or Brown would not represent Plaintiff ZION WILLIAMSON as and

       for NBA and/or NBA player’s purposes/services, unless Plaintiff ZION WILLIAMSON

       breached his April 20, 2019 contract/Agreement with Defendants and signed a contract

       with CAA for CAA to serve as his exclusive Global Marketing Firm/Agency, for Metelus

       to serve as his exclusive Global Marketing Agent and/or for Defendants to no longer serve

       as his exclusive Global Marketing Firm/Agent.

       116.   That on or about May 30, 2019, and at all relevant times herein mentioned, CAA,

Brown and/or Metelus publicly announced to the world that they had signed Plaintiff ZION

WILLIAMSON to a contract for all purposes including to serve as Plaintiff ZION

WILLIAMSON’s exclusive Global Marketing Firm/Agent.

       117.   That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON’S

signing of a contract with CAA, Brown and/or Metelus for all purposes including for CAA, Brown

and/or Metelus to serve as Plaintiff ZION WILLIAMSON’s Global Marketing Firm/Agent,

knowing that Plaintiff ZION WILLIAMSON had already contracted with Defendants PRIME

SPORTS MARKETING, LLC and GINA FORD for Defendants to serve as Plaintiff’s Global

Marketing Firm/Agent, was intentional, willful and deliberate, and, intentionally, willfully and



                                              80



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 80 of 149
deliberately interfered with, undermined, contradicted and breached Plaintiff ZION

WILLIAMSON’s April 20, 2019 contract with Defendants and with his April 20, 2019 Letter of

Authorization appointing Defendant GINA FORD to serve as his exclusive Global Marketing and

Branding Agent and Firm.

       118.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON’s,

and/or his parents’ on his behalf, conduct including, but not limited to: meeting with, negotiating

with, communicating with, providing and/or causing to be provided a copy of Defendants’

extensive marketing/branding plan for Plaintiff ZION WILLIAMSON to CAA, Brown and/or

Metelus, and/or to their agents, servants and/or employees, and Plaintiff’s signing with/contracting

with CAA, Brown and/or Metelus for them to serve as his exclusive Marketing/Branding

Firm/Agent, was knowingly, intelligently and voluntarily committed by Plaintiff ZION

WILLIAMSON, was intentional, willful and deliberate, and, was an intentional, willful and

deliberate breach of his April 20, 2019 Contract with Defendants PRIME SPORTS MARKETING,

LLC and GINA FORD.

       119.    That at all relevant times herein mentioned, Defendants PRIME SPORTS

MARKETING, LLC and GINA FORD learned of the foregoing unlawful breach by Plaintiff ZION

WILLIAMSON, and learned of the foregoing unlawful interference by CAA, Brown and/or

Metelus with Defendants’ April 20, 2019 Contract Plaintiff ZION WILLIAMSON, from/by

CAA’s, Brown’s and/or Metelus’ public announcement to the world that they had signed Plaintiff

ZION WILLIAMSON to a contract for all purposes including to serve as Plaintiff ZION

WILLIAMSON’s Global Marketing Firm/Agent.

       120.    That on or about May 31, 2019, one day after CAA, Brown and/or Metelus publicly

announced to the world that they had Plaintiff ZION WILLIAMSON to a contract for all purposes



                                                81



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 81 of 149
including to serve as Plaintiff ZION WILLIAMSON’s Global Marketing Firm/Agent in an

intentional and actual breach of and interference with the April 20, 2019 Contract between Plaintiff

ZION WILLIAMSON and Defendants PRIME SPORTS MARKETING, LLC and GINA FORD,

at 9:17pm Metelus, on her behalf and on behalf of CAA and/or Brown, texted Defendant GINA

FORD requesting to speak with Defendant GINA FORD, writing:

             “Hi Gina. Hope all is well. Wanted to reach out and talk about
             Zion/CAA. Let me know if you have a few minutes to talk tonight or if tomorrow
             works.”
Annexed hereto and made a part hereof as Exhibit “N” is a copy of Metelus’s 9:17pm text to
Defendant Gina Ford.

        121.   That at all relevant times herein mentioned, the foregoing May 31, 2019 text by

Metelus, made on her behalf and on the behalf of CAA and/or Brown, demonstrates and is an

admission by CAA, Brown and/or Metelus that they knew of the April 20, 2019 Contract between

Plaintiff ZION WILLIAMSON and Defendants PRIME SPORTS MARKETING, LLC and GINA

FORD.

        122.   That at all relevant times herein mentioned, the foregoing May 31, 2019 text by

Metelus, made on her behalf and on the behalf of CAA and/or Brown, is an admission that CAA,

Brown and/or Metelus knowingly, intentionally, willfully, unlawfully and deliberately induced

Plaintiff ZION WILLIAMSON to breach his April 20, 2019 Contract with Defendants and that

they knowingly, intentionally, willfully, unlawfully and deliberately interfered with same April

20, 2019 Contract between Defendants and Plaintiff ZION WILLIAMSON.

        123.   That at all relevant times herein mentioned, the foregoing May 31, 2019 text by

Metelus, made on her behalf and on the behalf of CAA and/or Brown, demonstrates that Plaintiff

ZION WILLIAMSON intentionally, knowingly, intelligently and voluntarily breached his April

20, 2019 Contract with Defendants and unlawfully breached same by entering into contract with



                                                82



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 82 of 149
CAA, Brown and/or Metelus for CAA, Brown and/or Metelus to serve as Plaintiff ZION

WILLIAMSON’s exclusive Global Marketing Firm/Agent.

       124.   That at all relevant times herein mentioned, on or about June 3, 2019, Defendant

GINA FORD received an email communication from EA Entertainment, Inc./EA Sports -- one of

the companies/brands which Defendants identified, obtained, secured, negotiated and/or presented

as an endorsement/marketing/branding deal/opportunity on Plaintiff ZION WILLIAMSON’s

behalf, which was amongst those listed in the Defendants’ strategic and comprehensive marketing

plan/work product for Plaintiff ZION WILLIAMSON, which Plaintiff ZION WILLIAMSON

requested and/or caused to be requested of Defendants for Defendants to provide Plaintiff ZION

WILLIAMSON a copy of same, which, Defendants did provide on or about May 23, 2019.

       125.   That at all relevant times herein mentioned, in same June 3, 2019 email

communication to Defendant GINA FORD, EA Entertainment, Inc./EA Sports wrote:

              “Hello Gina,
                      I hope this finds you well.
                      The representative we work with regularly at CAA called to let us know
              that they have exclusive marketing rights for Zion. Due to this, we are    kindly
              rescinding the offer we made through you on May 13, 2019, and will forward an
              offer to the CAA representative.
                      We will let CAA know that the offer was originally sent to you and that we
              have formally rescinded this.
                      I want to thank you for all your efforts and discussions that you have had
              with Zion on our behalf.
                      We are hopeful that we will be working with him this year. Should you
              have any questions please let me know.
              Best,

              Marci
              ______________________________________
              Marci Galea EA Entertainment, Inc….”

Annexed hereto and made a part hereof as Exhibit “O” is a copy of the June 3, 2019 email from

EA Entertainment, Inc./EA Sports to Defendant Gina Ford.



                                              83



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 83 of 149
       126.     That at all relevant times herein mentioned, on or about June 4, 2019, Defendant

GINA FORD received an email communication regarding Biosteel -- one of the companies/brands

which Defendants identified, obtained, secured, negotiated and/or presented as an

endorsement/marketing/branding deal/opportunity on Plaintiff ZION WILLIAMSON’s behalf

which was amongst those listed in the Defendants’ strategic and comprehensive marketing

plan/work product for Plaintiff ZION WILLIAMSON, which Plaintiff ZION WILLIAMSON

requested and/or caused to be requested of Defendants for Defendants to provide Plaintiff ZION

WILLIAMSON a copy of same, which, Defendant did provide on or about May 23, 2019.

       127.     That at all relevant times herein mentioned, in same June 4, 2019 email

communication to Defendant GINA FORD regarding Biosteel, is an email that Biosteel received

on June 4, 2019 from a Matthew Lacks of/from CAA, which was forwarded to Defendant GINA

FORD, which stated:

       “John:

                        Hope you’re well!
                        As I am sure you’ve heard, CAA has signed Zion Williamson exclusively
                in all areas of representation. We are being very selective in approaching a few
                brands we feel might make sense for Zion and wanted to see if Biosteel is interested.
                We are having conversations in the category and hope to finalize a partnership by
                the week of the NBA draft. If you are interested, let’s connect in the next day or
                so.
                Best,

                Matt
                Matthew Lacks CAA Sports…”

Annexed hereto and made a part hereof as Exhibit “P” is a copy of the June 4, 2019 email from

Biosteel to Defendant Gina Ford forwarding the June 4, 2019 email from Matthew Lacks and CAA

to Biosteel.




                                                 84



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 84 of 149
        128.   That at all relevant times herein mentioned, the foregoing emails of June 3, 2019

and June 4, 2019, respectively, demonstrate and are actual acts by Plaintiff ZION WILLIAMSON,

and by CAA, Brown and/or Metelus on behalf of Plaintiff ZION WILLIAMSON, to breach,

interfere with and undermine Defendants’ April 20, 2019 Contract with Plaintiff ZION

WILLIAMSON and to unlawfully use, utilize, usurp and/or unlawfully take/misappropriate the

work product/trade secrets of Defendants PRIME SPORTS MARKETING, LLC and GINA

FORD.

        129.   That at all relevant times herein mentioned, on or about June 4, 2019, Defendants

PRIME SPORTS MARKETING, LLC and GINA FORD, by and through their legal counsel,

served Plaintiff ZION WILLIAMSON and CAA, Brown and Metelus, who are all represented by

the very same legal counsel, with a correspondence in which Defendants, among other

advisements, advised that Plaintiff ZION WILLIAMSON, CAA, Brown and/or Metelus

unlawfully breached and interfered with Defendants’ April 20, 2019 Contract with Plaintiff ZION

WILLIAMSON and, relying on the agreed upon terms and conditions of same April 20, 2019

Contract where the parties knowingly, intentionally and voluntarily agreed that the laws of the

State of Florida governed the terms and conditions of same Contract, Defendants rejected any and

all claims by Plaintiff ZION WILLIAMSON, CAA, Brown and/or Metelus that the April 20, 2019

contract is void/voidable, and, further rejected any claims that North Carolina’s UAAA applies to

any dispute between the parties of the April 20, 2019 Contract. Annexed hereto and made a part

hereof as Exhibit “Q” is a copy of Defendants’ June 4, 2019 correspondence to Plaintiff, CAA,

Brown and Metelus.

        130.   That at all relevant times herein mentioned, in same June 4, 2019 correspondence

to Plaintiff, Defendants referred Plaintiff to the further fact, of which Plaintiff was already fully



                                                 85



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 85 of 149
aware, that Plaintiff ZION WILLIAMSON, in furtherance of the April 20, 2019 Contract, already

performed (for which he already received compensation) one endorsement/marketing/branding

deal/opportunity which Defendants had successfully identified, obtained, negotiated and secured

for Plaintiff ZION WILLIAMSON. See Exhibit “P”, supra.

       131.   That at all relevant times herein mentioned, on or about June 5, 2019, Defendants

PRIME SPORTS MARKETING, LLC and GINA FORD, by and through their legal counsel,

served Plaintiff ZION WILLIAMSON and CAA, Brown and Metelus, who are all represented by

the very same legal counsel, with a Cease and Desist advising Plaintiff, CAA, Brown and Metelus,

among other advisements, that CAA, Brown and/or Metelus knew of the valid contract between

Plaintiff ZION WILLIAMSON and Defendants PRIME SPORTS MARKETING, LLC and GINA

FORD, and despite knowing same, have unlawfully interfered with and undermined:

                      “…deals, prospects and relationships which represent our Clients’ work
              product to date on behalf of Mr. Williamson…your contacts of, and representations
              to, persons and entities with whom our Clients have established relationships and
              have pending deals and/or deal opportunities (i.e., the work product, personal and
              proprietary business information of our Clients and its unauthorized use by you)
              constitute willful, intentional and tortuous interference and exhibits conscious
              disregard for law and/or the rights of our Clients, your actions also severely injure
              the character and reputation of our Clients in the marketplace community where
              they conduct business…”

Annexed hereto and made a part hereof as Exhibit “R”, is a copy of Defendants’ June 5, 2019
Cease and Desist correspondence to CAA, Brown and Metelus.

       132.   That on or about June 20, 2019, Plaintiff ZION WILLIAMSON was the No. 1 Draft

Pick of/for the 2019 NBA Draft during which he was drafted by the New Orleans Pelicans and

became an NBA player.

       133.   That subsequent to Plaintiff ZION WILLIAMSON’s breach of his valid contract

with Defendants PRIME SPORTS MARKETING, LLC and GINA FORD and his signing of a

contract with CAA, Brown and Metelus to serve as Plaintiff’s exclusive Global Marketing

                                               86



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 86 of 149
Agent/Firm and continuing to present date, Plaintiff ZION WILLIAMSON and CAA, Brown

and/or Metelus, upon information and belief, entered into and executed contracts for, and were

compensated for, marketing, branding and endorsement deals including, but not limited to,

marketing, branding and endorsement deals and/or opportunities that Defendants PRIME SPORTS

MARKETING, LLC and GINA FORD had identified, negotiated and secured for Plaintiff ZION

WILLIAMSON.

       134.   That subsequent to Plaintiff ZION WILLIAMSON’s breach of his valid contract

with Defendants PRIME SPORTS MARKETING, LLC and GINA FORD and his signing of a

contract with CAA, Brown and Metelus to serve as Plaintiff’s exclusive Global Marketing

Agent/Firm and continuing to present date, Plaintiff ZION WILLIAMSON and CAA, Brown

and/or Metelus, upon information and belief, entered into and executed contracts for, and were

compensated for, marketing, branding and endorsement deals including, but not limited to,

marketing, branding and endorsement deals and/or opportunities that Defendants PRIME SPORTS

MARKETING, LLC had identified, negotiated and secured for Plaintiff ZION WILLIAMSON

but, to date, have intentionally failed to compensate Defendants for same and, as such, to date

Plaintiff ZION WILLIAMSON and CAA, Brown and Metelus have been and continue to be

unjustly enriched therefrom.

       135.   That as a direct and proximate cause of Plaintiff ZION WILLIAMSON’s conduct,

acts, omissions and/or failures, individually and collectively with CAA, Brown and Metelus,

including his intentional breach of his April 20, 2019 Contract with Defendants and his unjust

enrichment from same, Defendants PRIME SPORTS MARKETING, LLC and GINA FORD have

suffered damages and injuries including, but not limited to: loss of income from secured

deals/endorsement and branding deals/opportunities, loss of income from derivative



                                              87



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 87 of 149
endorsement/branding deals/opportunities, loss income from lost royalties, loss income from loss

of ownership rights, loss of income from other employment and/or marketing contracts with other

players and/or athletes, damage to business character and reputation and related/other damages

and injuries herein.

                   AS AND FOR A FIRST COUNTERCLAIM AGAINST
                          PLAINTIFF ZION WILLIAMSON

                                  BREACH OF CONTRACT

       136.    Defendants s repeat, re-allege, reiterate and reassert each and every fact and each

and every allegation contained in paragraphs of the Defendants’ Counterclaims numbered “1”

through “135” with the same force and effect as if more fully set forth at length herein.

       137.    That on or about April 20, 2019, and at all relevant times herein mentioned, Plaintiff

ZION WILLIAMSON, as an adult, knowingly, voluntarily and intelligently entered into a

Consulting and Joint Marketing and Branding Agreement with Defendants PRIME SPORTS

MARKETING, LLC and GINA FORD to serve as Plaintiff’s exclusive marketing, branding and

endorsement consultant for a term of five (5) years. See Exhibit “I”, supra .

       138.    That at all relevant times herein mentioned, in addition to other terms and

conditions of the April 20, 2019 Consulting and Joint Marketing and Branding

Agreement/contract, Plaintiff ZION WILLIAMSON, in the presence of and with the advice of his

mother and stepfather, knowingly, intelligently and voluntarily discussed, negotiated and agreed

that Defendant PRIME SPORTS MARKETING, LLC, though and by Defendant GINA FORD,

would be “…1.6         Giving advice on the building of client’s brand domestically and

internationally…” to Plaintiff. See id.

       139.    That at all relevant times herein mentioned, in addition to other terms and

conditions of the April 20, 2019 Consulting and Joint Marketing and Branding

                                                88



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 88 of 149
Agreement/contract, Plaintiff ZION WILLIAMSON, in the presence of and with the advice of his

mother and stepfather, knowingly, intelligently and voluntarily discussed, negotiated and agreed

that, in exchange for the marketing and branding services provided by the Defendants, Plaintiff

ZION WILLIAMSON agreed to pay/compensate Defendants with Fifteen percent (15%) of the

gross value of any compensation received by him from/by any and all of the

branding/marketing/endorsement deals identified, sought out and/or obtained by Defendants on

Plaintiff’s behalf during the tenure of the Agreement and further agreed to pay Defendants the

same 15% of his gross earnings in perpetuity for all compensation/consideration/earnings made

and received by him including after the expiration or termination of the Agreement/contract, that

are/were derived from any and all engagements, contracts and/or agreement introduced by

Defendants and/or entered into and/or substantially negotiated by Defendants on Plaintiff ZION

WILLIAMSON’s behalf. See id.

          140.   That on or about April 20, 2019, and at all relevant times herein mentioned, Plaintiff

ZION WILLIAMSON, as an adult, knowingly, voluntarily and intelligently agreed in in the April

20, 2019, contract that, Defendants PRIME SPORTS MARKETING, LLC and GINA FORD

would       further     be     entitled    to     compensation       into    perpetuity     for     all

compensation/consideration/earnings made and received by Plaintiff ZION WILLIAMSON,

including after the expiration or termination of the Agreement/contract that are/were derived from

any and all engagements, contracts and/or agreement introduced by Defendants, and/or entered

into and/or substantially negotiated by Defendants on Plaintiff ZION WILLIAMSON’s behalf.

See id.

          141.   That at all relevant times herein mentioned, in addition to other terms and

conditions of the April 20, 2019 Consulting and Joint Marketing and Branding



                                                  89



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 89 of 149
Agreement/contract, Plaintiff ZION WILLIAMSON, in the presence of and with the advice of his

mother and stepfather, knowingly, intelligently and voluntarily discussed, negotiated and agreed

and covenanted, pursuant to Paragraph 10 of the April 20, 2019 Contract/Agreement with

Defendants, “…to keep, protect and hold confidential all information shared between the parties

that is related to the matters of this Agreement. Such information includes but is not limited to,

any trade secrets, business plans, strategies … concerning the Client…” Id.

       142.    That at all relevant times herein mentioned, in addition to other terms and

conditions of the April 20, 2019 Consulting and Joint Marketing and Branding

Agreement/Contract, Plaintiff ZION WILLIAMSON, in the presence of and with the advice of his

mother and stepfather, knowingly, intelligently and voluntarily discussed, negotiated and agreed

that termination of the April 20, 2019 Consulting and Joint Marketing and Branding

Agreement/Contract by any party to same Agreement/Contract can only be upon thirty (30) days

clear written notice to the other party and can only be made for cause. See id.

       143.    That at all relevant times herein mentioned, in addition to other terms and

conditions of the April 20, 2019 Consulting and Joint Marketing and Branding

Agreement/Contract, Plaintiff ZION WILLIAMSON, in the presence of and with the advice of his

mother and stepfather, knowingly, intelligently and voluntarily discussed, negotiated and agreed

that the validity, interpretation and performance of the April 20, 2019 Contract/Agreement is

controlled by and construed under the laws of the State of Florida. See id.

       144.    That on or about April 20, 2019, and at all relevant times herein mentioned, in

furtherance of same Consulting and Joint Marketing and Branding Agreement/Contract, Plaintiff

ZION WILLIAMSON knowingly, voluntarily and intelligently appointed Defendant GINA




                                               90



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 90 of 149
FORD, by Letter of Authorization dated April 20, 2019, as his exclusive Global Marketing Agent.

See Exhibit “J”, supra.

       145.    That at all relevant times herein mentioned, upon information and belief, in

furtherance of the duly entered and executed Consulting and Joint Marketing and Branding

Agreement/Contract, Defendants performed the contracted services and successfully identified,

sought out, obtained and/or negotiated on Plaintiff ZION WILLIAMSON’s behalf, numerous

potential multi-million dollar endorsement/branding deals with including, but not limited to:

PUMA, General Mills (Wheaties), Beats by Dre, Chase Bank, Harper Collins, Monster Hydro,

Burger King, Mercedes Benz, T-Mobile, Kraft Heinz, Powerade (Coca-Cola), Biosteel and others.

       146.    That at all relevant times herein mentioned, upon information and belief, in

furtherance of the duly entered and executed Consulting and Joint Marketing and Branding

Agreement/Contract, Defendants performed the contracted services and successfully identified,

sought out, obtained and/or negotiated on Plaintiff ZION WILLIAMSON’s behalf, numerous

potential and actual multi-million dollar endorsement/branding deals/contracts, to wit:

       a.      Defendants successfully negotiated actual deals/endorsement for Plaintiff and on

Plaintiff ZION WILLIAMSON’s behalf with the following: Activision Publishing/Call of Duty

Video Game Franchise; NBA Live/EA Sports; Fanatics Authentic & Panini America (Sports

Memorabilia and Trading Card Brand); NBA 2K and BioSteel -- all of which Defendants, in

performance of the April 20, 2019 Contract/Agreement with Plaintiff ZION WILLIAMSON, had

presented to Plaintiff ZION WILLIAMSON for acceptance; and

       b.      Defendants using Defendants’ unique skills set, trade secrets, work product and/or

business relationships sought out and identified, contacted, discussed and was engaged in ongoing

fruitful negotiations on Plaintiff ZION WILLIAMSON’S behalf for additional multi-million dollar



                                               91



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 91 of 149
endorsement/branding deals with companies including, but not limited to: PUMA, General Mills

(Wheaties), Beats by Dre, Chase Bank, Harper Collins, Monster Hydro, Burger King, Mercedes

Benz, T-Mobile, Kraft Heinz, Powerade (Coca-Cola) and others.

       147.    That at all relevant times herein mentioned, upon information and belief, in

furtherance of the duly entered and executed Consulting and Joint Marketing and Branding

Agreement/Contract, Defendants secured for Plaintiff ZION WILLIAMSON a potential

shoe/sneaker deal by which he would not only have his own sneaker/shoe, but would, based upon

Defendants’ trade secrets, business relationships and work product, obtain a shoe/sneaker deal that

would revolutionize the professional athlete shoe market, particularly for professional basketball

players.

       148.    That at all relevant times herein mentioned, upon information and belief, on or

about April 28, 2019, Defendant GINA FORD, with Plaintiff ZION WILLIAMSON’s mother and

stepfather at Plaintiff ZION WILLIAMSON’S direction, permission, authorization and full

knowledge, met with the representative of/for the foregoing potential shoe/sneaker company deal

during which Defendant GINA FORD successfully secured, obtained and negotiated same to

include, but not be limited to, monetary compensation of an immediate One Hundred Million

Dollars ($100,000,000.00) to be tendered to Plaintiff ZION WILLIAMSON upon execution of the

contract for same shoe/sneaker company deal.

       149.    That at all relevant times herein mentioned, in furtherance of, in furtherance of the

duly entered and executed Consulting and Joint Marketing and Branding Agreement/Contract,

Defendants reviewed and negotiated the contract terms for Plaintiff ZION WILLIAMSON, which

Plaintiff ZION WILLIAMSON accepted and agreed to perform, for a photo shoot and interview




                                                92



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 92 of 149
with Slam Magazine whereby Plaintiff ZION WILLIAMSON was featured on the cover of Slam

Magazine with a feature spread and interview for/in same Magazine.

         150.   That at all relevant times herein mentioned, in furtherance of, in furtherance of the

duly entered and executed Consulting and Joint Marketing and Branding Agreement/Contract,

Defendants reviewed, further negotiated and established the terms for Plaintiff ZION

WILLIAMSON to be featured on the cover of Slam Magazine and to be interviewed by Slam

Magazine on the campus of Duke University which Plaintiff ZION WILLIAMSON did, in fact,

accept and agreed to, and, did in fact appear for and was featured in/interviewed by Slam

Magazine.

         151.   That on or about April 28, 2019, and at all relevant times herein mentioned, Plaintiff

ZION WILLIAMSON appeared at Duke University with Defendant GINA FORD and performed

the foregoing Slam Magazine photo shoot and feature spread and interview. See Exhibit “K”,

supra.

         152.   That on or about April 28, 2019, and at all relevant times herein mentioned, on the

campus of Duke University and during the time of the Slam Magazine photo shoot, Plaintiff ZION

WILLIAMSON, upon information and belief, introduced Defendant GINA FORD, as well as

Defendant GINA FORD’S business partner, to Duke University’s men’s basketball team Head

Coach who was Plaintiff ZION WILLIAMSON’s head basketball coach at Duke University.

         153.   That after the April 28, 2019 Slam Magazine photo shoot and on or about April 29,

2019, Plaintiff ZION WILLIAMSON, with his mother and stepfather, again invited Defendant

GINA FORD to Plaintiff ZION WILLIAMSON’s then residence and discussed the strategic vision

and future marketing /endorsement opportunities that Defendants were in the midst of securing

offers to present to Plaintiff ZION WILLIAMSON. During this meeting, Defendant GINA FORD



                                                 93



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 93 of 149
provided and/or caused to be provided to Plaintiff ZION WILLIAMSON, and his parents on

Plaintiff’s    behalf,    with      Defendants’      strategic     marketing      and     branding

ideas/deals/opportunities/plans to make Plaintiff ZION WILLIAMSON an international and

worldwide marketable and rainmaking superstar and to attract both domestic and

international/worldwide endorsements and opportunities for Plaintiff ZION WILLIAMSON.

        154.   That, at all relevant times herein mentioned, in furtherance of the duly entered and

executed Consulting and Joint Marketing and Branding Agreement/Contract, Defendants secured

and obtained for Plaintiff ZION WILLIAMSON, a nationally televised commercial for

compensation which Plaintiff knowingly, intelligently and voluntarily, and with the advice of his

mother and stepfather, accepted and agreed to perform for which Plaintiff ZION WILLIAMSON

knowingly, intelligently and voluntarily entered into and executed a contract.

        155.   That on or about May 23, 2019, and at all relevant times herein mentioned, in

furtherance of his performance of his April 20, 2019 Contract with Defendants, Plaintiff ZION

WILLIAMSON, upon information and belief, knowingly, intelligently and voluntarily flew with

his mother and stepfather to the State of California and performed in the nationally televised

commercial that was identified, obtained, negotiated and secured by Defendants for Plaintiff ZION

WILLIAMSON for which he received compensation.

        156.   That on or about May 14, 2019, and at all relevant times herein mentioned, Plaintiff

ZION WILLIAMSON and his parents invited and requested that Defendant GINA FORD appear

with them at the 2019 NBA Draft Lottery in Chicago, Illinois and that she appear at same with

Plaintiff ZION WILLIAMSON as his exclusive Global Marketing Agent at/for which, in fact,

Defendant GINA FORD did appear; same lottery which revealed the team that would have the

number one draft pick which, based on all projections at that time, would be the team that Plaintiff



                                                94



    Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 94 of 149
ZION WILLIAMSON would contract with as Plaintiff was projected and, in fact, actually was,

the No. 1 pick for the 2019 NBA Draft that later occurred on June 20, 2019.

       157.    That on or about May 23, 2019, at the request of Plaintiff ZION WILLIAMSON

and his parents, Defendant GINA FORD met with Plaintiff ZION WILLIAMSON’s stepfather on

Plaintiff’s behalf in California and provided him with Defendants’ extensive and comprehensive

marketing plan/work product/trade secrets that included the numerous multi-million dollar

strategic branding and marketing endorsements, deals, contracts and/or opportunities that

Defendants had obtained for Plaintiff ZION WILLIAMSON with companies/brands including, but

not limited to: PUMA, General Mills (Wheaties), Beats by Dre, Chase Bank, Harper Collins,

Monster Hydro, Burger King, Mercedes Benz, T-Mobile, Kraft Heinz, Powerade (Coca-Cola),

Biosteel and others.

       158.    That at all relevant times herein mentioned, after meeting with Defendant GINA

FORD in California on or about May 23, 2019 after Plaintiff ZION WILLIAMSON’S television

commercial shoot, Plaintiff ZION WILLIAMSON and his parents on Plaintiff’s behalf instructed,

directed and further authorized Defendant GINA FORD to continue to discuss and negotiate the

terms and conditions of the contracts, on Plaintiff’s behalf, for/with: PUMA, General Mills

(Wheaties), Beats by Dre, Chase Bank, Harper Collins, Monster Hydro, Burger King, Mercedes

Benz, T-Mobile, Kraft Heinz, Powerade (Coca-Cola), BioSteel so that same deals could be

finalized with contracts and financial compensation for Plaintiff ZION WILLIAMSON to enter

into and execute.

       159.    That at all relevant times herein mentioned, based upon information and belief,

between April 20, 2019 and May 29, 2019, while Plaintiff ZION WILLIAMSON had already

contracted with Defendants for Defendants to serve and be Plaintiff’s exclusive Global Marketing



                                              95



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 95 of 149
Firm/Agent and while Defendants were already performing under said Contract with Plaintiff,

Plaintiff ZION WILLIAMSON and his mother and/or stepfather on Plaintiff’s behalf were

contacted by CAA, Brown and/or Metelus, and/or by their agents, servants and employees to meet

with them to discuss and negotiate CAA’s, Brown’s and/or Metelus’ representation of Plaintiff

ZION WILLIAMSON.

       160.    That at all relevant times herein mentioned, based upon information and belief,

between April 20, 2019 and May 29, 2019, while Plaintiff ZION WILLIAMSON had already

contracted with Defendants for Defendants to serve and be Plaintiff’s exclusive Global Marketing

Firm/Agent and while Defendants were already performing under said Contract with Plaintiff, and

when Plaintiff ZION WILLIAMSON and his mother and/or stepfather on his behalf were

contacted and/or had communications, directly and/or indirectly, with CAA, Brown and/or

Metelus and/or with their agents, servants and employees, CAA, Brown and/or Metelus had actual

knowledge, were aware of and/or had reasons to know that Plaintiff ZION WILLIAMSON had

entered into a contract with Defendants on April 20, 2019 for Defendants to serve as Plaintiff

ZION WILLIAMSON’s exclusive Global Marketing and Branding Firm/Agent.

       161.   That at all relevant times herein mentioned, based upon information and belief,

between April 20, 2019 and May 29, 2019, while Plaintiff ZION WILLIAMSON had already

contracted with Defendants for Defendants to serve and be Plaintiff’s exclusive Global Marketing

Firm/Agent and while Defendants were already performing under said Contract with Plaintiff, and,

when Plaintiff ZION WILLIAMSON and his mother and/or stepfather on his behalf were

contacted by CAA, Brown and/or Metelus, Plaintiff ZION WILLIAMSON and/or his parents on

his behalf actually informed CAA, Brown and/or Metelus that Plaintiff ZION WILLIAMSON had




                                              96



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 96 of 149
entered into a contract with Defendants on April 20, 2019 for Defendants to serve as Plaintiff’s

exclusive Global Marketing and Branding Firm/Agent.

       162.    That at all relevant times herein mentioned, based upon information and belief,

between April 20, 2019 and May 29, 2019, while Plaintiff ZION WILLIAMSON had already

contracted with Defendants for Defendants to serve and be Plaintiff’s exclusive Global Marketing

Firm/Agent and while Defendants were already performing under said Contract with Plaintiff,

Plaintiff ZION WILLIAMSON and/or his mother and/or stepfather on his behalf actually met with

and/or had communications with CAA, Brown and/or Metelus in furtherance of entering into a

contract with CAA, Brown and/or Metelus and in furtherance of breaching Plaintiff’s contract with

Defendants herein.

       163.   That at all relevant times herein mentioned, based upon information and belief,

between April 20, 2019 and May 29, 2019, while Plaintiff ZION WILLIAMSON had already

contracted with Defendants for Defendants to serve and be Plaintiff’s exclusive Global Marketing

Firm/Agent and while Defendants were already performing under said Contract with Plaintiff, and

when Plaintiff ZION WILLIAMSON and/or his parents on his behalf actually met with and/or had

communications with CAA, Brown and/or Metelus, Plaintiff ZION WILLIAMSON and/or his

parents on his behalf provided and/or caused to be provided to CAA, Brown and/or Metelus a copy

of the April 20, 2019 Contract between Plaintiff and Defendants, a copy of the April 20, 2019

Letter of Authorization from Plaintiff ZION WILLIAMSON appointing Defendant GINA FORD

as Plaintiff ZION WILLIAMSON’s exclusive Global Marketing Agent, and, a copy of

Defendants’ extensive and comprehensive strategic marketing plan/trade secrets/work product that

included the numerous multi-million dollar strategic branding and marketing endorsements, deals,

contracts and/or opportunities that Defendants had obtained for Plaintiff ZION WILLIAMSON



                                               97



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 97 of 149
with companies/brands including, but not limited to: PUMA, General Mills (Wheaties), Beats by

Dre, Chase Bank, Harper Collins, Monster Hydro, Burger King, Mercedes Benz, T-Mobile, Kraft

Heinz, Powerade (Coca-Cola), BioSteel and others.

       164.    That on or about May 30, 2019, and at all relevant times herein mentioned, CAA,

Brown and/or Metelus publicly announced to the world that they had signed Plaintiff ZION

WILLIAMSON to a contract for all purposes including to serve as Plaintiff ZION

WILLIAMSON’s exclusive Global Marketing Firm/Agent.

       165.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON’S

signing of a contract with CAA, Brown and/or Metelus for all purposes including for CAA, Brown

and/or Metelus to serve as Plaintiff ZION WILLIAMSON’s Global Marketing Firm/Agent,

knowing that Plaintiff ZION WILLIAMSON had already contracted with Defendants PRIME

SPORTS MARKETING, LLC and GINA FORD for Defendants to serve as Plaintiff’s Global

Marketing Firm/Agent, was intentional, willful and deliberate, and, intentionally, willfully and

deliberately interfered with, undermined, contradicted and breached Plaintiff ZION

WILLIAMSON’s April 20, 2019 contract with Defendants and with his April 20, 2019 Letter of

Authorization appointing Defendant GINA FORD to serve as his exclusive Global Marketing and

Branding Agent and Firm.

       166.    That at all relevant times herein mentioned, based upon information and belief,

Plaintiff ZION WILLIAMSON has refused to perform and/or comply with the terms and

conditions of the Contract that Plaintiff ZION WILLIAMSON knowingly, intelligently and

voluntarily entered into with Defendants on April 20, 2019.

       167.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON’s,

and/or his parents’ on Plaintiff’s behalf, conduct/acts/omissions/failures including, but not limited



                                                 98



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 98 of 149
to: meeting with, negotiating with, communicating with, contracting with and providing and/or

causing to be provided a copy of Defendants’ extensive/strategic marketing plan/trade

secrets/work product for Plaintiff ZION WILLIAMSON to CAA, Brown and/or Metelus,

including contracting with CAA, Brown and/or Metelus to serve as Plaintiff’s exclusive global

Marketing/Branding Firm/Agent, was knowingly, intelligently and voluntarily committed by

Plaintiff ZION WILLIAMSON, was intentional, willful and deliberate, and, was an intentional,

willful and deliberate breach of Plaintiff ZION WILLIAMSON’s April 20, 2019 Contract with

Defendants PRIME SPORTS MARKETING, LLC and GINA FORD.

       168.   That at all relevant times herein mentioned, Defendants PRIME SPORTS

MARKETING, LLC and GINA FORD learned of the foregoing unlawful breach by Plaintiff ZION

WILLIAMSON, and learned of the foregoing unlawful interference by CAA, Brown and/or

Metelus with Defendants’ April 20, 2019 Contract Plaintiff ZION WILLIAMSON, from/by

CAA’s, Brown’s and/or Metelus’ public announcement to the world that they had signed Plaintiff

ZION WILLIAMSON to a contract for all purposes including to serve as Plaintiff ZION

WILLIAMSON’s Global Marketing Firm/Agent.

       169.    That at all relevant times herein mentioned, on or about June 3, 2019, Defendant

GINA FORD received an email communication from EA Entertainment, Inc./EA Sports -- one of

the companies/brands which Defendants identified, obtained, secured, negotiated and/or presented

to Plaintiff ZION WILLIAMSON as an endorsement/marketing/branding deal/opportunity on

Plaintiff’s behalf, which was amongst those listed in Defendants’ strategic and comprehensive

marketing plan/work product/trade secrets for Plaintiff which Plaintiff ZION WILLIAMSON

requested and/or caused to be requested of Defendants for Defendants to provide Plaintiff, and/or

Plaintiff’s parents on Plaintiff’s behalf, with a copy of same which Defendants did provide to



                                               99



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 99 of 149
Plaintiff and/or to Plaintiff’s parents on his behalf on or about May 23, 2019. See Exhibit “O”,

supra.

         170.   That at all relevant times herein mentioned, on or about June 4, 2019, Defendant

GINA FORD received an email communication regarding Biosteel -- one of the companies/brands

which Defendants identified, obtained, secured, negotiated and/or presented to Plaintiff ZION

WILLIAMSON as an endorsement/marketing/branding deal/opportunity on Plaintiff’s behalf,

which was amongst those listed in Defendants’ strategic and comprehensive marketing plan/work

product/trade secrets for Plaintiff which Plaintiff ZION WILLIAMSON requested and/or caused

to be requested of Defendants for Defendants to provide Plaintiff and/or to his parents on Plaintiff’s

behalf with a copy of same which, Defendants did provide on or about May 23, 2019. See Exhibit

“P”, supra.

         171.   That on or about June 20, 2019, Plaintiff ZION WILLIAMSON was the No. 1 Draft

Pick of/for the 2019 NBA Draft during which he was drafted by the New Orleans Pelicans and

became an NBA player.

         172.   That subsequent to Plaintiff ZION WILLIAMSON’s breach of his valid contract

with Defendants PRIME SPORTS MARKETING, LLC and GINA FORD and his signing of a

contract with CAA, Brown and Metelus to serve as Plaintiff’s exclusive Global Marketing

Agent/Firm, and continuing to present date, Plaintiff ZION WILLIAMSON and CAA, Brown

and/or Metelus, upon information and belief, entered into and executed contracts for, and were

compensated for, marketing, branding and endorsement deals including, but not limited to,

marketing, branding and endorsement deals and/or opportunities that Defendants PRIME SPORTS

MARKETING, LLC and GINA FORD had identified, negotiated and secured for Plaintiff ZION

WILLIAMSON.



                                                 100



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 100 of 149
       173.    That subsequent to Plaintiff ZION WILLIAMSON’s breach of his valid contract

with Defendants PRIME SPORTS MARKETING, LLC and GINA FORD and his signing of a

contract with CAA, Brown and Metelus to serve as Plaintiff’s exclusive Global Marketing

Agent/Firm and continuing to present date, Plaintiff ZION WILLIAMSON and CAA, Brown

and/or Metelus, upon information and belief, entered into and executed contracts for, and were

compensated for, marketing, branding and endorsement deals including, but not limited to,

marketing, branding and endorsement deals and/or opportunities that Defendants PRIME SPORTS

MARKETING, LLC had identified, negotiated and secured for Plaintiff ZION WILLIAMSON

but, to date, have intentionally failed to compensate Defendants for same and, as such, to date

Plaintiff ZION WILLIAMSON and CAA, Brown and Metelus have been and continue to be

unjustly enriched therefrom.

       174.    That, as detailed in paragraphs numbered “30” to and including “64” above in

Defendants’ Counterclaims against Plaintiff herein, prior to April 20, 2019 and prior to Plaintiff

ZION WILLIAMSON attending Duke University, Plaintiff was not a “student-athlete” and/or lost

and/or forfeited his eligibility to be/remain a “student-athlete” because Plaintiff, and/or a third-

party acting on his behalf including but not limited to Plaintiff’s mother and/or stepfather,

accepted, received, requested and/or solicited improper/prohibited benefits and/or promises from

Nike, Coach K, Adidas, Merl Code, Kansas University, Coach Townsend from Kansas University,

Mr. Thomas Morris, Slavko Duric, and MMG.

       175.    That as a direct and proximate cause of Plaintiff ZION WILLIAMSON’s conduct,

acts, omissions and/or failures, individually and collectively with CAA, Brown and Metelus,

including his intentional breach of his April 20, 2019 Contract with Defendants and his unjust

enrichment from same, Defendants PRIME SPORTS MARKETING, LLC and GINA FORD have



                                                101



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 101 of 149
suffered damages and injuries including, but not limited to: loss of income from secured

deals/endorsement and branding deals/opportunities, loss of income from derivative

endorsement/branding deals/opportunities, loss income from lost royalties, loss income from loss

of ownership rights, loss of income from other employment and/or marketing contracts with other

players and/or athletes, damage to business character and reputation and related/other damages

and injuries herein.

                        AS AND FOR A SECOND COUNTERCLAIM
                        AGAINST PLAINTIFF ZION WILLIAMSON

                                             FRAUD

       176.    Defendants repeat, re-allege, reiterate and reassert each and every fact and each and

every allegation contained in paragraphs of Defendants’ Counterclaims numbered “1” through

“135” with the same force and effect as if more fully set forth at length herein.

       177.    That at all relevant times herein mentioned, upon information and belief, in

furtherance of the duly entered and executed Consulting and Joint Marketing and Branding

Agreement/Contract, Defendants performed the contracted services and successfully identified,

sought out, obtained and/or negotiated on Plaintiff ZION WILLIAMSON’s behalf, numerous

potential multi-million dollar endorsement/branding deals with including, but not limited to:

PUMA, General Mills (Wheaties), Beats by Dre, Chase Bank, Harper Collins, Monster Hydro,

Burger King, Mercedes Benz, T-Mobile, Kraft Heinz, Powerade (Coca-Cola), Biosteel, and others.

       178.    That at all relevant times herein mentioned, upon information and belief, in

furtherance of the duly entered and executed Consulting and Joint Marketing and Branding

Agreement/Contract, Defendants performed the contracted services and successfully identified,

sought out, obtained and/or negotiated on Plaintiff ZION WILLIAMSON’s behalf, numerous

actual deals/endorsements on Plaintiff ZION WILLIAMSON’s behalf with:                    Activision

                                                102



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 102 of 149
Publishing/Call of Duty Video Game Franchise, NBA Live/EA Sports, Fanatics Authentic &

Panini America (Sports Memorabilia and Trading Card Brand), NBA #2K and BioSteel -- all of

which Defendants, in furtherance of their performance of the April 20, 2019 Contract,. had

presented to Plaintiff ZION WILLIAMSON, and/or to his parents on his behalf, for acceptance.

       179.    That at all relevant times herein mentioned, subsequent to May 14, 2019 and prior

to May 29, 2019, Plaintiff ZION WILLIAMSON and/or his stepfather and his mother on his behalf

advised Defendant GINA FORD that, during this time, they would be meeting with and negotiating

a contract with prospective NBA Agents to discuss Plaintiff ZION WILLIAMSON signing a NBA

Agent for his professional NBA career. That Plaintiff ZION WILLIAMSON and/or his parents

on Plaintiff’s behalf advised Defendant GINA FORD that they only intended to sign with and only

needed a NBA Agent as Defendants already were Plaintiff ZION WILLIAMSON’s exclusive

Global Marketing Firm/Agent.

       180.    That at all relevant times herein mentioned, that on or about May 23, 2019, Plaintiff

ZION WILLIAMSON, and/or his parents on his behalf, requested that Defendant GINA FORD

provide them with a copy of Defendants’ extensive and comprehensive strategic marketing

plan/work product/trade secrets that included the numerous multi-million dollar strategic branding

and marketing endorsements, deals, contracts and/or opportunities that Defendants had obtained

for Plaintiff ZION WILLIAMSON with companies/brands including, but not limited to: PUMA,

General Mills (Wheaties), Beats by Dre, Chase Bank, Harper Collins, Monster Hydro, Burger

King, Mercedes Benz, T-Mobile, Kraft Heinz, Powerade (Coca-Cola), Biosteel and others.

       181.    That at all relevant times herein mentioned, that on or about May 23, 2019, Plaintiff

ZION WILLIAMSON, and/or his parents on his behalf, told Defendant GINA FORD that the

reason Plaintiff wanted a copy of Defendants’ extensive and comprehensive strategic marketing



                                               103



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 103 of 149
plan/work product/trade secrets that included the numerous multi-million dollar strategic branding

and marketing endorsements, deals, contracts and/or opportunities that Defendants had obtained

for Plaintiff ZION WILLIAMSON with companies/brands including, but not limited to: PUMA,

General Mills (Wheaties), Beats by Dre, Chase Bank, Harper Collins, Monster Hydro, Burger

King, Mercedes Benz, T-Mobile, Kraft Heinz, Powerade (Coca-Cola), Biosteel and others was,

once Plaintiff ZION WILLIAMSON signs with a NBA Agent, to establish and/or facilitate a direct

working relationship between Plaintiff ZION WILLIAMSON’s NBA Agent and Defendants as

Plaintiff ZION WILLIAMSON’s exclusive Global Marketing Firm/Agent.

       182.    That at all relevant times herein mentioned, based upon information and belief,

between April 20, 2019 and May 29, 2019, Plaintiff ZION WILLIAMSON, his mother and/or

stepfather was contacted by CAA, Brown and/or Metelus, and/or by their agents, servants and

employees, to meet with them to discuss and negotiate their representation of Plaintiff ZION

WILLIAMSON.

       183.    That at all relevant times herein mentioned, based upon information and belief,

between April 20, 2019 and May 29, 2019, while Plaintiff ZION WILLIAMSON had already

contracted with Defendants for Defendants to serve and be Plaintiff’s exclusive Global Marketing

Firm/Agent and while Defendants were already performing under said Contract with Plaintiff, and

when Plaintiff ZION WILLIAMSON and his mother and/or stepfather on his behalf were

contacted and/or had communications, directly and/or indirectly, with CAA, Brown and/or

Metelus and/or with their agents, servants and employees, CAA, Brown and/or Metelus had actual

knowledge, were aware of and/or had reasons to know that Plaintiff ZION WILLIAMSON had

entered into a contract with Defendants on April 20, 2019 for Defendants to serve as Plaintiff

ZION WILLIAMSON’s exclusive Global Marketing and Branding Firm/Agent.



                                               104



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 104 of 149
       184.   That at all relevant times herein mentioned, based upon information and belief,

between April 20, 2019 and May 29, 2019, while Plaintiff ZION WILLIAMSON had already

contracted with Defendants for Defendants to serve and be Plaintiff’s exclusive Global Marketing

Firm/Agent and while Defendants were already performing under said Contract with Plaintiff, and,

when Plaintiff ZION WILLIAMSON and his mother and/or stepfather on his behalf were

contacted by CAA, Brown and/or Metelus, Plaintiff ZION WILLIAMSON and/or his parents on

his behalf actually informed CAA, Brown and/or Metelus that Plaintiff ZION WILLIAMSON had

entered into a contract with Defendants on April 20, 2019 for Defendants to serve as Plaintiff’s

exclusive Global Marketing and Branding Firm/Agent.

       185.    That at all relevant times herein mentioned, based upon information and belief,

between April 20, 2019 and May 29, 2019, while Plaintiff ZION WILLIAMSON had already

contracted with Defendants for Defendants to serve and be Plaintiff’s exclusive Global Marketing

Firm/Agent and while Defendants were already performing under said Contract with Plaintiff,

Plaintiff ZION WILLIAMSON and/or his mother and/or stepfather on his behalf actually met with

and/or had communications with CAA, Brown and/or Metelus in furtherance of entering into a

contract with CAA, Brown and/or Metelus and in furtherance of breaching Plaintiff’s contract with

Defendants herein.

       186.   That at all relevant times herein mentioned, based upon information and belief,

between April 20, 2019 and May 29, 2019, while Plaintiff ZION WILLIAMSON had already

contracted with Defendants for Defendants to serve and be Plaintiff’s exclusive Global Marketing

Firm/Agent and while Defendants were already performing under said Contract with Plaintiff, and

when Plaintiff ZION WILLIAMSON and/or his parents on his behalf actually met with and/or had

communications with CAA, Brown and/or Metelus, Plaintiff ZION WILLIAMSON and/or his



                                              105



  Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 105 of 149
parents on his behalf provided and/or caused to be provided to CAA, Brown and/or Metelus a copy

of the April 20, 2019 Contract between Plaintiff and Defendants, a copy of the April 20, 2019

Letter of Authorization from Plaintiff ZION WILLIAMSON appointing Defendant GINA FORD

as Plaintiff ZION WILLIAMSON’s exclusive Global Marketing Agent, and, a copy of

Defendants’ extensive and comprehensive strategic marketing plan/trade secrets/work product that

included the numerous multi-million dollar strategic branding and marketing endorsements, deals,

contracts and/or opportunities that Defendants had obtained for Plaintiff ZION WILLIAMSON

with companies/brands including, but not limited to: PUMA, General Mills (Wheaties), Beats by

Dre, Chase Bank, Harper Collins, Monster Hydro, Burger King, Mercedes Benz, T-Mobile, Kraft

Heinz, Powerade (Coca-Cola), BioSteel and others.

       187.    That at all relevant times herein mentioned, when Plaintiff ZION WILIAMSON,

and/or his parents on his behalf, made and/or caused to be made, the representation to Defendant

GINA FORD that he was requesting that Defendants provide him with a copy of their strategic

marketing plan/work product/trade secrets, that included numerous multi-million dollar

deals/opportunities/contracts on his behalf, to establish and/or facilitate a direct working

relationship between Plaintiff ZION WILLIAMSON’s NBA Agent and Defendants as his

exclusive Global Marketing Firm/Agent, Plaintiff ZION WILLIAMSON, and/or his parents on his

behalf, made and/or caused the foregoing representation to be made to Defendants to induce

Defendants to provide said marketing plan/trade secrets to Plaintiff.

       188.    That at all relevant times herein mentioned, when Plaintiff ZION WILIAMSON,

and/or his parents on his behalf, made and/or caused to be mad, the foregoing representation to

Defendant GINA FORD that he was requesting that Defendants provide him with a copy of their

strategic marketing plan/trade secrets and when Plaintiff and/or his parents on his behalf made



                                               106



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 106 of 149
such representation knowing that his/their stated reason/intent that he/they told to Defendant

GINA FORD was false, misleading and untrue and that his/their true intentions, based upon

information and belief, was to provide same to CAA, Brown and/or Metelus in furtherance of

Plaintiff’s contract with them for them to serve, instead of Defendants, as Plaintiff’s exclusive

Global Marketing/Branding Firm/Agent, Plaintiff ZION WILLIAMSON further breached the

valid April 20, 2019 Contract with Defendants as Plaintiff had breached his agreement and duty

to: “…to keep, protect and hold confidential all information shared between the parties that is

related to the matters of this Agreement. Such information includes but is not limited to, any trade

secrets, business plans, strategies … concerning the Client…” See Exhibit “I”, supra.

       189.    That at all relevant times herein mentioned, Plaintiff’s true intentions in

fraudulently inducing Defendants to provide him with a copy of Defendants’ strategic marketing

plan/work     product/trade    secrets    that    included    numerous       multi-million    dollar

deals/opportunities/contracts on his behalf, was to fraudulently and unlawfully give same to CAA,

Brown and/or Metelus for them to take over and/or finalize the numerous multi-million dollar

endorsement/marketing/branding deals, contracts and/or opportunities that Defendants had already

identified, secured, obtained and/or negotiated on Plaintiff ZION WILLIAMSON’s behalf.

       190.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON’s

foregoing stated representation(s) to Defendants to induce Defendants to provide him and/or

caused to be provided to him, with a copy of their strategic marketing plan/work product/trade

secrets on Plaintiff’s behalf, was a material representation upon which Defendants relied, to their

detriment, and by which Defendants were induced to actually providing and/or causing to be

provided to Plaintiff ZION WILLIAMSON, a copy of Defendants’ marketing plan/work

product/trade secrets which, in fact, Defendants did provide to Plaintiff.



                                                 107



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 107 of 149
       191.   That at all relevant times herein mentioned, Plaintiff ZION WILIAMSON and/or

his parents on his behalf, based upon information and belief, provided and/or caused to be

provided, a copy of Defendants’ strategic marketing plan/trade secrets that included numerous

multi-million dollar endorsement/marketing/branding deals, contracts and opportunities to CAA,

Brown and/or Metelus in furtherance of Plaintiff ZION WILLIAMSON’S contract with CAA,

Brown and/or Metelus for them to serve, instead of Defendants, as Plaintiff’s exclusive Global

Marketing/Branding Firm/Agent, as well as, in furtherance of Plaintiff’s breach of his April 20,

2019 Contract with Defendants and in furtherance of instructing CAA, Brown and/or Metelus to

take over and/or finalize the numerous multi-million dollar endorsement/marketing/branding

deals, contracts and/or opportunities that Defendants had already identified, secured, obtained

and/or negotiated on Plaintiff ZIONWILLIAMSON’s behalf.

       192.   That at all relevant times herein mentioned, Defendants’ marketing plan/trade

secrets/work product on behalf of Plaintiff ZION WILLIAMSON that included numerous multi-

million deals, contracts and/or opportunities on Plaintiff’s behalf, was and remains to be

Defendants’ work product, business plan, marketing plan and/or trade secrets and, at all relevant

times herein mentioned, are proprietary and protected proprietary information/trade secrets to

Defendants herein.

       193.   That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON’s

foregoing conduct was fraudulent and was in breach of the April 20, 2019 Contract with

Defendants.

       194.   That subsequent to Plaintiff ZION WILLIAMSON’s breach of his valid contract

with Defendants PRIME SPORTS MARKETING, LLC and GINA FORD and his signing of a

contract with CAA, Brown and Metelus to serve as Plaintiff’s exclusive Global Marketing



                                              108



  Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 108 of 149
Agent/Firm, and continuing to present date, Plaintiff ZION WILLIAMSON and CAA, Brown

and/or Metelus, upon information and belief, entered into and executed contracts for, and were

compensated for, marketing, branding and endorsement deals including, but not limited to,

marketing, branding and endorsement deals and/or opportunities that Defendants PRIME SPORTS

MARKETING, LLC and GINA FORD had identified, negotiated and secured for Plaintiff ZION

WILLIAMSON.

       195.    That subsequent to Plaintiff ZION WILLIAMSON’s breach of his valid contract

with Defendants PRIME SPORTS MARKETING, LLC and GINA FORD and his signing of a

contract with CAA, Brown and Metelus to serve as Plaintiff’s exclusive Global Marketing

Agent/Firm and continuing to present date, Plaintiff ZION WILLIAMSON and CAA, Brown

and/or Metelus, upon information and belief, entered into and executed contracts for, and were

compensated for, marketing, branding and endorsement deals including, but not limited to,

marketing, branding and endorsement deals and/or opportunities that Defendants PRIME SPORTS

MARKETING, LLC had identified, negotiated and secured for Plaintiff ZION WILLIAMSON

but, to date, have intentionally failed to compensate Defendants for same and, as such, to date

Plaintiff ZION WILLIAMSON and CAA, Brown and Metelus have been and continue to be

unjustly enriched therefrom.

       196.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON’s

foregoing conduct, material representations, fraudulent representations and/or materially

fraudulent omissions that he, and/or his parents made to Defendants on Plaintiff’s behalf, were

false representations and/or concealment of a material fact, were reasonably calculated and

intended to deceive Defendants, did in fact deceive Defendants as Defendants did provide Plaintiff




                                               109



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 109 of 149
with a copy of their proprietary work plan/trade secrets and, as a result of same, Defendants were

injured, and remain to be damaged and injured therefrom.

        197.    That at all relevant times herein mentioned, Plaintiff, as per the valid April 20, 2019

Contract with Defendants, was under a duty not to disclose, share or provide Defendants’

marketing plan/work product/trade secrets as Plaintiff agreed to keep same confidential, to wit:

Plaintiff agreed: “…to keep, protect and hold confidential all information shared between the

parties that is related to the matters of this Agreement. Such information includes but is not limited

to, any trade secrets, business plans, strategies … concerning the Client…” See Exhibit “I”, supra.

        198.    That at all relevant times herein mentioned, based upon Plaintiff’s contractual duty

and obligation to keep Defendants’ marketing plan/trade secrets confidential, Plaintiff ZION

WILLIAMSON had a duty to speak and to tell/advise/warn/disclose to Defendants his true

intentions but, rather, in furtherance of his intentional fraud against Defendants and in furtherance

of his breach of the April 20, 2019 Contract, Plaintiff ZION WILLIAMSON intentionally

concealed the material fact that he was going to provide and, in fact, did provide/cause to be

provided Defendants’ marketing plan/trade secrets to CAA, Brown and/or Metelus. Plaintiff

ZION WILLIAMSON breached his duty to speak/disclose to Defendants that he was not and

would not keep Defendants’ marketing plan/trade secrets confidential and he intentionally

concealed same in furtherance of his contract with CAA, Brown and/or Metelus, in furtherance of

their representation of Plaintiff as his exclusive Global Marketing Firm/Agent and in furtherance

of    instructing   them     to   take    over/finalize   the    numerous      multi-million    dollar

endorsement/marketing/branding deals, contracts and/or opportunities that Defendants had already

identified, secured, obtained and/or negotiated on Plaintiff ZIONWILLIAMSON’s behalf.




                                                 110



     Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 110 of 149
       199.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON’s

silence/concealment herein was/is fraudulent.

       200.    That at all relevant times herein mentioned, as a direct and proximate cause/result

of Plaintiff ZION WILLIAMSON’s foregoing acts, conduct, omissions, statements and/or

representations, Defendants have been damaged and injured therefrom including, but not limited

to: being denied the opportunity to serve as Plaintiff ZION WILLIAMSON’s exclusive Global

Marketing/Branding Firm./Agent; being denied the opportunity to earn income; being denied the

due compensation owed to Defendant; having Defendants’ trade secrets/business secrets/business

plans/strategic marketing plan/work product unlawfully taken, used, usurped and/or

misappropriated; being damaged in reputation and character including business reputation and

character; being denied other employment opportunities, loss of income from secured

deals/endorsement and branding deals/opportunities, loss of income from derivative

endorsement/branding deals/opportunities, loss income from lost royalties, loss income from loss

of ownership rights, loss of income from other employment and/or marketing contracts with other

players and/or athletes and other related damages and injuries herein.

       201.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON’s

foregoing acts, conduct, omissions, statements and/or representations have caused and will

continue to cause Defendants economic loss, loss of future business opportunities, will prevent

Defendants’ performance of same April 20, 2019 Contract/Agreement and will prevent Defendants

from receiving the due compensation owed to Defendants therefrom.

       202.    That at all relevant times herein mentioned, as a direct and proximate result of the

foregoing, Defendants have suffered and will continue to suffer damages herein.




                                                111



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 111 of 149
       203.      That at all relevant times herein mentioned, Defendants claim damages herein in

excess of the jurisdictional limits of this Court and in an amount to be determined at Trial by Jury.

                    AS AND FOR A THIRD COUNTERCLAIM AGAINST
                            PLAINTIFF ZION WILLIAMSON

                                         CIVIL CONSPIRACY

       204.      Defendants repeat, re-allege, reiterate and reassert each and every fact and each and

every allegation contained in paragraphs of Defendants’ Counterclaims numbered “1” through

“135” with the same force and effect as if more fully set forth at length herein.

       205.      That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON

conspired with and entered into an agreement with his mother and/or stepfather and/or with CAA,

Brown and/or Metelus to engage in a course of conduct to induce, encourage and to have Plaintiff

ZION WILLIAMSON breach his April 20, 2019 Contract with Defendants so Plaintiff ZION

WILLIAMSON could sign and enter into a representation contract with CAA, Brown and/or

Metelus for them to represent Plaintiff as Plaintiff’s exclusive Global Marketing Agency/Firm and

so that CAA, Brown and/or Metelus could serve as his exclusive global marketing agent which, in

fact Plaintiff ZION WILLIAMSON did breach.

         206. That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON

conspired with and entered into an agreement with his mother and/or stepfather and/or with CAA,

Brown and/or Metelus to take, use, usurp and/or misappropriate, to their financial benefit and

unjust enrichment, the Defendants’ proprietary and protected work product/trade secrets/business

plan/strategic     marketing      plan     that   included     numerous       multi-million     dollar

endorsement/marketing/branding deals, contracts and/or opportunities that Defendants had already

identified, secured, obtained, and/or negotiated on Plaintiff ZION WILLIAMSON’s behalf which,

in fact Plaintiff ZION WILLIAMSON and/or his parents and/or CAA, Brown and/or Metelus did,

                                                  112



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 112 of 149
in fact, take, use, usurp, misappropriate/convert from Defendants; thereby causing Defendants

damages and injuries therefrom.

       207.    That at all relevant times herein mentioned, in furtherance of the conspiracy,

Plaintiff ZION WILLIAMSON conspired with and entered into an agreement with his mother

and/or stepfather and/or with CAA, Brown and/or Metelus to communicate, meet and discuss and

negotiate CAA’s, Brown’s and/or Metelus’ representation of Plaintiff ZION WILLIAMSON

and/or to induce, encourage, facilitate and/or to have Plaintiff ZION WILLIAMSON breach his

April 20, 2019 Contract with Defendants which, in fact, Plaintiff ZION WILLIAMSON did by

breaching his April 20, 2019 Contract with Defendants and by entering into a contract with CAA,

Brown and/or Metelus; thereby causing Defendants damages and injuries therefrom.

       208.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON

conspired with and entered into an agreement with his mother and/or stepfather and/or with CAA,

Brown and/or Metelus to take, use, usurp and/or misappropriate, to their financial benefit and

unjust enrichment, a copy of Plaintiffs’ proprietary work product and extensive and comprehensive

marketing plan that included the numerous multi-million dollar strategic branding and marketing

endorsements and opportunities that Defendants had obtained for Plaintiff ZION WILLIAMSON

with companies/brands including, but not limited to: PUMA, General Mills (Wheaties), Beats by

Dre, Chase Bank, Harper Collins, Monster Hydro, Burger King, Mercedes Benz, T-Mobile, Kraft

Heinz, Powerade (Coca-Cola), Biosteel and others which, in fact, Plaintiff ZION WILLIAMSON

did, in fact, take, use, usurp and misappropriate.

       209.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON

conspired with and entered into an agreement with his mother and/or stepfather and/or with CAA,

Brown and/or Metelus to take, use, usurp and/or misappropriate, to their financial benefit and



                                                113



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 113 of 149
unjust enrichment, a copy of Plaintiffs’ proprietary work product and extensive and comprehensive

marketing plan that included the numerous multi-million dollar strategic branding and marketing

endorsements and opportunities that Defendants had obtained for Plaintiff ZION WILLIAMSON

with companies/brands including, but not limited to: PUMA, General Mills (Wheaties), Beats by

Dre, Chase Bank, Harper Collins, Monster Hydro, Burger King, Mercedes Benz, T-Mobile, Kraft

Heinz, Powerade (Coca-Cola), Biosteel and others which, in fact, Plaintiff ZION WILLIAMSON

did, in fact, take, use, usurp and misappropriate and did give to/provide to CAA, Brown and/or

Metelus    for     them    to   take   over/finalize   the   numerous      multi-million    dollar

endorsement/marketing/branding deals, contracts and/or opportunities that Defendants had already

identified, secured, obtained and/or negotiated on Plaintiff ZIONWILLIAMSON’s behalf.

       210.      That subsequent to Plaintiff ZION WILLIAMSON’s breach of his valid contract

with Defendants PRIME SPORTS MARKETING, LLC and GINA FORD and his signing of a

contract with CAA, Brown and Metelus to serve as Plaintiff’s exclusive Global Marketing

Agent/Firm, in furtherance of their conspiracy, and continuing to present date, Plaintiff ZION

WILLIAMSON and CAA, Brown and/or Metelus, upon information and belief, entered into and

executed contracts for, and were compensated for, marketing, branding and endorsement deals

including, but not limited to, marketing, branding and endorsement deals and/or opportunities that

Defendants PRIME SPORTS MARKETING, LLC and GINA FORD had identified, negotiated

and secured for Plaintiff ZION WILLIAMSON.

       211.      That subsequent to Plaintiff ZION WILLIAMSON’s breach of his valid contract

with Defendants PRIME SPORTS MARKETING, LLC and GINA FORD and his signing of a

contract with CAA, Brown and Metelus to serve as Plaintiff’s exclusive Global Marketing

Agent/Firm, in furtherance of their conspiracy, and continuing to present date, Plaintiff ZION



                                               114



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 114 of 149
WILLIAMSON and CAA, Brown and/or Metelus, upon information and belief, entered into and

executed contracts for, and were compensated for, marketing, branding and endorsement deals

including, but not limited to, marketing, branding and endorsement deals and/or opportunities that

Defendants PRIME SPORTS MARKETING, LLC had identified, negotiated and secured for

Plaintiff ZION WILLIAMSON but, to date, have intentionally failed to compensate Defendants

for same and, as such, to date Plaintiff ZION WILLIAMSON and CAA, Brown and Metelus have

been and continue to be unjustly enriched therefrom.

       212.    That on or about May 30, 2019, and at all relevant times herein mentioned, in

furtherance of their conspiracy, CAA, Brown and/or Metelus, on their behalf and on behalf of

Plaintiff ZION WILLIAMSON, publicly announced to the world that Plaintiff ZION

WILLIAMSON signed a contract for all purposes with CAA, Brown and/or Metelus for them to

serve as Plaintiff ZION WILLIAMSON’s exclusive Global Marketing Firm/Agent including, but

not limited to, announcements declaring CAA as Plaintiff’s Marketing Firm/Agency and declaring

Brown as Plaintiff’s NBA agent and Metelus as Plaintiff’s global marketing agent.

       213.    That at all relevant times herein mentioned, Plaintiff’s conspiracy with his parents

and/or with CAA, Brown and/or Metelus was deliberate, knowing, intentional and willful and

same intentionally, willfully and deliberately interfered with, undermined, contradicted and

breached Plaintiff ZION WILLIAMSON’s April 20, 2019 contract with Defendants and Plaintiff’s

April 20, 2019 Letter of Authorization appointing Defendant GINA FORD to serve as Plaintiff’s

exclusive Global Marketing and Branding Agent/Firm.

       214.    That at all relevant times herein mentioned, Plaintiff’s conspiracy with his parents

and/or with CAA, Brown and/or Metelus was deliberate, knowing, intentional and willful and

same intentionally, willfully and deliberately interfered with, undermined and damaged



                                               115



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 115 of 149
Defendants’ business, Defendants’ income/finances and Defendants’ business character and

reputation in the industry.

       215.    That at all relevant times herein mentioned, the acts, conduct, omissions and/or

representations of Plaintiff ZION WILLIAMSON and his parents and/or CAA, Brown and/or

Metelus constitute a civil conspiracy which existed for wrongful acts to be committed, which acts

were in fact committed by Plaintiff ZION WILLIAMSON and his co-conspirators herein for the

purpose of their civil conspiracy against Defendants herein.

       216.    That at all relevant times herein mentioned, as a direct and proximate cause/result

of Plaintiff ZION WILLIAMSON’s conspiracy herein, Defendants have been damaged and

injured therefrom including, but not limited to: having the April 20, 2019 Contract/Agreement

with Plaintiff ZION WILLIAMSON breached by Plaintiff ZION WILLIAMSON; being denied

the opportunity to serve as Plaintiff ZION WILLIAMSON’s exclusive Global Marketing/Branding

Firm./Agent; being denied the opportunity to earn income; being denied the due compensation

owed to Defendants; having Defendants’ trade secrets/business secrets/business plans/strategic

marketing plan/work product unlawfully taken, used, usurped and/or misappropriated; being

damaged in reputation and character including business reputation and character; being denied

other employment opportunities, loss of income from secured deals/endorsement and branding

deals/opportunities, loss of income from derivative endorsement/branding deals/opportunities, loss

income from lost royalties, loss income from loss of ownership rights, loss of income from other

employment and/or marketing contracts with other players and/or athletes and other related

damages and injuries herein.

       217.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON’s

conspiracy herein has caused and will continue to cause Defendants economic loss, loss of future



                                               116



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 116 of 149
business opportunities, will prevent Defendants’ performance of same April 20, 2019

Contract/Agreement and will prevent Defendants from receiving the due compensation owed to

Defendants therefrom.

       218.    That at all relevant times herein mentioned, as a direct and proximate result of the

foregoing, Defendants have suffered and will continue to suffer damages herein.

       219.    That at all relevant times herein mentioned, Defendants claim damages herein in

excess of the jurisdictional limits of this Court and in an amount to be determined at Trial by Jury.

                  AS AND FOR A FOURTH COUNTERCLAIM AGAINST
                          PLAINTIFF ZION WILLIAMSON

                                    UNJUST ENRICHMENT

       220.    Defendants repeat, re-allege, reiterate and reassert each and every fact and each and

every allegation contained in paragraphs of Defendants’ Counterclaims numbered “1” through

“135” with the same force and effect as if more fully set forth at length herein.

       221.    That at all relevant times herein mentioned, this is an action for unjust enrichment

against Plaintiff within the jurisdiction of this Court for damages in excess of the jurisdictional

limits of this Court herein exclusive of Attorneys’ fees and costs pleaded in the alternative to and/or

in addition to the other Counts of Defendants’ Counterclaims against Plaintiff herein.

       222.    That at all relevant times herein mentioned, as a result of Plaintiff ZION

WILLIAMSON’s obtainment and procurement of Defendants’ proprietary and protected work

product/trade secrets/business plan/strategic marketing plan as detailed above, Defendants

conferred a benefit(s), including but not limited to financial and/or economic benefits, to Plaintiff

ZION WILLIAMSON as a result of the unlawful inducement and solicitation of same by Plaintiff

ZION WILLIAMSON.




                                                 117



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 117 of 149
       223.    That at all relevant times herein mentioned, as a result of Plaintiff ZION

WILLIAMSON’s fraudulent and unlawful obtainment and procurement of Defendants’

proprietary and protected work product/trade secrets/business plan/strategic marketing plan as

detailed above, Defendants conferred a benefit(s), including but not limited to financial and/or

economic benefits and the benefit of using and having Defendants’ trade secrets/property itself, to

Plaintiff ZION WILLIAMSON as a result of the unlawful inducement and solicitation of same by

Plaintiff ZION WILLIAMSON which gives rise to a legal and/or equitable obligation on the part

of Plaintiff ZION WILLIAMSON to account for the benefits he received.

       224.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON knew

of the benefits conferred to him, at Plaintiff’s solicitation and benefit, from/by Defendants and

knew and continues to know that he receives benefits therefrom to present date but, to date, has

intentionally failed to compensate Defendants for same nor accounted for the benefits he has

received and continues to receive to present date.

       225.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON is are

aware of these benefits, solicited these benefits, accepted these benefits and, based upon his

respective conduct, omissions and actions as detailed above, he sought out and continues to seek

to gain further benefit therefrom by misappropriating Defendants’ work product/trade secrets and

by contacting individuals and/or companies identified, listed and contained in Defendants’

marketing plan/work product/trade secrets for Plaintiff ZION WILLIAMSON, including directly

contacting individuals and/companies such as Biosteel and EA Entertainment, Inc.

       226.    That subsequent to Plaintiff ZION WILLIAMSON’s breach of his valid contract

with Defendants PRIME SPORTS MARKETING, LLC and GINA FORD and his signing of a

contract with CAA, Brown and Metelus to serve as Plaintiff’s exclusive Global Marketing



                                               118



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 118 of 149
Agent/Firm, in furtherance of their conspiracy, and continuing to present date, Plaintiff ZION

WILLIAMSON and CAA, Brown and/or Metelus, upon information and belief, entered into and

executed contracts for, and were compensated for, marketing, branding and endorsement deals

including, but not limited to, marketing, branding and endorsement deals and/or opportunities that

Defendants PRIME SPORTS MARKETING, LLC and GINA FORD had identified, negotiated

and secured for Plaintiff ZION WILLIAMSON.

       227.    That subsequent to Plaintiff ZION WILLIAMSON’s breach of his valid contract

with Defendants PRIME SPORTS MARKETING, LLC and GINA FORD and his signing of a

contract with CAA, Brown and Metelus to serve as Plaintiff’s exclusive Global Marketing

Agent/Firm, in furtherance of their conspiracy, and continuing to present date, Plaintiff ZION

WILLIAMSON and CAA, Brown and/or Metelus, upon information and belief, entered into and

executed contracts for, and were compensated for, marketing, branding and endorsement deals

including, but not limited to, marketing, branding and endorsement deals and/or opportunities that

Defendants PRIME SPORTS MARKETING, LLC had identified, negotiated and secured for

Plaintiff ZION WILLIAMSON but, to date, have intentionally failed to compensate Defendants

for same and, as such, to date Plaintiff ZION WILLIAMSON and CAA, Brown and Metelus have

been and continue to be unjustly enriched therefrom.

       228.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON has

retained these benefits, has not compensated Defendants for these benefits and does not intend to

compensate Defendants for these benefits.

       229.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON has

retained these benefits, has not compensated Defendants for these benefits and does not intend to




                                               119



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 119 of 149
compensate Defendants for these benefits -- all to Defendants’ detriment including, but not limited

to, financial detriment and detriment to business character and reputation.

       230.    That at all relevant times herein mentioned, it would be inequitable to allow

Plaintiff ZION WILLIAMSON to retain these benefits and/or to allow him to seek to continue to

retain these benefits under the circumstances herein and to become unjustly enriched therefrom.

       231.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON

continues and will continue to unjustly enrich himself in this fashion as detailed and complained

of herein.

       232.    That at all relevant times herein mentioned, Defendants have no adequate remedy

at law for Plaintiff ZION WILLIAMSON’s actions and continuing actions that led to his unjust

enrichment herein.

       233.    That at all relevant times herein mentioned, as a direct and proximate cause of

Plaintiff ZION WILLIAMSON’s unjust enrichment herein, Defendants have been damaged and

injured therefrom including, but not limited to: having the April 20, 2019 Contract/Agreement

with Plaintiff ZION WILLIAMSON breached by Plaintiff ZION WILLIAMSON; being denied

the opportunity to serve as Plaintiff ZION WILLIAMSON’s exclusive Global Marketing/Branding

Firm./Agent; being denied the opportunity to earn income; being denied the due compensation

owed to Defendants; having Defendants’ trade secrets/business secrets/business plans/strategic

marketing plan/work product unlawfully taken, used, usurped and/or misappropriated; being

damaged in reputation and character including business reputation and character; being denied

other employment opportunities, loss of income from secured deals/endorsement and branding

deals/opportunities, loss of income from derivative endorsement/branding deals/opportunities, loss

income from lost royalties, loss income from loss of ownership rights, loss of income from other



                                               120



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 120 of 149
employment and/or marketing contracts with other players and/or athletes and other related

damages and injuries herein.

       234.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON’s

unjust enrichment herein has caused and will continue to cause Defendants economic loss, loss of

future business opportunities, will prevent Defendants’ performance of same April 20, 2019

Contract/Agreement and will prevent Defendants from receiving the due compensation owed to

Defendants therefrom.

       235.    That at all relevant times herein mentioned, as a direct and proximate result of the

foregoing, Defendants have suffered and will continue to suffer damages herein.

       236.    That at all relevant times herein mentioned, Defendants claim damages herein in

excess of the jurisdictional limits of this Court and in an amount to be determined at Trial by Jury.

                   AS AND FOR A FIFTH COUNTERCLAIM AGAINST
                           PLAINTIFF ZION WILLIAMSON

MISAPPROPRIATION AND VIOLATION OF NORTH CAROLINA TRADE SECRETS
PROTECTION ACT, ARTICLE 24, CHAPTER 66 OF NORTH CAROLINA GENERAL
             STATUTES, N.C. GEN. STAT. §66-152, ET. SEQ..

       237.    Defendants repeat, re-allege, reiterate and reassert each and every fact and each and

every allegation contained in paragraphs of Defendants’ Counterclaims numbered “1” through

“135” with the same force and effect as if more fully set forth at length herein.

       238.    That at all relevant times herein mentioned, Defendants’ strategic, comprehensive

and extensive marketing plan for Plaintiff ZION WILLIAMSON that included the numerous

multi-million dollar strategic branding and marketing endorsements, contracts and/or opportunities

that Defendants had obtained for Plaintiff ZION WILLIAMSON with companies/brands

including, but not limited to: PUMA, General Mills (Wheaties), Beats by Dre, Chase Bank, Harper

Collins, Monster Hydro, Burger King, Mercedes Benz, T-Mobile, Kraft Heinz, Powerade (Coca-

                                                121



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 121 of 149
Cola), Biosteel and others, was/is/remains to be the proprietary work product, business plan and/or

trade secrets of Defendants PRIME SPORTS MARKETING, LLC and GINA FORD and, pursuant

to the North Carolina trade Secrets Protection Act, NC Gen. Sta. §66-152, et. seq., constitute(s)

and satisfies the Statute’s definition of a “Trade Secret”.

         239.   That at all relevant times herein mentioned, Defendants’ strategic, comprehensive

and extensive marketing plan for Plaintiff ZION WILLIAMSON that included the numerous

multi-million dollar strategic branding and marketing endorsements, contracts and/or opportunities

that Defendants had obtained for Plaintiff ZION WILLIAMSON with companies/brands

including, but not limited to: PUMA, General Mills (Wheaties), Beats by Dre, Chase Bank, Harper

Collins, Monster Hydro, Burger King, Mercedes Benz, T-Mobile, Kraft Heinz, Powerade (Coca-

Cola), Biosteel and others, was/is/remains to be the proprietary work product, business plan and/or

trade secrets of Defendants PRIME SPORTS MARKETING, LLC and GINA FORD, is

Defendants’ business information, including but not limited to, Defendants’ program, compilation

of information, method, technique and/or process that derives independent actual or potential

commercial value from not being generally known or readily ascertainable through independent

development or reverse engineering by persons who can obtain economic value from its disclosure

or use, and, is/are the subject of efforts that are reasonable under the circumstances, as detailed

above and as agreed to in the April 20, 2019 Contract, to maintain its secrecy. See Exhibit “I”,

supra.

         240.   That at all relevant times herein mentioned, Defendants’ strategic, comprehensive

and extensive marketing plan/work product/business plan/trade secret(s) was confidential and

constitutes trade secrets because it yields and/or derives independent economic value, actual or

potential, from not being generally known to and not being readily ascertainable by proper means



                                                 122



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 122 of 149
by other persons who can obtain value from disclosure and use such as Plaintiff ZION

WILLIAMSON herein.

       241.    That at all relevant times herein mentioned, Defendants took reasonable steps to

protect their foregoing proprietary work product, business plan and/or trade secrets herein

including, but not limited to, the term and condition of the April 20, 2019 Contract/Agreement

with Plaintiff ZION WILLIAMSON, to which Defendant ZION WILLIAMSON in the presence

of and with the advice of his mother and stepfather knowingly, intelligently and voluntarily

discussed, negotiated and agreed to and covenanted, at Paragraph 10 of the April 20, 2019

Contract/Agreement which obligates Plaintiff ZION WILLIAMSON, as he knew and agreed to,

“…to keep, protect and hold confidential all information shared between the parties that is related

to the matters of this Agreement. Such information includes but is not limited to, any trade secrets,

business plans, strategies … concerning the Client…” See Exhibit “I”, supra.

       242.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON,

individually and acting in concert with his parents and/or with CAA, Brown and/or Metelus,

acquired/took/usurped and used Defendant’ strategic, comprehensive and extensive marketing

plan/ work product, business plan and/or trade secrets by improper means as detailed above

including, but not limited to, Plaintiff ZION WILLIAMSON falsely representing and/or causing

to be falsely represented to Defendant GINA FORD, upon which Defendants relied, that Plaintiff

wanted a copy of Defendants’ extensive and comprehensive marketing plan/trade secrets so that,

once he signed with a NBA Agent, he could establish and/or facilitate a direct working relationship

between his NBA Agent and Defendants as Plaintiff ZION WILLIAMSON’s exclusive Global

Marketing Firm/Agent.




                                                123



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 123 of 149
         243.   That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON knew

and/or had reasons to know that Defendants’ strategic, comprehensive and extensive marketing

plan/work product/business plan was a trade secret(s) and that he acquired same by/through

improper means and not by an accident or mistake.

         244.   That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON took

and misappropriated Defendants’ trade secrets herein fraudulently and unlawfully as detailed

above and, as such, he took same without the express consent or implied authority or consent of/by

Defendants herein.

         245.   That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON was

and is aware of the unlawful benefits conferred to him by his unlawful misappropriation herein,

he has solicited these benefits, he has accepted these benefits and, based upon his conduct,

omissions and actions as detailed above, he sought out and continues to seek to gain further benefit

therefrom by misappropriating Defendants’ work product/trade secrets and by contacting

individuals and/or companies identified, listed and contained in Defendants’ work

product/strategic marketing plan for Plaintiff ZION WILLIAMSON, including directly contacting

individuals and/companies such as Biosteel and EA Entertainment, Inc. See Exhibits “O” and “P”,

supra.

         246.   That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON has

retained these benefits, has not compensated Defendants for these benefits and does not intend to

compensate Defendants for these benefits.

         247.   That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON has

retained these benefits, has not compensated Defendants for these benefits and does not intend to




                                                124



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 124 of 149
compensate Defendants for these benefits to Defendants’ detriment including, but not limited to,

financial detriment and detriment to business character and reputation.

       248.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON’s

unlawful misappropriation of Defendants’ trade secrets was done in bad faith and was willful and

malicious and, as such, pursuant to North Carolina Trade Secrets Protection Act, NC General

Statute §66-154(b) (c) and (d), Defendants herein are entitled to recover their Attorneys’ fees, are

entitled to recover punitive damages and are entitled to recover actual damages of economic loss

and/or unjust enrichment caused by Plaintiff’s misappropriation herein. Defendants are further

entitled to injunctive relief, to order Plaintiff to stop violating Defendant’ rights, to stop using and

misappropriating Defendants’ work product/trade secrets/business plan and to take reasonable

steps to preserve the secrecy of Defendants’ information pursuant to North Carolina Trade Secrets

Protection Act, NC General Statute §66-154(a)(1), (a)(2).

       249.    That at all relevant times herein mentioned, as a direct and proximate cause of

Plaintiff’s unlawful misappropriation herein, Defendants have been damaged and injured

therefrom including, but not limited to: having the April 20, 2019 Contract/Agreement with

Plaintiff ZION WILLIAMSON breached by Plaintiff ZION WILLIAMSON; being denied the

opportunity to serve as Plaintiff ZION WILLIAMSON’s exclusive Global Marketing/Branding

Firm./Agent; being denied the opportunity to earn income; being denied the due compensation

owed to Defendants; having Defendants’ trade secrets/business secrets/business plans/strategic

marketing plan/work product unlawfully taken, used, usurped and/or misappropriated; being

damaged in reputation and character including business reputation and character; being denied

other employment opportunities, loss of income from secured deals/endorsement and branding

deals/opportunities, loss of income from derivative endorsement/branding deals/opportunities, loss



                                                  125



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 125 of 149
income from lost royalties, loss income from loss of ownership rights, loss of income from other

employment and/or marketing contracts with other players and/or athletes and other related

damages and injuries herein.

       250.    That at all relevant times herein mentioned, Plaintiff’s unlawful misappropriation

herein has caused and will continue to cause Defendants economic loss, loss of future business

opportunities, will prevent Defendants’ performance of same April 20, 2019 Contract/Agreement

and will prevent Defendants from receiving the due compensation owed to Defendants therefrom.

       251.    That at all relevant times herein mentioned, all conditions precedent have occurred,

been waived or have otherwise been satisfied.

       252.    That at all relevant times herein mentioned, as a direct and proximate result of the

foregoing, Defendants have suffered and will continue to suffer damages herein.

       253.    That at all relevant times herein mentioned, Defendants respectfully request that

this Honorable Court enter judgment against Plaintiff ZION WILLIAMSON herein and in favor

of Defendants for all remedies available under North Carolina Trade Secrets Protection Act, NC

General Statute §66-152, et. seq. including, but not limited to, damages for: actual loss, for

potential loss, unjust enrichment, costs, interest and Attorneys’ fees, injunctive relief, for

Defendants’ profits, for punitive damages and for such other relief, in law and/or in equity that this

Court deems just and proper.

       254.    That at all relevant times herein mentioned, Defendants claim damages herein in

excess of the jurisdictional limits of this Court and in an amount to be determined at Trial by Jury.




                                                 126



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 126 of 149
                   AS AND FOR A SIXTH COUNTERCLAIM AGAINST
                           PLAINTIFF ZION WILLIAMSON

                                         CONVERSION

        255.   Defendants repeat, re-allege, reiterate and reassert each and every fact and each and

every allegation contained in paragraphs of Defendants’ Counterclaims numbered “1” through

“135” with the same force and effect as if more fully set forth at length herein.

        256.   That at all relevant times herein mentioned, Defendants’ strategic, comprehensive

and extensive marketing plan for Plaintiff ZION WILLIAMSON that included the numerous

multi-million dollar strategic branding and marketing endorsements, contracts and/or opportunities

that Defendants had obtained for Plaintiff ZION WILLIAMSON with companies/brands

including, but not limited to: PUMA, General Mills (Wheaties), Beats by Dre, Chase Bank, Harper

Collins, Monster Hydro, Burger King, Mercedes Benz, T-Mobile, Kraft Heinz, Powerade (Coca-

Cola), Biosteel and others, was/is/remains to be the proprietary work product, business plan,

property and/or trade secrets of Defendants PRIME SPORTS MARKETING, LLC and GINA

FORD.

        257.   That at all relevant times herein mentioned, Defendants’ strategic, comprehensive

and extensive marketing plan for Plaintiff ZION WILLIAMSON that included the numerous

multi-million dollar strategic branding and marketing endorsements, contracts and/or opportunities

that Defendants had obtained for Plaintiff ZION WILLIAMSON with companies/brands

including, but not limited to: PUMA, General Mills (Wheaties), Beats by Dre, Chase Bank, Harper

Collins, Monster Hydro, Burger King, Mercedes Benz, T-Mobile, Kraft Heinz, Powerade (Coca-

Cola), Biosteel and others, was/is/remains to be the proprietary work product, business plan and/or

trade secrets of Defendants PRIME SPORTS MARKETING, LLC and GINA FORD, is

Defendants’ business information/business property/property that Plaintiff ZION WILLIAMSON

                                                127



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 127 of 149
agreed, as detailed above, to keep Confidential pursuant to the April 20, 2019 Contract. See

Exhibit “I”, supra.

       258.    That at all relevant times herein mentioned, Defendants’ strategic, comprehensive

and    extensive      marketing   plan/work     product/business     plan/trade    secret(s)/business

property/property was confidential and constitutes trade secrets because it yields and/or derives

independent economic value, actual or potential, from not being generally known to and not being

readily ascertainable by proper means by other persons who can obtain value from disclosure and

use such as Plaintiff ZION WILLIAMSON herein.

       259.    That at all relevant times herein mentioned, Defendants took reasonable steps to

protect their foregoing proprietary work product, business plan, property, business property and/or

trade secrets herein including, but not limited to, the term and condition of the April 20, 2019

Contract/Agreement with Plaintiff ZION WILLIAMSON, to which Defendant ZION

WILLIAMSON in the presence of and with the advice of his mother and stepfather knowingly,

intelligently and voluntarily discussed, negotiated and agreed to and covenanted, at Paragraph 10

of the April 20, 2019 Contract/Agreement which obligates Plaintiff ZION WILLIAMSON, as he

knew and agreed to, “…to keep, protect and hold confidential all information shared between the

parties that is related to the matters of this Agreement. Such information includes but is not limited

to, any trade secrets, business plans, strategies … concerning the Client…” See Exhibit “I”, supra.

       260.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON,

individually and acting in concert with his parents and/or with CAA, Brown and/or Metelus,

acquired/took/usurped and used Defendant’ strategic, comprehensive and extensive marketing

plan/ work product, business plan, property, business property and/or trade secrets by improper

means as detailed above including, but not limited to, Plaintiff ZION WILLIAMSON falsely



                                                 128



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 128 of 149
representing and/or causing to be falsely represented to Defendant GINA FORD, upon which

Defendants relied, that Plaintiff wanted a copy of Defendants’ extensive and comprehensive

marketing plan/trade secrets so that, once he signed with a NBA Agent, he could establish and/or

facilitate a direct working relationship between his NBA Agent and Defendants as Plaintiff ZION

WILLIAMSON’s exclusive Global Marketing Firm/Agent.

         261.   That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON knew

and/or had reasons to know that Defendants’ strategic, comprehensive and extensive marketing

plan/work product/business plan/property/business property was a trade secret(s) and that he

acquired same by/through improper means and not by an accident or mistake.

         262.   That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON took

and converted Defendants’ trade secrets/property/business property herein fraudulently and

unlawfully as detailed above and, as such, he took same without the express consent or implied

authority or consent of/by Defendants herein.

         263.   That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON was

and is aware of the unlawful benefits conferred to him by his unlawful conversion herein, he has

solicited these benefits, he has accepted these benefits and, based upon his conduct, omissions and

actions as detailed above, he sought out and continues to seek to gain further benefit therefrom by

misappropriating Defendants’ work product/trade secrets/property/business property and by

contacting individuals and/or companies identified, listed and contained in Defendants’ work

product/strategic marketing plan for Plaintiff ZION WILLIAMSON, including directly contacting

individuals and/companies such as Biosteel and EA Entertainment, Inc. See Exhibits “O” and “P”,

supra.




                                                129



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 129 of 149
        264.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON has

retained these benefits, has not compensated Defendants for these benefits and does not intend to

compensate Defendants for these benefits.

        265.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON has

retained these benefits, has not compensated Defendants for these benefits and does not intend to

compensate Defendants for these benefits to Defendants’ detriment including, but not limited to,

financial detriment and detriment to business character and reputation.

        266.    That at all relevant times herein mentioned, Defendants are the proper owner of

Defendants’      strategic    marketing    plan/work        product/trade    secrets/property/business

property/property herein and same has been and continues to be wrongfully possessed and

converted by Plaintiff ZION WILLIAMSON.

        267.    That at all relevant times herein mentioned, Defendants are the proper owner of

Defendants’      strategic    marketing    plan/work        product/trade    secrets/property/business

property/property herein and same has been and continues to be wrongfully possessed and

converted by Plaintiff ZION WILLIAMSON to Plaintiff’s benefit and to Defendants’ detriment.

        268.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON has,

without authorization, or consent or permission by/from Defendants, assumed and exercised the

right   of     ownership     of   Defendants’   strategic     marketing     plan/work   product/trade

secrets/property/business property/property herein to the alteration of its condition and to the

exclusion of Defendants’ rights as owner thereof.

        269.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON

wrongfully deprived Defendants of their ownership of their strategic marketing plan/work

product/trade secrets/property/business property/property herein and his actions, conduct and



                                                130



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 130 of 149
omissions as detailed above, denies and violates Defendants’ dominion over and rights to/in their

property herein.

       270.    That at all relevant times herein mentioned, as a direct and proximate cause of

Plaintiff’s unlawful conversion herein, Defendants have been damaged and injured therefrom

including, but not limited to: having the April 20, 2019 Contract/Agreement with Plaintiff ZION

WILLIAMSON breached by Plaintiff ZION WILLIAMSON; being denied the opportunity to

serve as Plaintiff ZION WILLIAMSON’s exclusive Global Marketing/Branding Firm./Agent;

being denied the opportunity to earn income; being denied the due compensation owed to

Defendants; having Defendants’ trade secrets/business secrets/business plans/strategic marketing

plan/work product unlawfully taken, used, usurped and/or misappropriated; being damaged in

reputation and character including business reputation and character; being denied other

employment opportunities, loss of income from secured deals/endorsement and branding

deals/opportunities, loss of income from derivative endorsement/branding deals/opportunities, loss

income from lost royalties, loss income from loss of ownership rights, loss of income from other

employment and/or marketing contracts with other players and/or athletes and other related

damages and injuries herein.

       271.    That at all relevant times herein mentioned, Plaintiff’s unlawful conversion herein

has caused and will continue to cause Defendants economic loss, loss of future business

opportunities, will prevent Defendants’ performance of same April 20, 2019 Contract/Agreement

and will prevent Defendants from receiving the due compensation owed to Defendants therefrom.

       272.    That at all relevant times herein mentioned, as a direct and proximate result of the

foregoing, Defendants have suffered and will continue to suffer damages herein.




                                               131



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 131 of 149
       273.    That at all relevant times herein mentioned, Defendants claim damages herein in

excess of the jurisdictional limits of this Court and in an amount to be determined at Trial by Jury.

                 AS AND FOR A SEVENTH COUNTERCLAIM AGAINST
                          PLAINTIFF ZION WILLIAMSON

         BREACH OF IMPLIED DUTY OF GOOD FAITH AND FAIR DEALING

       274.    Defendants repeat, re-allege, reiterate and reassert each and every fact and each and

every allegation contained in paragraphs of Defendants’ Counterclaims numbered “1” through

“135” with the same force and effect as if more fully set forth at length herein.

       275.    That at all relevant times herein mentioned, this is an action against Plaintiff ZION

WILLIAMSON for breach of the implied duty of good faith and fair dealings and for damages in

excess of the jurisdictional limits of this Court, exclusive of Attorneys’ fees and costs pleaded in

the alternative to, or in addition to, the other Counts of this Complaint.

       276.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON

breached express terms of the April 20, 2019 Contract/Agreement with Defendants by: meeting

with, discussing, negotiating and entering into a contract with CAA, Brown and/or Metelus for

them, not Defendants, to serve as his exclusive Global Marketing/Branding Firm/Agents;

sharing/providing with/to, and/or causing to be shared/provided to CAA, Brown and/or Metelus

Defendants’ strategic marketing plan/trade secrets for Plaintiff ZION WILLIAMSON that

included numerous multi-million dollar endorsement/branding deals/opportunities that Defendants

and identified/secured/obtained/negotiated on Plaintiff ZION WILLIAMSON’s behalf.

       277.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON

breached express terms of the April 20, 2019 Contract/Agreement with Plaintiffs and did so with

the intent for Defendants to usurp, take, use, convert and misappropriate Defendants’

trade/business secrets/business plans/work product and to usurp, convert and misappropriate the

                                                 132



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 132 of 149
due compensation owed to Defendants therefrom pursuant to the April 20, 2019 Contract for same;

authorizing/instructing CAA, Brown and/or Metelus to publicly announce to the world that

Plaintiff ZION WILLIAMSON had signed with them for them to serve as his Global

Marketing/Branding Firm/Agent; refusing to, honor, adhere to and perform the terms and

conditions of his April 20, 2019 Contract/Agreement with Defendants; failing to and/or refusing

to pay Defendants the due compensation owed to Defendants pursuant to the April 20, 2019

Contract/Agreement -- all while knowing that he already had a valid and enforceable contract for

same services with Defendants herein.

       278.    That at all relevant times herein mentioned, a duty of good faith and fair dealings

is implicit in all enforceable contracts under the laws of the State of North Carolina, and implied

in the performance of every term of an express and/or written contract, including the April 20,

2019 Contract/Agreement between Plaintiff ZION WILLIAMSON and Defendants herein is

Plaintiff’s duty and obligation to act fairly and in good faith in carrying out the agreement which,

in the instant matter, Plaintiff ZION WILLIAMSON intentionally failed and refused to do and

continues to refuse to do.

       279.    That at all relevant times herein mentioned, by repeatedly and systematically

engaging in conduct that is contrary to and in breach of the terms and conditions of the April 20,

2019 Contract/Agreement between Plaintiff ZION WILLIAMSON and Defendants herein,

Plaintiff ZION WILIAMSON demonstrated and continues to demonstrate bad faith and unfair

dealings in performing and/or failing to perform in accordance with the express terms of the

enforceable April 20, 2019 Contract/Agreement between him and Defendants herein.

       280.    That at all relevant times herein mentioned, as a direct and proximate cause of

Plaintiff ZION WILLIAMSON’s breach of duty of good faith and fair dealings herein, Defendants



                                                133



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 133 of 149
have been damages and injured therefrom including, but not limited to: being denied the

opportunity to serve as Plaintiff ZION WILLIAMSON’s exclusive Global Marketing/Branding

Firm./Agent; being denied the opportunity to earn income; being denied the due compensation

owed to Defendants; having Defendants’ trade secrets/business secrets/business plans/strategic

marketing plan/work product unlawfully taken, used, usurped and/or misappropriated and/or

converted; being damaged in reputation and character including business reputation and character;

being denied other employment opportunities, loss of income from secured deals/endorsement and

branding   deals/opportunities,    loss   of   income     from   derivative   endorsement/branding

deals/opportunities, loss income from lost royalties, loss income from loss of ownership rights,

loss of income from other employment and/or marketing contracts with other players and/or

athletes and other related damages and injuries herein.

       281.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON’s

ongoing failure to perform consistent with the terms and conditions of the April 20, 2019

Contract/Agreement with Defendants, its promises and assurances, have caused and will continue

to cause Defendants to suffer economic loss, loss of future business opportunities, will prevent

Defendants’ performance of same April 20, 2019 Contract/Agreement and will prevent Defendants

from receiving the due compensation owed to Defendants therefrom.

       282.    That at all relevant times herein mentioned, as a direct and proximate result of the

foregoing, Defendants have suffered and will continue to suffer damages herein.

       283.    That at all relevant times herein mentioned, Defendants claim damages herein in

excess of the jurisdictional limits of this Court and in an amount to be determined at Trial by Jury.




                                                134



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 134 of 149
                       AS AND FOR AN EIGHTH COUNTERCLAIM
                       AGAINST PLAINITFF ZION WILLIAMSON

                        ACTION FOR DECLARATORY JUDGMENT

       284.    Defendants repeat, re-allege, reiterate and reassert each and every fact and each and

every allegation contained in paragraphs of Defendants’ Counterclaims numbered “1” through

“283” with the same force and effect as if more fully set forth at length herein.

       285.    That at all relevant times herein mentioned, this is an action for Declaratory

Judgment against Plaintiff pursuant to North Carolina General Statutes, including but not limited

to, NC. General Statute §66-152 et. seq., the North Carolina Trade Secrets Protection Act, within

the jurisdiction of this Court pleaded in the alternative to and/or in addition to the other Counts of

Defendants’ Counterclaims herein.

       286.    That at all relevant times herein mentioned, Defendants believe the existing April

20, 2019, Contract/agreement they have with Plaintiff ZION WILLIAMSON, and the applicable

North Carolina Statutes, apply to Plaintiff and should be interpreted in such a manner as to require

Plaintiff to pay the claims made by Defendant as alleged herein.

       287.    That at all relevant times herein mentioned, furthermore, a Declaratory Judgment

is required so as to guide the parties in their future relations and/or anticipated future conduct and

to secure Defendants’ interest relative to derivative earnings from any and all relationship, revenue,

income and/or financial gain that arose from and/or will arise from the April 20, 2019,

Contract/agreement and/or Defendants’ performance of/services provided to pursuant to same

contract and/or from Defendants’ strategic and comprehensive market plan/business plan/work

product/trade secrets herein.

       288.    That at all relevant times herein mentioned, a bona fide, actual, present practical

need for a Declaratory Judgment exists.

                                                 135



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 135 of 149
        289.     That at all relevant times herein mentioned, the Declaration requested concerns a

present, ascertained or ascertainable state of facts for present controversy as to a state of facts.

        290.     That at all relevant times herein mentioned, a privilege or right of the Defendants

is dependent upon the facts or the law applicable to the facts.

        291.     That at all relevant times herein mentioned, Plaintiff and Defendants have an actual,

present, adverse and antagonist interest in the subject manner either in law, equity and in fact.

        292.     That at all relevant times herein mentioned, the relief sought by Defendants is not

merely giving of legal advice or the answer to questions propounded for curiosity.

        293.     That at all relevant times herein mentioned, Defendants request a Declaratory

Judgment declaring the April 20, 2019 Contract/agreement with Plaintiff ZION WILLIAMSON

to be valid and enforceable under which Defendants seeks specific performance of the terms and

conditions thereof by Plaintiff ZION WILLIAMSON.

        294.     That at all relevant times herein mentioned, Defendants request Declaratory

Judgment declaring the contract between Plaintiff ZION WILLIAMSON and CAA, Brown and/or

Metelus, to be void, voidable and/or unenforceable.

        295.     That at all relevant times herein mentioned, Defendants request a Declaratory

Judgment setting forth Defendants’ rights under North Carolina Law and in accordance with the

April 20, 2019 Contract Defendants have with Plaintiff ZION WILLIAMSON concerning

Plaintiff’s obligation to pay Defendants the compensation claimed by Defendants herein now and

in the future.




                                                 136



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 136 of 149
                         AS AND FOR A NINTH COUNTERCLAIM
                        AGAINST PLAINTIFF ZION WILLIAMSON

                            ACTION FOR INJUNCTIVE RELIEF

       296.    Defendants repeat, re-allege, reiterate and reassert each and every fact and each and

every allegation contained in paragraphs of Defendants’ Counterclaims numbered “1” through

“295” with the same force and effect as if more fully set forth at length herein.

       297.    That at all relevant times herein mentioned, this is an action for Injunction Relief,

both temporary and permanent, within the jurisdiction of this Court pleaded in the alternative to

and/or in addition to the other Counts of this Complaint.

       298.    That at all relevant times herein mentioned, as set forth in detail above, Plaintiff has

violated and continues to violate North Carolina Statutes, including by not limited to North

Carolina trade Secrets Protection Act, NC. Gen. Statute §66-152, et. seq. and, based upon

information and belief, will continue to do so in the future.

       299.    That at all relevant times herein mentioned, Plaintiff’s conduct, acts and omissions

as detailed above, including, but not limited to the unlawful misappropriation of, conversion of

and unjust enrichment from Defendants’ work product/trade secrets, are ongoing problems that

will continue to cause Defendants to sustain economic losses and threaten Defendants’ ability to

serve as Marketing and Branding Consultants and/or to otherwise work in the marketplace for

Marketing and Branding.

       300.    That at all relevant times herein mentioned, a money judgment alone in this case,

may only compensate Defendants for past losses and will not stop Plaintiff’s unlawful

misappropriation, unlawful conversion and/or unjust enrichment, as detailed above, and will not

stop Plaintiff from continuing to unlawfully take/misappropriate/convert the monies duly earned




                                                 137



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 137 of 149
and owed to Defendants and that is necessary to maintain Defendants’ practice on an ongoing

basis.

          301.   That at all relevant times herein mentioned, Defendants will suffer irreparable

harm from the acts of Plaintiff and enjoining Plaintiff from committing these violations in the

future and declaring their invalidity, is appropriate as Defendants do not have any adequate remedy

at law.

          302.   That at all relevant times herein mentioned, Defendants will suffer irreparable harm

unless the relief requested herein is granted and maintained until a trial on merits.

          303.   That at all relevant times herein mentioned, Defendants have no adequate remedy

to protect them in the law.

          304.   That at all relevant times herein mentioned, Defendants have a substantial

likelihood of success of the merits of the claims herein alleged.

          305.   That at all relevant times herein mentioned, an injunction will serve the public

interest.

          306.   That at all relevant times herein mentioned, Defendants will suffer additional

hardship if Plaintiff is allowed to continue his injurious conduct.

          307.   That at all relevant times herein mentioned, the interest of third persons and of the

public will be served by the entry of a permanent injunction.

          308.   That at all relevant times herein mentioned, an injunction can be practicable and

adequately framed and enforced.

          309.   That at all relevant times herein mentioned, Defendants request a permanent

and/temporary injunction pending trial on the merits of the within matter, which includes, but is

not limited to, enjoining Plaintiff:



                                                 138



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 138 of 149
               a.      From performing any of the terms or conditions of the contract between

Plaintiff and CAA, Brown and/or Metelus for them to serve/represent Plaintiff as his exclusive

Global Marketing Agency/Agent;

               b.      From    receiving   any    financial   compensation    from      any   of   the

individual/companies/entities/ideas        identified/listed/contained       in          Defendants’

strategic/comprehensive marketing plan/trade secrets relative to Plaintiff ZION WILLIAMSON’s

marketing branding and/or endorsements; .

               c.      From having CAA, Brown and/or Metelus serve as Plaintiff’s global

marketing agency/agent, exclusive or otherwise;

               d.      From having CAA, Brown and/or Metelus, on Plaintiff’s behalf, hold

themselves out as Plaintiff ZION WILLIAMSON’s global marketing agency/agent to any and all

third parties, from contacting Plaintiff or his family to introduce any endorsement opportunities,

overseeing any marketing opportunities brought to or available to Plaintiff, defining analyzing or

costing the benefit size to Plaintiff of any endorsement opportunities, negotiating any marketing

branding or endorsement deals on behalf of Plaintiff, forwarding draft contracts to Plaintiff or his

family to facilitate Plaintiff’s review and negotiation of any such contracts with any endorsement

entity or third party, facilitate or negotiate in any way with any third party, an contract,

endorsement or opportunity on behalf of Plaintiff; providing any advice to Plaintiff or his family

on the building of his marketing brand domestically or internationally and the granting of such

further and other injunction relief as to this Honorable Court seems just and proper;

       e.      From taking, publishing, using, usurping, deriving any benefit and/or financial

benefit/compensation from, misappropriating and/or not protecting the secrecy of Defendants’

proprietary and protected business plan/work product/trade secrets;



                                                 139



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 139 of 149
          f.      From violating Defendants’ rights; and

          g.      From acting on or in furtherance of the breach of Defendants’ April 20, 2019

contract/Agreement with Plaintiff ZION WILLIAMSON and/or in furtherance of Plaintiff’s

unlawful contract with CAA, Brown and/or Metelus for them to serve as Plaintiff ZION

WILLIAMSON’s Global Marketing and branding agency/firm/agent.

                          AS AND FOR A TENTH COUNTERCLAIM
                          AGAINST PLAINITFF ZION WILLIAMSON

                 VIOLATION OF NORTH CAROLINA’S UNFAIR & DECEPTIVE
                      TRADE PRACTICES ACT, N.C. GEN. STAT §75-1.1

          310.    Defendants repeat, re-allege, reiterate and reassert each and every fact and each and

every allegation contained in paragraphs of Defendants’ Counterclaims numbered “1” through

“309” with the same force and effect as if more fully set forth at length herein.

          311.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON’s acts,

conduct, failures and omissions against Defendants PRIME SPORTS MARKETING, LLC and

GINA FORD as detailed above, are in violation of North Carolina’s Unfair and Deceptive Trade

Practices Act, N. C. Gen. Stat §75-1.1.

          312.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON’s acts,

conduct, failures and omissions against Defendants PRIME SPORTS MARKETING, LLC and

GINA FORD as detailed above, constitute and was unfair methods of competition in or affecting

commerce and/or constitute/was unfair or deceptive acts or practices in or affecting commerce

and, as such, are unlawful and in violation of North Carolina Gen. Sta. §75-1.1.

          313.    That at all relevant times herein mentioned, Defendants PRIME SPORTS

MARKETING, LLC’S and GINA FORD’S business/business activities constitute commerce

herein.



                                                  140



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 140 of 149
       314.    That at all relevant times herein mentioned, North Carolina’s Gen. Stat. §75-1.1,

declares unfair methods of competition in or affecting commerce and/or unfair or deceptive acts

or practices in or affecting commerce to be unlawful.

       315.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON

violated North Carolina Gen. Stat. §75-1.1 by his acts, conduct and/or omissions that were

intentional, willful, deceitful, unfair, fraudulent, deceptive and made in bad faith including, but not

limited to: misappropriating, converting, taking, using and deriving unjust enrichment from

Defendants’ strategic marketing plan/work product/trade secrets that Defendants created and

made, in performance of the April 20, 2019 Contract, which included numerous multi-million

dollar strategic branding and marketing endorsements, contracts and/or opportunities that

Defendants had obtained for Plaintiff with companies/brands including, but not limited to: PUMA,

General Mills (Wheaties), Beats by Dre, Chase Bank, Harper Collins, Monster Hydro, Burger

King, Mercedes Benz, T-Mobile, Kraft Heinz, Powerade (Coca-Cola), Biosteel and others;

misappropriating, converting, taking, using and deriving unjust enrichment from Defendants’

strategic marketing plan/work product/trade secrets and providing it to and/or causing it to be

provided to third parties including CAA, Brown and/or Metelus for Plaintiff, CAA, Brown and/or

Metelus to use and derive financial benefit/compensation from, and, misappropriating, converting,

taking, using and deriving unjust enrichment from Defendants’ strategic marketing plan/work

product/trade secrets and being unjustly enriched therefrom with no intention, continuing to

present date, to duly compensate Defendants for same.               That to date, Plaintiff ZION

WILLIAMOSN has received and continues to receive benefits and monetary compensation, as

well as other economic benefits, from using and misappropriating/converting Defendants’

strategic marketing plan/work product/trade secrets which included multi-million dollar



                                                 141



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 141 of 149
endorsement deals that Defendants already secured on his behalf and Plaintiff continues to refuse

to compensate Defendants for same.

       316.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON further

violated North Carolina Gen. Stat. §75-1.1 by demanding and taking monies from Defendants

guising same as a Contract Advance to Defendants when Plaintiff knew he had intentions to, and

in fact, did, breach the April 20, 2019 Contract and intended to keep same monies without

reimbursement of same to Defendants. That to date, despite his unlawful breach of the April 20,

2019 Contract with Defendants, Plaintiff ZION WILLIAMSON has still refused to give

back/reimburse same monies to Defendants.

       317.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON’s

conduct, acts and/or omissions herein and, in particular, his fraudulent and deceitful obtainment of

Defendants’ trade secrets herein, is a violation of the North Carolina Trade Secrets Protection Act,

Article 24, Chapter 66 Of North Carolina General Statutes, N.C. Gen. Stat. §66-152, Et. Seq.

       318.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON’s

violation of the North Carolina Trade Secrets Protection Act, Article 24, Chapter 66 Of North

Carolina General Statutes, N.C. Gen. Stat. §66-152, Et. Seq. is a per se violation of the North

Carolina Unfair & Deceptive Trade Practices Act, North Carolina Gen. Stat. §75-1.1.

       319.    That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON’s false

representations and omissions of material fact that he intentionally made to Defendants in an effort

to deceive them when his true intentions were to, and he in fact did: breach the April 20, 2019

Contract, fraudulently obtain Defendants’ trade secrets for him to utilize same without

compensating Defendants, give/provide Defendants’ trade secrets to CAA, Brown and/or Metelus

for them to use on Plaintiff’s behalf so he could receive compensation therefrom without



                                                142



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 142 of 149
compensating Defendants, and, obtain monies form Defendants as a guised contract advance when

Plaintiff knew he was going to breach the April 20, 2019 Contract and that he was not going to

give back/reimburse Defendants with same monies, were unfair acts and practices herein as same

were immoral, unethical and unscrupulous—all such acts/conduct which are clearly prohibited by

the North Carolina Unfair & Deceptive Trade Practices Act, North Carolina Gen. Stat. §75-1.1

herein.

          320.   That at all relevant times herein mentioned, Plaintiff ZION WILLIAMSON’s acts,

conduct and practices against Defendants were done willfully, knowingly, voluntarily,

intentionally, maliciously and fraudulently and had the capacity and tendency to deceive and

mislead, to create the likelihood of deception and, in fact, did deceive Defendants herein.

          321.   That as a direct and proximate result of Plaintiff ZION WILLIAMSON’S unfair

and deceptive practices, Defendants PRIME SPORTS MARKETING, LLC and GINA FORD

have suffered and continue to suffer damages and injury including, but not limited to: being denied

the opportunity to serve as Plaintiff ZION WILLIAMSON’s exclusive Global Marketing/Branding

Firm./Agent; being denied the opportunity to earn income; being denied the due compensation

owed to Defendants; having Defendants’ trade secrets/business secrets/business plans/strategic

marketing plan/work product unlawfully taken, used, usurped and/or misappropriated and/or

converted; being damaged in reputation and character including business reputation and character;

being denied other employment opportunities, loss of income from secured deals/endorsement and

branding     deals/opportunities,   loss   of   income    from   derivative   endorsement/branding

deals/opportunities, loss income from lost royalties, loss income from loss of ownership rights,

loss of income from other employment and/or marketing contracts with other players and/or

athletes and other related damages and injuries herein.



                                                 143



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 143 of 149
       322.    That as a direct and proximate result of the foregoing, Defendants PRIME SPORTS

MARKETING, LLC and GINA FORD have been damaged in an amount that exceeds the

jurisdictional limits of this Court and in an amount to be determined at trial.

       323.    That, in addition, pursuant to of the North Carolina Unfair & Deceptive Trade

Practices Act, North Carolina Gen. Stat. §75-1.1, §75-16 and §75-16.1, Defendants are entitled to,

and demand judgment against Plaintiff for herein, treble damages and attorneys’ fees and seek

treble damages herein in the amount of One Hundred Million Dollars ($100,000,000.00).

                     AS AND FOR AN ELEVENTH COUNTERCLAIM
                       AGAINST PLAINITFF ZION WILLIAMSON

                                     PUNITIVE DAMAGES

       324.    Defendants repeat, re-allege, reiterate and reassert each and every fact and each and

every allegation contained in paragraphs of Defendants’ Counterclaims numbered “1” through

“323” with the same force and effect as if more fully set forth at length herein.

       325.    That at all times herein mentioned, Plaintiff’s conduct complained of herein, and as

set for above, were intentional, malicious, reckless, wanton, extreme, outrageous, in total and/or

reckless disregard and deliberate indifference to the lawful rights and entitlements of Defendants.

       326.    That at all times herein mentioned, Plaintiff’s omissions, conduct and/or failures,

complained of herein, and as set for above, were intentional, malicious, reckless, wanton, extreme,

outrageous, in total and/or reckless disregard and deliberate indifference to the lawful rights and

entitlements of Defendants.

       327.    That at all times herein mentioned, Plaintiff’s conduct, as complained of herein,

warrants and mandates that the jury should be instructed to affixed a monetary award so as to

punish Plaintiff for same outrageous conduct and to further serve as a deterrent to this Plaintiff and

other entities/individuals/parties similarly situated as Plaintiff from engaging in the same and/or

                                                 144



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 144 of 149
similar conduct who may be considering and/or engaging in intentional, malicious, reckless,

wanton, extreme, outrageous conduct in total and/or reckless disregard and deliberate indifference

to the lawful rights and entitlements of others, such Defendants herein, and to further serve the

interest of the public at large.

        328.    That pursuant to North Carolina Trade Secrets Protection Act, §66-152, et. seq.,

Defendants are entitled to and demand herein, punitive damages against Plaintiff ZION

WILLIAMSON herein.

        329.    Defendants claim damages herein and request that a judgment be granted against

Plaintiff in the amount of One Hundred Million Dollars, ($100,000,000.00) and/or in an amount

to be determined at trial by the Jury.

         DAMAGES, DEMAND FOR JURY TRIAL AND PRAYER FOR RELIEF

        WHEREFORE, Defendants PRIME SPORTS MARKETING, LLC AND GINA FORD,

pray for the following damages and relief against Plaintiff ZION WILLIAMSON:

        1.      Damages in Excess of the jurisdictional limits of this Court and/or in an amount to

                be determined at trial by jury;

        2.      Compensatory Damages in an amount to be determined at trial by jury;

        3.      Consequential Damages in an amount to be determined at trial by jury;

        4.      Post Judgment interest;

        5.      Declaratory Judgment against Plaintiff as set forth above in Defendants’ Eighth

                Counterclaim;

        6.      A Temporary Injunction against Plaintiff as set forth above in Defendants’ Ninth

                Counterclaim until a final decision can be had in this case;

        7.      A Permanent Injunction against Plaintiff as set forth above in Defendants’ Ninth


                                                  145



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 145 of 149
             Counterclaim;

      8.     Treble Damages as against Plaintiff in the amount of One Hundred Million Dollars,

             ($100,000,000.00), and Attorneys’ fees as set forth above in Defendants’ Tenth

             Counterclaim;

      9.     Punitive Damages against Plaintiff in the amount of One Hundred Million Dollars,

             ($100,000,000.00) as set forth above in Defendants’ Eleventh Counterclaim;

      10.    Attorneys’ fees and costs as authorized by contract and/or by applicable North

             Carolina Statutes;

      11.    All remedies including monetary, injunctive and/or declaratory available to

             Defendants pursuant to North Carolina Trade Secrets Protection Act, Section 66-

             152, et. seq.; and

      12.    Such other relief as this Court may deem just and proper, in law or in equity.



ALL CONDITIONS PRECEDENT, HAVE BEEN MET, SATISFIED AND/OR WAIVED

                      DEFENDANTS REQUEST TRIAL BY JURY

Dated: February 17, 2021

                                           /s/ Willie E. Gary
                                           WILLIE E. GARY, ESQ.
                                           GARY, WILLIAMS, PARENTI, WATSON
                                           & GARY, PLLC
                                           Attorneys for Defendants
                                           PRIME SPORTS MARKETING, LLC
                                           and GINA FORD
                                           221 E. Osceola Street
                                           Stuart, Florida 34994
                                           (772) 283-8260
                                           weg@williegary.com
                                           *Local Rule 83.1(d) Special Appearance




                                             146



  Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 146 of 149
                                /s/ Alvin L. Pittman____________________
                                ALVIN L. PITTMAN, ESQ. (N.C. Bar No. 8460)
                                office@apittman-law.com
                                Law Offices of Alvin L. Pittman
                                Attorneys for Defendants
                                PRIME SPORTS MARKETING, LLC
                                and GINA FORD
                                Airport Center Building
                                5901 W Century Boulevard, Suite 412
                                Los Angeles, California 90045
                                (310) 337-3077
                                (310) 337-3080(fax)


                                /s/ Stephen L. Drummond________________
                                Stephen L. Drummond*
                                sdrummond@dswinlaw.com
                                DRUMMOND & SQUILLACE, PLLC
                                Attorneys for Defendants
                                PRIME SPORTS MARKETING, LLC
                                and GINA FORD
                                175-61 Hillside Avenue, Suite 205
                                Jamaica, New York 11432
                                Tel: (718) 298-5050
                                Fax: (718) 298-5554
                               *Local Rule 83.1(d) Special Appearance



                                /s/ JoAnn Squillace________________
                                JoAnn Squillace*
                                jsquillace@dswinlaw.com
                                DRUMMOND & SQUILLACE, PLLC
                                Attorneys for Defendants
                                PRIME SPORTS MARKETING, LLC
                                and GINA FORD
                                175-61 Hillside Avenue, Suite 205
                                Jamaica, New York 11432
                                Tel: (718) 298-5050
                                Fax: (718) 298-5554
                               *Local Rule 83.1(d) Special Appearance




                                  147



Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 147 of 149
                                 CERTIFICATE OF SERVICE

We hereby certify that the foregoing DEFENDANTS’ AMENDED ANSWER TO

PLAINTIFF’S          FIRST       AMENDED        COMPLAINT        WITH       AMENDED

AFFIRMATIVE DEFENSES AND AMENDED COUNTERCLAIMS AGAINST

PLAINTIFF was filed with the Clerk of the Court using the CM/ECF system and, as such, was

served on all parties via ECF.

Dated: February 17, 2021

                                         /s/ Willie E. Gary
                                         WILLIE E. GARY, ESQ.
                                         GARY, WILLIAMS, PARENTI, WATSON
                                         & GARY, PLLC
                                         Attorneys for Defendants
                                         PRIME SPORTS MARKETING, LLC
                                         and GINA FORD
                                         221 E. Osceola Street
                                         Stuart, Florida 34994
                                         (772) 283-8260
                                         weg@williegary.com
                                         *Local Rule 83.1(d) Special Appearance



                                         /s/ Alvin L. Pittman____________________
                                         ALVIN L. PITTMAN, ESQ. (N.C. Bar No. 8460)
                                         office@apittman-law.com
                                         Law Offices of Alvin L. Pittman
                                         Attorneys for Defendants
                                         PRIME SPORTS MARKETING, LLC
                                         and GINA FORD
                                         Airport Center Building
                                         5901 W Century Boulevard, Suite 412
                                         Los Angeles, California 90045
                                         (310) 337-3077
                                         (310) 337-3080(fax)




                                          148



   Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 148 of 149
                                /s/ Stephen L. Drummond________________
                                Stephen L. Drummond*
                                sdrummond@dswinlaw.com
                                DRUMMOND & SQUILLACE, PLLC
                                Attorneys for Defendants
                                PRIME SPORTS MARKETING, LLC
                                and GINA FORD
                                175-61 Hillside Avenue, Suite 205
                                Jamaica, New York 11432
                                Tel: (718) 298-5050
                                Fax: (718) 298-5554
                               *Local Rule 83.1(d) Special Appearance



                                /s/ JoAnn Squillace________________
                                JoAnn Squillace*
                                jsquillace@dswinlaw.com
                                DRUMMOND & SQUILLACE, PLLC
                                Attorneys for Defendants
                                PRIME SPORTS MARKETING, LLC
                                and GINA FORD
                                175-61 Hillside Avenue, Suite 205
                                Jamaica, New York 11432
                                Tel: (718) 298-5050
                                Fax: (718) 298-5554
                               *Local Rule 83.1(d) Special Appearance




                                  149



Case 1:19-cv-00593-LCB-JLW Document 54-1 Filed 02/17/21 Page 149 of 149
